Execution Version

   

SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
dated as of
June 12, 2009
and
amended and restated as of
July 20, 2011

 
among

 
UNITED STATES STEEL CORPORATION

 
THE LENDERS PARTY HERETO

 
THE LC ISSUING BANKS PARTY HERETO

 
and
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent
 

--------------------------------------------------------------------------------

 
J.P. MORGAN SECURITIES LLC
 
and
 
BARCLAYS CAPITAL,
Joint Lead Arrangers and Joint Bookrunners

--------------------------------------------------------------------------------

 
BARCLAYS BANK PLC
PNC BANK, NATIONAL ASSOCIATION
Co-Documentation Agent
Co-Documentation Agent

 
THE BANK OF NOVA SCOTIA
Co-Documentation Agent

--------------------------------------------------------------------------------

  
BANK OF AMERICA, N.A.
CITIZENS BANK OF PENNSYLVANIA
Co-Syndication Agent
Co-Syndication Agent

   

  
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS

--------------------------------------------------------------------------------

 
Page
   
ARTICLE 1
 
Definitions
     
Section 1.01.  Defined Terms
1
Section 1.02.  Types of Borrowing
33
Section 1.03.  Terms Generally
33
Section 1.04.  Accounting Terms; Changes in GAAP
34
   
ARTICLE 2
 
The Credits
     
Section 2.01.  Commitments to Lend
34
Section 2.02.  Notice of Committed Borrowing
34
Section 2.03.  Reserved.
35
Section 2.04.  Notice to Lenders; Funding of Loans
35
Section 2.05.  Maturity of Loans.
36
Section 2.06.  Interest Rates
36
Section 2.07.  Method of Electing Interest Rates
37
Section 2.08.  Fees
39
Section 2.09.  Optional Termination or Reduction of Commitments
39
Section 2.10.  Scheduled Termination of Commitments
40
Section 2.11.  Optional and Mandatory Prepayments
40
Section 2.12.  Reserved.
40
Section 2.13.  Computation of Interest and Fees
40
Section 2.14.  Reserved.
40
Section 2.15.  Increased Commitments; Additional Lenders
41
Section 2.16.  Letters of Credit
42
Section 2.17.  Evidence of Debt.
47
Section 2.18.  Change in Control
48
Section 2.19.  Alternate Rate of Interest
48
Section 2.20.  Increased Costs
49
Section 2.21.  Break Funding Payments
50
Section 2.22.  Taxes
51
Section 2.23.  Payments Generally; Pro Rata Treatment; Sharing of Set-Offs
52
Section 2.24.  Lender’s Obligation to Mitigate; Replacement of Lenders
54
Section 2.25.  Defaulting Lenders
55
   
ARTICLE 3
 
Representations and Warranties
     
Section 3.01.  Organization; Powers
57
Section 3.02.  Authorization; Enforceability
57


 
i

--------------------------------------------------------------------------------

 


Section 3.03.  Governmental Approvals; No Conflicts
57
Section 3.04.  Financial Statements; No Material Adverse Change
57
Section 3.05.  Litigation and Environmental Matters
58
Section 3.06.  Taxes
58
Section 3.07.  Investment Company Status
58
Section 3.08.  ERISA
58
Section 3.09.  Disclosure
59
Section 3.10.  Security Documents; Subsidiary Guarantees
59
Section 3.11.  Processing of Receivables.
59
Section 3.12.  Solvency
59
Section 3.13.  Collateral and Guarantee Requirement
60
   
ARTICLE 4
 
Conditions
     
Section 4.01.  Effective Date
60
Section 4.02.  Conditions to Initial Utilization and Each Subsequent Utilization
62
   
ARTICLE 5
 
Affirmative Covenants
     
Section 5.01.  Financial Statements and Other Information
63
Section 5.02.  Information Regarding Collateral
66
Section 5.03.  Existence; Conduct of Business
67
Section 5.04.  Maintenance of Properties
67
Section 5.05.  Insurance
68
Section 5.06.  Casualty and Condemnation
69
Section 5.07.  Proper Records; Rights to Inspect and Appraise
69
Section 5.08.  Compliance with Laws
70
Section 5.09.  Use of Proceeds and Letters of Credit
71
Section 5.10.  Further Assurances
71
Section 5.11.  Amendments to Effective Date Receivables Financing
71
Section 5.12.  Convertible Notes
72
   
ARTICLE 6
 
Negative Covenants
     
Section 6.01.  Liens
72
Section 6.02.  Fundamental Changes
73
Section 6.03.  Financial Covenant
74


 
 

--------------------------------------------------------------------------------

 


ARTICLE 7
 
Events of Default
     
ARTICLE 8
 
The Agents
     
Section 8.01.  Appointment and Authorization
77
Section 8.02.  Administrative Agent and Affiliates
78
Section 8.03.  Action by Administrative Agent
78
Section 8.04.  Consultation with Experts
78
Section 8.05.  Liability of Administrative Agent
78
Section 8.06.  Credit Decision
78
Section 8.07.  Successor Administrative Agent
79
Section 8.08.  Agents’ Fees
79
Section 8.09.  Sub-Agents and Related Parties
79
Section 8.10.  Other Agents
79
   
ARTICLE 9
 
Miscellaneous
     
Section 9.01.  Notices
79
Section 9.02.  Waivers; Amendments
81
Section 9.03.  Expenses; Indemnity; Damage Waiver
83
Section 9.04.  Successors and Assigns
85
Section 9.05.  Designated Lenders
88
Section 9.06.  Survival
89
Section 9.07.  Counterparts; Integration
89
Section 9.08.  Severability
90
Section 9.09.  Right of Set-off
90
Section 9.10.  Governing Law; Jurisdiction; Consent to Service of Process
90
Section 9.11.  WAIVER OF JURY TRIAL
91
Section 9.12.  Headings
91
Section 9.13.  Confidentiality
91
Section 9.14.  USA PATRIOT Act Notice
92
Section 9.15.  No Fiduciary Duty
92



SCHEDULES:
COMMITMENT SCHEDULE
PRICING SCHEDULE
Schedule 1.01  
Existing Accounting Procedures
Schedule 2.16
Existing Letters of Credit
Schedule 5.01
Additional Monthly Financial Information
Schedule 5.05
Insurance
Schedule 6.01
Existing Liens


 
 

--------------------------------------------------------------------------------

 


EXHIBITS:
   
Exhibit A
—  
Form of Assignment
Exhibit B
—
Form of Opinion of Counsel of the Borrower
Exhibit C
—
Form of Security Agreement
Exhibit D-1 
—
Form of Monthly Borrowing Base Certificate
Exhibit D-2
—
Form of Bi-Weekly/Weekly Borrowing Base Certificate
Exhibit E
—
Form of Subsidiary Guarantee Agreement
Exhibit F-1
—
Form of Collateral Access Agreement (Processor/Warehouse)
Exhibit F-2
—
Form of Collateral Access Agreement (Landlord)
Exhibit G
—
Certain Definitions from Regulation S-X (as in effect on the date of this
Amended Agreement)
Exhibit H
—
Form of Designation Agreement
Exhibit I
—
Form of Amendment to Security Agreement


 
 

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of June 12, 2009 and
amended and restated as of July 20, 2011 among UNITED STATES STEEL CORPORATION,
the LENDERS party hereto, the LC ISSUING BANKS party hereto, and JPMORGAN CHASE
BANK, N.A., as Administrative Agent and Collateral Agent.
 
WHEREAS, the Borrower (as defined in Section 1.01 below), the lenders party
thereto (the “Existing Lenders”), the letter of credit issuing banks party
thereto and JPMorgan Chase Bank, N.A., as administrative agent, are parties to
an Amended and Restated Credit Agreement dated as of June 12, 2009 (as amended
or otherwise modified prior to the date hereof, the “Existing Credit
Agreement”);
 
WHEREAS, the parties hereto desire to amend and restate the Existing Credit
Agreement as provided in this Amended Agreement (as defined in Section 1.01
below), subject to the terms and conditions set forth in Section 4.01 hereof;
 
NOW, THEREFORE, the Existing Credit Agreement is amended and restated in its
entirety as follows:
 
 
ARTICLE 1
Definitions
 
Section 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the following meanings:
 
“Additional Lender” has the meaning set forth in Section 2.15.
 
“Adjusted LIBO Rate” has the meaning set forth in Section 2.06(b).
 
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent under the Loan Documents, and its successors in such
capacity.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person
that  directly, or indirectly through one or more intermediaries, Controls, or
is Controlled by or under common Control with such specified Person.
 
“Agent” means any of the Administrative Agent, the Co-Documentation Agents and
the Co-Syndication Agents, and “Agents” means any two or more of the foregoing.
 
 
 

--------------------------------------------------------------------------------

 
 
“Agreement”, when used in reference to this Agreement, means the Existing Credit
Agreement, as amended and restated by this Amended Agreement, and as the same
may be further amended from time to time.
 
“Amended Agreement” means this Second Amended and Restated Credit Agreement
dated as of July 20, 2011.
 
“Applicable Lending Office” means, with respect to any Lender, (i) in the case
of its Base Rate Loans, its Domestic Lending Office and (ii) in the case of its
Eurodollar Loans, its Eurodollar Lending Office.
 
“Applicable Rate” means for any day:
 
(a)           with respect to any Loan that is a Base Rate Loan, the applicable
rate per annum set forth in the Pricing Schedule in the row opposite the caption
“Base Rate Margin” and in the column corresponding to the “Pricing Level” that
applies for such day; and
 
(b)           with respect to any Loan that is a Eurodollar Loan, the applicable
rate per annum set forth in the Pricing Schedule in the row opposite the caption
“Euro-Dollar Margin” and in the column corresponding to the “Pricing Level” that
applies for such day;
 
 
In each case, the “Applicable Rate” will be based on the Average Availability
calculated as of the relevant determination date; provided that, at the option
of the Administrative Agent (or at the request of the Required Lenders), if the
Borrower fails to deliver consolidated financial statements to the
Administrative Agent as and when required by Section 5.01(a)(i) or 5.01(a)(ii),
such Applicable Rates will be those set forth in the Pricing Schedule and
corresponding to Level III Pricing during the period from the expiration of the
time specified for such delivery until such financial statements are so
delivered.

 
“Arranger” means each of J.P. Morgan Securities LLC and Barclays Capital, the
investment banking division of Barclays Bank PLC, in its capacity as a joint
lead arranger of the credit facility provided under this Agreement.
 
“Assignment” means an assignment and assumption agreement entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 
2

--------------------------------------------------------------------------------

 

“Availability Reserves” means, as of any date of determination, such reserves in
amounts as the Collateral Agent may from time to time establish (upon five
Business Days’ notice to the Borrower in the case of new reserve categories
established after the Effective Date and formula changes) and revise (upward or
downward) in good faith in accordance with its customary credit policies:  (i)
to reflect events, conditions, contingencies or risks which, as reasonably
determined by the Collateral Agent, do or are reasonably likely to materially
adversely affect either (a) the Collateral or its value or (b) the security
interests and other rights of the Collateral Agent or any Lender in the
Collateral (including the enforceability, perfection and priority thereof) or
(ii) to reflect the Collateral Agent’s reasonable belief that any collateral
report or financial information furnished by or on behalf of the Borrower is or
may have been incomplete, inaccurate or misleading in any material respect or
(iii) in respect of any state of facts which the Collateral Agent reasonably
determines in good faith constitutes a Default or an Event of Default; provided
that, at any date of determination (unless and until otherwise determined by the
Collateral Agent), “Availability Reserves” shall include (a) a reserve in an
amount equal to the most current month-end liability to Outside Processor,
Third-Party Warehouseman and Borrower Joint Venture locations holding Eligible
Inventory, (b) a reserve for obligations secured by Liens on Collateral for
which UCC financing statements (or, in jurisdictions outside the United States
of America, evidence of perfection of Liens) are filed, (c) a reserve for
permitted Liens and (d) a reserve for claims secured by purchase money liens.
 
“Available Inventory” means, at any time the sum of:
 
(a)           the lesser of (i) 65% of Eligible Finished Goods Inventory and
(ii) the product of (x) 85% of the net recovery rates as determined by an
independent appraisal multiplied by (y) Eligible Finished Goods Inventory; plus
 
(b)           the lesser of (i) 65% of Eligible Semi-Finished Goods and Scrap
Inventory and (ii) the product of (x) 85% of the net recovery rates as
determined by an independent appraisal multiplied by (y) Eligible Semi-Finished
Goods and Scrap Inventory; plus
 
(c)           the lesser of (i) 65% of Eligible Raw Materials Inventory (other
than scrap Inventory) and (ii) the product of (x) 85% of the net recovery rates
as determined by an independent appraisal multiplied by (y) Eligible Raw
Materials Inventory.
 
“Available Receivables” means, at any time, a percentage (not to exceed 85%) of
the difference of (i) Eligible Receivables minus (ii) a Dilution Reserve, such
percentage and such Dilution Reserve to be determined by the Collateral Agent in
its Permitted Discretion (taking into consideration actual dilution) upon the
completion of collateral review field work to be performed subsequent to the
termination of the Effective Date Receivables Financing.
 
“Average Availability” has the meaning set forth in the Pricing Schedule.

 
3

--------------------------------------------------------------------------------

 
 
“Average Facility Availability” means, on any day, an amount equal to the
quotient of (a) the sum of the end of the day Facility Availability for each day
during the period of 30 consecutive days ending on (and including) such date,
divided by (b) 30 (i.e., the number of days in such period).
 
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
 
“Base Rate” means, for any day, a rate per annum equal to the highest of (i) the
Prime Rate for such day, (ii) the sum of ½ of 1% plus the Federal Funds Rate for
such day and (iii) the sum of 1% plus the Adjusted LIBO Rate for a one-month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day).
 
“Base Rate Loan” means a Loan that bears interest at the  Base Rate pursuant to
the applicable Notice of Borrowing or Notice of Interest Rate Election or the
provisions of Section 2.19.
 
“Borrower” means United States Steel Corporation, a Delaware corporation, and
its successors.
 
“Borrower Joint Venture” means any joint venture in which the Borrower holds, or
acquires after the Effective Date, a direct or indirect equity interest.
 
“Borrower Security Agreement” means the Security Agreement dated as of June 12,
2009, between the Borrower and the Collateral Agent.
 
“Borrower’s Latest Form 10-Q” means the Borrower’s quarterly report on Form 10-Q
for the quarter ended March 31, 2011, as filed with the SEC pursuant to the
Exchange Act.

 
4

--------------------------------------------------------------------------------

 
 
“Borrower’s 2010 Form 10-K” means the Borrower’s annual report on Form 10-K for
the year ended December 31, 2010, as filed with the SEC pursuant to the Exchange
Act.
 
“Borrowing” has the meaning set forth in Section 1.02.
 
“Borrowing Base” means, at any time, subject to adjustment as provided in
Section 5.07(c), an amount equal to the sum of (i) Available Inventory less
(ii) Availability Reserves less (iii) the aggregate outstanding amount
(calculated as the Mark-to-Market Value) of Secured Derivative Obligations up to
a maximum amount of $100,000,000 plus (iv) Available Receivables if the
Effective Date Receivables Financing shall have terminated (and the obligations
in respect thereof paid in full) and not been replaced with another Permitted
Receivables Financing on terms (other than terms relating to pricing or reserve
percentages or similar financial terms) satisfactory to the Administrative Agent
(it being understood that such Available Receivables shall exclude all
Receivables that have become Transferred Receivables (as defined in the
applicable Security Agreement) at the time of, or prior to, such termination of
the Effective Date Receivables Financing); provided that Available Inventory
attributable to Raw Materials Inventory may not account for more than 60% of the
Available Inventory.  Standards of eligibility and reserves and advance rates of
the Borrowing Base may be revised and adjusted from time to time by the
Collateral Agent in its Permitted Discretion; provided that any such changes in
such standards shall be effective five Business Days after delivery of notice
thereof to the Borrower; and provided, further that the Collateral Agent shall
not increase advance rates above the percentages specified in the definitions of
“Available Inventory” and “Available Receivables”, or standards of eligibility
from those specified herein in a manner that causes the Borrowing Base to be
increased, except pursuant to an amendment effected in accordance with Section
9.02.
 
“Borrowing Base Certificate” means a certificate, duly executed and certified as
accurate and complete by a Financial Officer of the Borrower, appropriately
completed and substantially in the form of Exhibit D-1 (or, at any time when
such certificate is required to be delivered on a bi-weekly or weekly basis
pursuant to Section 5.01(b), substantially in the form of Exhibit D-2) together
with all attachments and supporting documentation (i) as contemplated thereby,
(ii) as outlined on Schedule 1 to Exhibit D-1 and (iii) as reasonably requested
by the Collateral Agent.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 
5

--------------------------------------------------------------------------------

 
 
“Capital Expenditures” means, for any period, the additions to property, plant
and equipment and other capital expenditures of the Borrower and its
Subsidiaries for the purpose of maintaining or replacing an existing capital
asset that are (or would be) set forth as capital expenditures in a consolidated
statement of cash flows of the Borrower and its Subsidiaries for such period
prepared in accordance with GAAP.
 
“Capital Lease Obligations” of any Person means obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required under GAAP to be classified and accounted for as
capital leases on a balance sheet of such Person.  The amount of such
obligations will be the capitalized amount thereof determined in accordance with
GAAP.
 
“Cash Collateral Account” has the meaning specified in the Borrower Security
Agreement.
 
“Change in Control” means the occurrence of any of the following:
 
(a)           any “person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) is or becomes the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Exchange Act, except that for the purposes of this
clause (a) such person shall be deemed to have “beneficial ownership” of all
shares that any such person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of more than 35% of either the aggregate ordinary voting power or
the aggregate equity value represented by the issued and outstanding Equity
Interests in the Borrower;
 
(b)           individuals who constituted the board of directors of the Borrower
at any given time (together with any new directors whose election by such board
of directors or whose nomination for election by the shareholders of the
Borrower as approved by a vote of 66-2/3% of the directors of the Borrower then
still in office who were either directors at such time or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the board of directors then in office;
 
(c)           the adoption of a plan relating to the liquidation or dissolution
of the Borrower; or
 
 
6

--------------------------------------------------------------------------------

 

(d)           the merger or consolidation of the Borrower with or into another
Person or the merger of another Person with or into the Borrower, or the sale of
all or substantially all the assets of the Borrower (determined on a
consolidated basis) to another Person, other than a merger or consolidation
transaction in which holders of Equity Interests representing 100% of the
ordinary voting power represented by the Equity Interests in the Borrower
immediately prior to such transaction (or other securities into which such
securities are converted as part of such merger or consolidation transaction)
own directly or indirectly at least a majority of the ordinary voting power
represented by the Equity Interests in the surviving Person in such merger or
consolidation transaction issued and outstanding immediately after such
transaction and in substantially the same proportion as before the transaction.
 
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after such
date or (c) compliance by any Lender or the LC Issuing Bank (or, for purposes of
Section 2.20, by any lending office of such Lender or by such Lender’s or the LC
Issuing Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after such date; provided however, that notwithstanding anything therein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, regulations, guidelines, requirements or directives
thereunder or enacted, adopted or issued in connection therewith or in
implementation thereof and (ii) all requests, rules, guidelines, requirements or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Regulations and Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”
regardless of the date enacted, adopted, issued, promulgated or implemented.
 
“Co-Documentation Agent” means each of Barclays Bank PLC, PNC Bank, National
Association and The Bank of Nova Scotia, in its capacity as co-documentation
agent in respect of this Agreement.
 
“Co-Syndication Agent” means each of Bank of America, N.A. and Citizens Bank of
Pennsylvania, in its capacity as syndication agent in respect of this Agreement.
 
“Collateral” means any and all “Collateral”, as defined in any Security
Document.
 
“Collateral Access Agreement” means an agreement substantially in the form of
Exhibit F-1 or Exhibit F-2.
 
 
7

--------------------------------------------------------------------------------

 
 
“Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity as
collateral agent for the Lenders under the Loan Documents, and its successors in
such capacity.
 
“Collateral and Guarantee Requirement” means the requirement that:
 
(a)           the Administrative Agent (i) shall have received a counterpart of
the applicable Security Agreement duly executed and delivered by JPMorgan Chase
Bank, N.A., as Collateral Agent, and (ii) shall have received from each Credit
Party a counterpart of the applicable Security Agreement duly executed and
delivered on behalf of such Credit Party;
 
(b)           with respect to each Subsidiary Guarantor, (i) the Administrative
Agent shall have received a Subsidiary Guarantee Agreement duly executed and
delivered on behalf of such Subsidiary Guarantor, and (ii) the conditions set
forth in clauses (b) and (c) of Section 4.01 shall have been satisfied with
respect to such Subsidiary Guarantor;
 
(c)           all documents and instruments, including Uniform Commercial Code
financing statements (if any), required by law or reasonably requested by the
Collateral Agent to be filed, registered or recorded to create the Liens
intended to be created by the Security Documents and perfect or record such
Liens to the extent, and with the priority, required by the Security Documents,
shall have been filed, registered or recorded or delivered to the Collateral
Agent for filing, registration or recording;
 
(d)           each Credit Party shall have obtained all consents and approvals
required to be obtained by it in connection with the execution and delivery of
all Security Documents to which it is a party, the performance of its
obligations thereunder and the granting of the Liens granted by it thereunder;
and
 
(e)           each Credit Party shall have taken all other action required under
the Security Documents to perfect, register and/or record the Liens granted by
it thereunder.
 
“Commitment” means (i) with respect to each Lender listed on the Commitment
Schedule, the amount set forth opposite such Lender’s name on the Commitment
Schedule, (ii) with respect to each Additional Lender, the amount of the
Commitment assumed by it pursuant to Section 2.15 and (iii) with respect to any
substitute Lender or an assignee that becomes a Lender pursuant to Section 2.24
or 9.04, the amount of the transferor Lender’s Commitment assigned to it
pursuant to Section 9.04, in each case as such amount may be changed from time
to time pursuant to Section 2.09 or 9.04; provided that, if the context so
requires, the term “Commitment” means the obligation of a Lender to extend
credit up to such amount to the Borrower hereunder.
 
 
8

--------------------------------------------------------------------------------

 
 
“Commitment Schedule” means the Commitment Schedule attached hereto.
 
“Consolidated Cash Interest Expense” means, for any period, the amount by which:
 
(a)           the sum of (i) the interest expense (including imputed interest
expense in respect of Capital Lease Obligations) of the Borrower and its
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP, (ii) any interest accrued during such period, in respect of Debt of
the Borrower or any Subsidiary, that is required under GAAP to be capitalized
rather than included in consolidated interest expense for such period and (iii)
to the extent not included in cash interest expense for such period pursuant to
subclause (i) of this clause (a), cash payments (if any) made during such period
in respect of obligations referred to in clause (b)(ii) below that were
amortized or accrued in a previous period, exceeds
 
(b)           the sum of (i) to the extent included in such consolidated
interest expense for such period, non-cash amounts attributable to amortization
of financing costs paid in a previous period, (ii) to the extent included in
such consolidated interest expense for such period, non-cash amounts
attributable to amortization of debt discount or accrued interest payable in
kind for such period and (iii) the interest income of the Borrower and its
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP.
 
“Consolidated EBITDA” means, for any period, net income (or net loss) (before
discontinued operations) plus the sum of (a) Consolidated Interest Expense, (b)
income tax expense, (c) depreciation expense, (d) amortization expense, (e) any
non-cash losses or expenses from any unusual, extraordinary or otherwise
non-recurring items and (f) aggregate foreign exchange losses, and minus (x) the
sum of the amounts for such period of any income tax benefits and any income or
gains from any unusual, extraordinary or otherwise non-recurring items, and (y)
aggregate foreign exchange gains; in each case determined on a consolidated
basis for the Borrower and its Subsidiaries in accordance with GAAP and in the
case of items (a) through (f) and items (x) through (y), to the extent such
amounts were included in the calculation of net income.  For the purpose of
calculating Consolidated EBITDA for any period, if during such period the
Borrower or any Subsidiary shall have made an acquisition or a disposition of an
operating business, Consolidated EBITDA for such period shall be calculated
after giving pro forma effect thereto as if such acquisition or disposition, as
the case may be, occurred on the first day of such period.
 
 
9

--------------------------------------------------------------------------------

 
 
“Consolidated Fixed Charges” means, for any period, the sum of (a) Consolidated
Cash Interest Expense for such period, (b) the aggregate amount of scheduled
principal payments required to be made during the succeeding period of 12
consecutive months in respect of Long-Term Debt of the Borrower and its
Subsidiaries (except payments required to be made by the Borrower or any
Subsidiary to the Borrower or any Subsidiary), (c) Restricted Payments made in
cash during such period and (d) if during such period any outstanding Debt of
the Excluded Subsidiary is Guaranteed by the Borrower or any Subsidiary, the
amounts which would have been included in (a) and (b) above for such period in
respect of such Debt if the Excluded Subsidiary were a Subsidiary (but only to
the extent that such Debt is Guaranteed by the Borrower or any Subsidiary).
 
“Consolidated Interest Expense” means, for any period, the amount by which:
 
(a)           the sum of (i) the interest expense (including imputed interest
expense in respect of Capital Lease Obligations) of the Borrower and its
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP, and (ii) any interest accrued during such period, in respect of Debt
of the Borrower or any Subsidiary, that is required under GAAP to be capitalized
rather than included in consolidated interest expense for such period, exceeds
 
(b)           the interest income (not including foreign exchange gains and
losses) of the Borrower and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.
 
“Consolidated Net Tangible Assets” means at any time, the aggregate amount of
assets (less applicable reserves and other properly deductible items) of the
Borrower and its consolidated Subsidiaries adjusted for inventories on the basis
of cost (before application of the “last-in first-out” method of determining
cost) or current market value, whichever is lower, and deducting therefrom (a)
all current liabilities of such corporation and its consolidated Subsidiaries
except for (i) notes and loans payable, (ii) current maturities of Long-Term
Debt and (iii) current maturities of obligations under capital leases and (b)
all goodwill, trade names, patents, unamortized debt discount and expenses of
such corporation and its consolidated Subsidiaries (to the extent included in
said aggregate amount of assets) and other intangibles, all as set forth in the
most recent consolidated balance sheet of the Borrower and its consolidated
Subsidiaries delivered to the Administrative Agent, computed and consolidated in
accordance with GAAP.

 
10

--------------------------------------------------------------------------------

 
 
“Control” means possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ownership of voting securities, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.
 
“Convertible Notes”  means the Borrower’s Senior Convertible Notes due May 15,
2014 or any refinancing thereof to a maturity date earlier than the 91st day
after the Termination Date.
 
“Credit Exposure”  means, with respect to any Lender at any time, (i) the amount
of its Commitment if in existence at such time or (ii) the sum of the aggregate
outstanding principal amount of its Loans and the amount of its LC Exposure at
such time if its Commitment is not then in existence.
 
“Credit Parties” means the Borrower and the Subsidiary Guarantors.
 
“Debt” of any Person means, without duplication:
 
(a)           all obligations of such Person for borrowed money or with respect
to deposits or advances of any kind (other than unspent cash deposits held in
escrow by or in favor of such Person, or in a segregated deposit account
controlled by such Person, in each case in the ordinary course of business to
secure the performance obligations of, or damages owing from, one or more third
parties),
 
(b)           all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments,
 
(c)           all obligations of such Person on which interest charges are
customarily paid (other than obligations where interest is levied only on late
or past due amounts),
 
(d)           all obligations of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person,
 
(e)           all obligations of such Person in respect of the deferred purchase
price of property or services (excluding current accounts payable incurred in
the ordinary course of business),
 
(f)           all Debt of others secured by (or for which the holder of such
Debt has an existing right, contingent or otherwise, to be secured by) any Lien
on property owned or acquired by such Person, whether or not the Debt secured
thereby has been assumed,
 
(g)           all Guarantees by such Person of Debt of others,
 
 
11

--------------------------------------------------------------------------------

 
 
(h)           all Capital Lease Obligations of such Person,
 
(i)           all unpaid obligations, contingent or otherwise, of such Person as
an account party in respect of letters of credit and letters of guaranty (other
than cash collateralized letters of credit to secure the performance of workers’
compensation, unemployment insurance, other social security laws or regulations,
bids, trade contracts, leases, environmental and other statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature, in each case, obtained in the ordinary course of business),
 
(j)           all capital stock of such Person which is required to be redeemed
or is redeemable at the option of the holder if certain events or conditions
occur or exist or otherwise,
 
(k)           the aggregate amount advanced by buyers or lenders with respect to
all Permitted Receivables Financings, net of repayments or recoveries through
liquidation of the assets transferred pursuant to such Permitted Receivables
Financing, and
 
(l)           all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances.
 
The Debt of any Person shall include the Debt of any other entity (including any
partnership in which such Person is a general partner) to the extent that such
Person is liable therefor as a result of such Person’s ownership interest in or
other relationship with such entity, except (a) to the extent that contractual
provisions binding on the holder of such Debt provide that such Person is not
liable therefor, and (b) in the case of general partnerships where the interest
is held by a Subsidiary with no other significant assets.
 
Notwithstanding the foregoing, the term “Debt” will exclude obligations that are
no longer outstanding under the applicable indenture or instruments therefor.
 
Notwithstanding the foregoing, in connection with the purchase by the Borrower
or any Subsidiary of any business, the term “Debt” will exclude post-closing
payment adjustments to which the seller may become entitled to the extent such
payment is determined by a final closing; provided that, at the time of closing,
the amount of any such payment is not determinable and, to the extent such
payment thereafter becomes fixed and determined, the amount is paid when due.

 
12

--------------------------------------------------------------------------------

 
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Departing Lender” means any Lender party to the Existing Credit Agreement but
not listed in the Commitment Schedule.
 
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund all or any portion
of its Loans, (ii) fund all or any portion of its participations in Letters of
Credit or (iii) pay over to the Administrative Agent or any Lender any other
amount required to be paid by it hereunder, unless, in the case of clause (i)
above, such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s reasonable determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the
Borrower or the Administrative Agent in writing, or has made a public statement
to the effect, that it does not intend or expect to comply with all or any
portion of its funding obligations under this Amended Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s reasonable determination that a condition precedent (specifically
identified and including the particular default, if any) to funding under this
Amended Agreement cannot be satisfied) or generally under other agreements in
which it commits to extend credit, (c) has failed, within three Business Days
after written request by the Administrative Agent, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations to fund Loans and participations in
then outstanding Letters of Credit under this Amended Agreement, provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause (c)
upon the Administrative Agent’s receipt of such certification in form and
substance reasonably satisfactory to it, or (d) other than via an Undisclosed
Administration, has become the subject of a Bankruptcy Event or has a Parent
that has become the subject of a Bankruptcy Event.
 
“Derivative Obligations” has the meaning specified in Section 1 of the Borrower
Security Agreement.
 
“Designated Lender” means, with respect to any Designating Lender, an Eligible
Designee designated by it pursuant to Section 9.05(a) as a Designated Lender for
purposes of this Agreement.
 
“Designating Lender” means, with respect to each Designated Lender, the Lender
that designated such Designated Lender pursuant to Section 9.05(a).
 
 
13

--------------------------------------------------------------------------------

 

“Dilution Reserve” means a reserve amount to be determined by the Collateral
Agent in its Permitted Discretion upon the completion of collateral review field
work to be performed subsequent to the termination of the Effective Date
Receivables Financing.
 
“dollars” or “$” refers to lawful money of the United States.
 
“Domestic Lending Office” means, as to each Lender, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Domestic Lending
Office) or such other office, branch or affiliate as such Lender may hereafter
designate as its Domestic Lending Office by notice to the Borrower and the
Administrative Agent.
 
“Domestic Subsidiary” means each Subsidiary that is not a Foreign Subsidiary.
 
“Downgraded Lender” means any Lender that (a) has a rating that is not an
Investment Grade Rating from Moody’s, S&P or an investment grade rating from
another nationally recognized rating agency or (b) is a Subsidiary of a Person
that is the subject of a bankruptcy, insolvency or similar proceeding.  For the
avoidance of doubt, a Lender that is not rated by Moody’s, S&P or another
nationally recognized rating agency shall not constitute a Downgraded Lender.
 
“Effective Date” means the date on which each of the conditions specified in
Section 4.01 is satisfied (or waived in accordance with Section 9.02).
 
“Effective Date Receivables Financing” means the Permitted Receivables Financing
of the Borrower that is in effect on the Effective Date, as amended,
supplemented, modified or replaced from time to time (subject to Section 5.11
hereof), and as such receivables financing may be renewed, extended, rolled over
or replaced on substantially the same terms as are in effect on the Effective
Date.
 
“Eligible Designee” means a special purpose corporation that (i) is organized
under the laws of the United States or any state thereof, (ii) is engaged in
making, purchasing or otherwise investing in commercial loans in the ordinary
course of its business and (iii) issues (or the parent of which issues)
commercial paper rated at least A-1 or the equivalent thereof by S&P or P-1 or
the equivalent thereof by Moody’s.
 
“Eligible Finished Goods Inventory” means all Finished Goods Inventory that is
Eligible Inventory.
 
 
14

--------------------------------------------------------------------------------

 

“Eligible Inventory” means at any date of determination thereof, the aggregate
value (as reflected on the plant level records of the Borrower or any other
Credit Party and consistent with the Borrower’s or such other Credit Party’s
current and historical accounting practices whereby manufactured items are
valued at pre-determined costs and purchased items are valued at rolling average
actual cost) at such date of all Qualified Inventory owned by any Credit Party
and located in any jurisdiction in the United States of America, as to which
Qualified Inventory appropriate UCC financing statements have been filed naming
such Credit Party as “debtor” and JPMorgan Chase Bank, N.A. as Collateral Agent,
as “secured party” (or in the case of any Credit Party organized outside of the
United States of America, located in any jurisdiction as to which arrangements
reasonably satisfactory to the Collateral Agent have been made to ensure the
perfection of the Lenders’ security interest in such Qualified Inventory)
adjusted on any date of determination to exclude, without duplication, all
Qualified Inventory that is Ineligible Inventory, minus all Valuation Reserves.
 
“Eligible Raw Materials Inventory” means all Raw Materials Inventory that is
Eligible Inventory.
 
“Eligible Receivables” means at any date of determination thereof, the aggregate
value (determined on a basis consistent with GAAP and the Borrower’s or any
other Credit Party’s then current and historical accounting practices) of all
Qualified Receivables of the Borrower or any other Credit Party, net of (x) any
amounts in respect of sales, excise or similar taxes included in such
Receivables and (y) returns, discounts, claims, credits and allowances of any
nature at any time issued, owing, granted, outstanding available or claimed
(calculated without duplication of deductions taken pursuant to the exclusion of
Ineligible Receivables), adjusted on any date of determination to exclude,
without duplication, all Qualified Receivables that are Ineligible Receivables.
 
“Eligible Semi-Finished Goods and Scrap Inventory” means all Semi-Finished Goods
and Scrap Inventory that is Eligible Inventory.
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, the preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or the
effects of the environment on health and safety.
 
“Equity Interests” means (i) shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person or (ii) any warrants,
options or other rights to acquire such shares or interests.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
 
15

--------------------------------------------------------------------------------

 
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower or any Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Internal Revenue Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Internal Revenue Code,
is treated as a single employer under Section 414 of the Internal Revenue Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (except an
event for which the 30-day notice period is waived); (b) failure to satisfy the
applicable minimum funding standard under Section 412 of the Internal Revenue
Code or Section 302 of ERISA with respect to any Plan, whether or not waived;
(c) the filing pursuant to Section 412(c) of the Internal Revenue Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Borrower or any
ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the incurrence by the Borrower or any ERISA Affiliate of any liability with
respect to withdrawal or partial withdrawal from any Plan or Multiemployer Plan;
or (g) the receipt by the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
 
“Eurodollar Lending Office” means, as to each Lender, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Eurodollar Lending
Office) or such other office, branch or affiliate of such Lender as it may
hereafter designate as its Eurodollar Lending Office by notice to the Borrower
and the Administrative Agent.
 
“Eurodollar Loan” means a Loan that bears interest at a Eurodollar Rate pursuant
to the applicable Notice of Borrowing or Notice of Interest Rate Election.
 
“Eurodollar Rate” means a rate of interest determined pursuant to Section
2.06(b) on the basis of an Adjusted LIBO Rate.
 
“Events of Default” has the meaning specified in Article 7.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
 
 
16

--------------------------------------------------------------------------------

 
 
“Excluded Subsidiary” means Chicago Lakeside Development LLC.
 
“Excluded Taxes” means, with respect to any Lender Party or other recipient of a
payment made by or on account of any obligation of the Borrower hereunder:
 
(a)           income or franchise taxes imposed on (or measured by) its net
income, receipts, capital or net worth by the United States (or any jurisdiction
within the United States, except to the extent that such jurisdiction within the
United States imposes such taxes solely in connection with such Lender Party’s
enforcement of its rights or exercise of its remedies under the Loan Documents),
or by the jurisdiction under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its Applicable Lending Office is located;
 
(b)           any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction described in clause (a); and
 
(c)           in the case of a Foreign Lender, any withholding tax that (i) is
in effect and would apply to amounts payable to such Foreign Lender at the time
such Foreign Lender becomes a party to this Agreement or designates a new
lending office or (ii) is attributable to such Foreign Lender’s failure to
comply with Section 2.22(e).
 
Notwithstanding the foregoing, a withholding tax will not be an “Excluded Tax”
to the extent that (A) it is imposed on amounts payable to a Foreign Lender by
reason of an Assignment made to such Foreign Lender at the Borrower’s request
pursuant to Section 2.19, (B) it is imposed on amounts payable to a Foreign
Lender by reason of any other assignment and does not exceed the amount for
which the assignor would have been indemnified pursuant to Section 2.22(a) or
(C) in the case of designation of a new lending office, it does not exceed the
amount for which such Foreign Lender would have been indemnified if it had not
designated a new lending office.
 
“Existing Credit Agreement” has the meaning set forth in the first recital of
this Agreement.
 
“Existing Letters of Credit” means the letters of credit issued prior to the
Effective Date pursuant to the Existing Credit Agreement, as identified on
Schedule 2.16.

 
17

--------------------------------------------------------------------------------

 

“Facility Availability” means, at any time, an amount equal to (i) the lesser of
(x) the aggregate amount of the Lenders’ Commitments at such time and (y) the
Borrowing Base, at such time, less (ii) the Total Outstanding Amount at such
time.
 
“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (i) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (ii) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate quoted to JPMorgan Chase Bank,
N.A. on such day on such transactions as determined by the Administrative Agent.
 
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States.
 
“Financial Officer” means the chief financial officer, treasurer, any assistant
treasurer, the controller or any assistant controller of the Borrower.
 
“Financing Transactions” means the execution, delivery and performance by the
Borrower of the Loan Documents, the borrowing of Loans, the use of the proceeds
thereof and the issuance of Letters of Credit hereunder, and the creation of
Liens pursuant to the Security Documents.
 
“Finished Goods Inventory” means finished goods to be sold by a Credit Party in
the ordinary course of business, including plates, finished tubes, tin plates
and finished sheets, but excluding Semi-Finished Goods and Scrap Inventory and
Raw Materials Inventory.
 
“Fiscal Quarter” means a fiscal quarter of the Borrower.
 
“Fiscal Year” means a fiscal year of the Borrower.
 
“Fixed Charge Coverage Ratio” means the ratio of (a) (i) Consolidated EBITDA
less (ii) the sum of (A) any Capital Expenditure during such period (excluding
any such Capital Expenditure to the extent made with proceeds of (x) insurance
covering such capital asset, (y) any taking under the power of eminent domain or
by condemnation or similar proceeding of such capital asset or (z) Capital Lease
Obligations incurred to make such Capital Expenditure or other Debt (other than
revolving Debt) incurred to make such Capital Expenditure and secured by a Lien
on such capital asset) and (B) income tax expense of the Borrower and its
Subsidiaries paid in cash during such period to (b) Consolidated Fixed Charges,
in each case for the period of the most recent four consecutive Fiscal Quarters
for which financial statements have been delivered pursuant to Section 5.01,
taken as one accounting period.  If during such period of four consecutive
Fiscal Quarters, the Borrower or any Subsidiary shall have made an acquisition
or a disposition of an operating business, the Fixed Charge Coverage Ratio for
such period shall be calculated after giving pro forma effect thereto as if such
acquisition or disposition, as the case may be, occurred on the first day of
such period.

 
18

--------------------------------------------------------------------------------

 
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction outside the United States.
 
“Foreign Subsidiary” means a Subsidiary (which may be a corporation, limited
liability company, partnership or other legal entity) organized under the laws
of a jurisdiction outside the United States, and conducting substantially all
its operations outside the United States.
 
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, applied on a basis consistent (except for changes
concurred in by the Borrower’s independent public accountants) with the most
recent audited consolidated financial statements of the Borrower and its
consolidated Subsidiaries delivered to the Lenders.
 
“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Group of Loans” or “Group” means, at any time, a group of Loans consisting of
(i) all Loans which are Base Rate Loans at such time and (ii) all Eurodollar
Loans having the same Interest Period at such time.
 
“Guarantee” by any Person (the “guarantor”) means any obligation, contingent or
otherwise, of the guarantor guaranteeing or having the economic effect of
guaranteeing any Debt of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of the guarantor,
direct or indirect, (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Debt, (b) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Debt, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Debt or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Debt; provided that the term “Guarantee” shall
not include endorsements for collection or deposit in the ordinary course of
business.

 
19

--------------------------------------------------------------------------------

 
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest rate, currency exchange rate or commodity price hedging arrangement.
 
“Indemnified Taxes” means all Taxes except Excluded Taxes.
 
“Industrial Revenue Bond Obligations” means an obligation to a state or local
government unit that secures the payment of bonds issued by a state or local
government unit or any Debt incurred to refinance, in whole or in part, such
obligations.
 
“Ineligible Inventory” means all Qualified Inventory described in one or more of
the following clauses, without duplication:
 
(a)           Qualified Inventory that is not subject to a perfected first
priority Lien in favor of the Collateral Agent or that is subject to any Lien
other than the Liens permitted pursuant to Section 6.01; or
 
(b)           Qualified Inventory that is not located at or in transit to
property that is either owned or leased by any Credit Party; provided that any
Qualified Inventory located at or in transit to property that is leased by the
Borrower shall be deemed “Ineligible Inventory” pursuant to this clause (b)
unless such Credit Party shall have delivered to the Collateral Agent a
Collateral Access Agreement (or, if applicable, a landlord waiver in form and
substance satisfactory to the Collateral Agent) with respect to such leased
location; and provided further that any Qualified Inventory located at or in
transit to a Third-Party Location shall not be deemed “Ineligible Inventory”
pursuant to this clause (b) on any date of determination if (w) the value of
such Qualified Inventory on such date of determination (as reflected on the
plant level records of such Credit Party and consistent with such Credit Party’s
current and historical accounting practices whereby manufactured items are
valued at pre-determined costs and purchased items are valued at rolling average
actual cost) is greater than $500,000, (x) such Credit Party shall have
delivered to the Collateral Agent a Collateral Access Agreement with respect to
such Third-Party Location, (y) the aggregate number of Third-Party Locations
designated by such Credit Party as eligible locations in respect of which
Qualified Inventory shall be excluded from “Ineligible Inventory” in reliance on
this clause  (b) does not exceed 100 on such date of determination and (z) in
the case of any Third Party Location owned or leased by a Borrower Joint
Venture, the terms of the joint venture arrangements in respect of such Borrower
Joint Venture are satisfactory to the Collateral Agent and the Lenders; or
 
 
20

--------------------------------------------------------------------------------

 
 
(c)           Qualified Inventory that is on consignment and Qualified Inventory
subject to a negotiable document of title (as defined in the Uniform Commercial
Code as in effect from time to time in the State of New York); or
 
(d)           Qualified Inventory located on the premises of customers or
vendors (other than Outside Processors); or
 
(e)           Qualified Inventory comprised of Finished Goods Inventory and
Semi-Finished Goods and Scrap Inventory that has been written down pursuant to
any Credit Party’s existing accounting procedures (as such existing accounting
procedures are set forth in Schedule 1.01 hereto); provided that the scrap value
of such Qualified Inventory will be included in the calculation of “Eligible
Inventory”; or
 
(f)           Qualified Inventory that consists of maintenance spare parts; or
 
(g)           Qualified Inventory that is classified as supplies, and sundry in
any Credit Party’s historical and current accounting records, including, but not
limited to, fuel oil, coal chemicals, metal products, miscellaneous, non-LIFO
inventory, store supplies, cleaning mixtures, lubricants and the like; or
 
(h)           Qualified Inventory that is billed not shipped Inventory; or
 
(i)           Qualified Inventory considered non-conforming, which shall mean,
on any date, all inventory classified as “non-prime” or “seconds” or other
“off-spec” Inventory, to the extent that such Qualified Inventory exceeds 3% of
Total Qualified Inventory; provided that the scrap value of such Qualified
Inventory shall be included in the calculation of Eligible Inventory.  For
purposes of this clause (i), “Total Qualified Inventory” means all Raw Materials
Inventory, Finished Goods Inventory and Semi-Finished Goods and Scrap Inventory;
or
 
 
21

--------------------------------------------------------------------------------

 
 
(j)           Qualified Inventory that is not located in the United States other
than Qualified Inventory located in any jurisdiction as to which arrangements
reasonably satisfactory to the Collateral Agent have been made to ensure the
perfection of the Lenders’ security interest in such Qualified Inventory; or
 
(k)           Qualified Inventory that is not owned solely by a Credit Party, or
as to which a Credit Party does not have good, valid and marketable title
thereto; or
 
(l)           intercompany profit included in the value of Qualified Inventory;
or
 
(m)           Qualified Inventory that consists of scale, slag and other
by-products; or
 
(n)           Qualified Inventory that consists of raw materials other than iron
ore, coke, coal, scrap, limestone, other alloys and fluxes; or
 
(o)           Qualified Inventory that does not otherwise conform to the
representations and warranties contained in this Agreement or the other Loan
Documents; or
 
(p)           depreciation included in the value of Qualified Inventory; or
 
(q)           non-production costs included in the value of Qualified Inventory;
 
(r)           slabs that are more than two months old and other semi-finished
and finished goods that are more than eight months old; provided that the scrap
value of such inventory shall be included in the calculation of Eligible
Inventory; or
 
(s)           such other Qualified Inventory as may be deemed ineligible by the
Collateral Agent from time to time in its Permitted Discretion.
 
“Ineligible Receivables” shall be determined by the Collateral Agent in its
Permitted Discretion upon the completion of collateral review field work to be
performed subsequent to the termination of the Effective Date Receivables
Financing and shall include such ineligibles based on traditional asset based
lending concepts, and any other ineligibles as may be deemed appropriate by the
Collateral Agent in its Permitted Discretion.
 
 
22

--------------------------------------------------------------------------------

 

“Intercreditor Agreement” means the Intercreditor Agreement dated as of June 12,
2009 by and among PNC Bank, National Association, as funding agent, The Bank of
Nova Scotia, as funding agent and as receivables collateral agent, J.P. Morgan
Chase Bank, as collateral agent, U.S. Steel Receivables LLC, as transferor, and
United States Steel Corporation, as originator, as initial servicer and as
borrower.
 
“Interest Period” means, with respect to each Eurodollar Loan, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in the applicable Notice of Interest Rate
Election and ending one, two, three or six months thereafter, as the Borrower
may elect in such notice; provided that:
 
(a)           any Interest Period which would otherwise end on a day which is
not a Business Day shall be extended to the next succeeding Business Day unless
such Business Day falls in another calendar month, in which case such Interest
Period shall end on the next preceding Business Day;
 
(b)           any Interest Period which begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
 
(c)           no Interest Period may end after the Termination Date.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time.
 
“Inventory” has the meaning set forth in Article 9 of the Uniform Commercial
Code as in effect from time to time in the State of New York.
 
“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P.
 
“LC Disbursement” means a payment made by the LC Issuing Bank in respect of a
drawing under a Letter of Credit.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all Letters of Credit outstanding at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time will be its
Percentage of the total LC Exposure at such time.
 
 
23

--------------------------------------------------------------------------------

 

“LC Issuing Bank” means JPMorgan Chase Bank and any other Lender acceptable to
the Administrative Agent and the Borrower that may agree in its sole discretion
to issue letters of credit hereunder, in each case in its capacity as an issuer
of a Letter of Credit, and their respective successors in such capacity as
provided in Section 2.16(i).  The LC Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by its Affiliates, in
which case the term “LC Issuing Bank” shall include each such Affiliate with
respect to Letters of Credit issued by it.
 
“LC Reimbursement Obligations” means, at any time, all obligations of the
Borrower to reimburse the LC Issuing Bank for amounts paid by it in respect of
drawings under Letters of Credit, including any portion of such obligations to
which Lenders have become subrogated by making payments to the LC Issuing Bank
pursuant to Section 2.16(e).
 
“Lender Affiliate” means, with respect to any Lender, (i) an Affiliate of such
Lender or (ii) any entity (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in bank loans and similar
extensions of credit in the ordinary course of its business and is administered
or managed by (a) such Lender, (b) an Affiliate of such Lender or (c) an entity
or an Affiliate of an entity that administers or manages such Lender.
 
“Lender Parties” means the Lenders, the LC Issuing Bank and the Agents.
 
“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to an Assignment, other
than any such Person that ceases to be a party hereto pursuant to an
Assignment.  Unless the context requires otherwise, the term “Lenders” includes
the LC Issuing Bank.
 
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
 
“Liquidity” means the sum of (i) the Borrower’s domestic cash and cash
equivalents (excluding any disbursement deposit account the funds in which are
used solely for the payment of salaries and wages, employee benefits, workers’
compensation and similar expenses), (ii) Facility Availability and (iii) the
undrawn availability under the Effective Date Receivables Financing.
 
 
24

--------------------------------------------------------------------------------

 
 
“Loan” means a loan made by a Lender pursuant to Section 2.01; provided that, if
any such loan or loans (or portions thereof) are combined or subdivided pursuant
to a Notice of Interest Rate Election, the term “Loan” shall refer to the
combined principal amount resulting from such combination or to each of the
separate principal amounts resulting from such subdivision, as the case may be.
 
“Loan Documents” means this Agreement, any promissory note issued by the
Borrower pursuant to Section 2.17(d), the Security Documents and each Subsidiary
Guarantee Agreement.
 
“London Interbank Offered Rate” has the meaning set forth in Section 2.06(b).
 
“Long-Term Debt” means any Debt that, in accordance with GAAP, constitutes (or,
when incurred, constituted) a long-term liability.
 
“Mark-to-Market Value” has the meaning specified in the Borrower Security
Agreement.
 
“Material Adverse Change” means any event, development or circumstance that has
had or would reasonably be expected to have a material adverse effect on (a) the
business, operations or financial condition of the Borrower and its Subsidiaries
taken as a whole or (b) the validity or enforceability of any of the Loan
Documents or the rights or remedies of the Administrative Agent and the Lenders
thereunder.
 
“Material Debt” means Debt (other than (i) obligations in respect of the Loans
and Letters of Credit and (ii) Debt owed by the Borrower or one of its
Subsidiaries solely to the Borrower or another Subsidiary of the Borrower), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Borrower and its Subsidiaries in an aggregate principal amount exceeding
$100,000,000.  For purposes of determining Material Debt, the “principal amount”
of the obligations of the Borrower or any Subsidiary in respect of any Hedging
Agreement at any time will be the maximum aggregate amount (after giving effect
to any enforceable netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Hedging Agreement were terminated at such time
in circumstances in which the Borrower or such Subsidiary was the defaulting
party.
 
“Maximum Facility Availability” means an amount equal to the lesser of (x) the
aggregate amount of the Lenders’ Commitments on such date and (y) the Borrowing
Base on such date.
 
 
25

--------------------------------------------------------------------------------

 
 
“Minimum Liquidity Amount” means, (i) $350,000,000, if the aggregate outstanding
principal amount of the Convertible Notes on any date of determination is
$350,000,000 or greater or (ii) otherwise, $175,000,000 (in each case of clause
(i) or (ii), including Facility Availability of at least $145,000,000).
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Notice of Borrowing” has the meaning set forth in Section 2.02.
 
“Notice of Interest Rate Election” has the meaning set forth in Section 2.07.
 
“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.
 
“Outside Processor” means any Person that provides processing services with
respect to Qualified Inventory owned by a Credit Party and on whose premises
Qualified Inventory is located, which premises are neither owned nor leased by
such Credit Party.
 
“Participants” has the meaning specified in Section 9.04(e).
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Percentage” means, with respect to any Lender, the percentage of the total
Commitments represented by such Lender’s Commitment; provided that in the case
of Section 2.25 when a Defaulting Lender shall exist, “Percentage” shall mean
the percentage of the total Commitments (disregarding any Defaulting Lender’s
Commitment) represented by such Lender’s Commitment.  If the Commitments have
terminated or expired, the Percentages will be determined based on the
Commitments most recently in effect, adjusted to give effect to any assignments
and to any Lender’s status as a Defaulting Lender at the time of determination.
 
“Perfection Certificate” means a certificate in the form of Exhibit A to the
applicable Security Agreement or any other form approved by the Administrative
Agent.
 
 
26

--------------------------------------------------------------------------------

 
 
“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.
 
“Permitted Liens” means:
 
(a)           Liens imposed by law or regulation for taxes that are not yet due
or are being contested in good faith by appropriate proceedings;
 
(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
vendors’ and other like Liens imposed by law, arising in the ordinary course of
business and securing obligations that are not overdue by more than 30 days or
are being contested in good faith by appropriate proceedings;
 
(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations (including deposits made in the ordinary course of
business to cash collateralize letters of credit described in the parenthetical
in clause (i) of the definition of “Debt”);
 
(d)           Liens or deposits to secure the performance of bids, trade
contracts, leases, Hedging Agreements, statutory or regulatory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature, and Liens imposed by statutory or common law relating to banker’s liens
or rights of set-off or similar rights relating to deposit accounts, in each
case in the ordinary course of business;
 
(e)           Liens arising in the ordinary course of business in favor of
issuers of documentary letters of credit;
 
(f)           judgment liens in respect of judgments that do not constitute an
Event of Default under clause (j) of Article 7; and
 
(g)           easements, zoning restrictions, rights-of-way, licenses,
reservations, minor irregularities of title and similar encumbrances on real
property imposed by law or regulation or arising in the ordinary course of
business that do not secure any monetary obligation and do not materially
detract from the value of the affected property for its current use or interfere
with the ordinary conduct of business of the Borrower or any Subsidiary;
 
provided that the term “Permitted Liens” shall not include any Lien that secures
Debt.

 
27

--------------------------------------------------------------------------------

 
 
“Permitted Receivables Financing” means any receivables securitization program
or other type of accounts receivable financing transaction by the Borrower or
any of its Subsidiaries; provided that substantially all Debt incurred in
connection therewith (other than Debt of a Special Purpose Financing Subsidiary)
arises from a transfer of accounts receivable which is intended by the parties
thereto to be treated as a sale.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan (except a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Internal
Revenue Code or Section 302 of ERISA, and in respect of which the Borrower or
any ERISA Affiliate is (or, if such plan were terminated, would under Section
4069 of ERISA be deemed to be) a “contributing sponsor” as defined in Section
4001(a)(13) of ERISA.
 
“Prevailing Eastern Time” means “eastern standard time” as defined in 15 USC
§263 as modified by 15 USC §260a.
 
“Pricing Schedule” means the Pricing Schedule attached hereto.
 
“Prime Rate” means, for any day, the rate of interest per annum then most
recently publicly announced by JPMorgan Chase Bank, N.A. as its prime rate in
effect at its principal office in New York City.  Each change in the Prime Rate
will be effective for purposes hereof from and including the date such change is
publicly announced as being effective.
 
“Qualified Inventory” means all Raw Materials Inventory, Semi-Finished Goods and
Scrap Inventory and Finished Goods Inventory held by a Credit Party in the
normal course of business and owned solely by such Credit Party (per plant level
records whereby manufactured items are valued at pre-determined costs and
purchased items are valued at rolling average actual cost).
 
“Qualified Receivables” means all Receivables that are directly created by a
Credit Party in the ordinary course of business arising out of the sale of
Inventory by such Credit Party, which are at all times acceptable to the
Collateral Agent in all respects in the exercise of its reasonable judgment and
the customary credit policies of the Collateral Agent.
 
“Quarterly Payment Dates” means each March 31, June 30, September 30 and
December 31.
 
“Rating Agency” means each of S&P and Moody’s.

 
28

--------------------------------------------------------------------------------

 
 
“Raw Materials Inventory” means any raw materials used or consumed in the
manufacture or production of other inventory including, without limitation, iron
ore and sinter, coke, coal, limestone and other alloys and fluxes, but excluding
steel scrap and iron scrap (it being understood that steel scrap and iron scrap
shall be included in Inventory not constituting “Raw Materials”).
 
“Receivables” means any account or payment intangible (each as defined in the
Uniform Commercial Code as in effect from time to time in the State of New York)
and any other right, title or interest which, in accordance with GAAP, would be
included in receivables on a consolidated balance sheet of the Borrower.
 
“Receivables Purchase Agreement” means the Second Amended and Restated
Receivables Purchase Agreement dated as of September 27, 2006 among U.S. Steel
Receivables LLC, as seller, the Borrower, as initial servicer and in its
individual capacity, The Bank of Nova Scotia, as collateral agent, the CP
conduit purchasers, committed purchasers, funding agents and LC banks, and the
various other Persons from time to time party thereto, as amended, supplemented
or modified from time to time (subject to Section 5.11 hereof), entered into in
connection with the Effective Date Receivables Financing.
 
“Register” has the meaning specified in Section 9.04(c).
 
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and its Affiliates.
 
“Required Lenders” means, at any time, Lenders having more than 50% of the
aggregate Credit Exposures at such time, in each case exclusive of Defaulting
Lenders.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest in the
Borrower, or any payment (whether in cash, securities or other property) or
incurrence of an obligation by the Borrower or any of its Subsidiaries,
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Equity
Interest in the Borrower (including, for this purpose, any payment in respect of
any Equity Interest under a Synthetic Purchase Agreement).
 
“Revolving Credit Period” means the period from and including the Effective Date
to, but excluding, the Termination Date.

 
29

--------------------------------------------------------------------------------

 
 
“S&P” means Standard & Poor’s.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Secured Derivative Obligations” has the meaning specified in Section 1 of the
Borrower Security Agreement.
 
“Secured Obligations” has the meaning specified in Section 1 of the Borrower
Security Agreement.
 
“Secured Parties” has the meaning specified in Section 1 of the Borrower
Security Agreement.
 
“Security Agreement” means each of the Borrower Security Agreement and each
other security agreement between any Subsidiary Guarantor and the Collateral
Agent as required pursuant to the Collateral and Guarantee Requirement,
substantially in the form of Exhibit C.
 
“Security Documents” means each Security Agreement, the Intercreditor Agreement
and each other security agreement, instrument or document executed and delivered
pursuant to Section 5.10 to secure any of the Secured Obligations.
 
“Semi-Finished Goods and Scrap Inventory” means semi-finished goods produced by
a Credit Party in the ordinary course of business, including slabs, blooms,
coiled strip, black plate, sheets hot rolled and cold rolled, unfinished tubes,
scrap and pig iron.
 
“Senior Debt Rating” means a rating of the Borrower’s senior long-term debt that
is not secured or supported by a guarantee, letter of credit or other form of
credit enhancement; provided that if a Senior Debt Rating by a Rating Agency is
required to be at or above a specified level and such Rating Agency shall have
changed its system of classifications after the date hereof, the requirement
will be met if the Senior Debt Rating by such Rating Agency is at or above the
new rating which most closely corresponds to the specified level under the old
rating system; and provided further that the Senior Debt Rating in effect on any
date is that in effect at the close of business on such date.
 
“Significant Subsidiary” means any Subsidiary Guarantor and any subsidiary of
the Borrower, whether now or hereafter owned, formed or acquired that, at the
time of determination is a “significant subsidiary” of the Borrower, as such
term is defined on the date of this Agreement in Regulation S-X of the SEC (a
copy of which is attached as Exhibit G).
 
“Special Purpose Financing Subsidiary” means a Subsidiary of the Borrower that
is a special-purpose company created and used solely for purposes of effecting a
Permitted Receivables Financing.

 
30

--------------------------------------------------------------------------------

 
 
“Specified Lender” means a Defaulting Lender or a Downgraded Lender.
 
“Statutory Reserve Adjustment” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject with respect to eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Federal Reserve Board).  Such
reserve percentages will include those imposed pursuant to such Regulation
D.  Eurodollar Loans will be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Adjustment will be adjusted automatically on and as of the effective date of any
change in any applicable reserve percentage.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned directly, or indirectly through one or more
intermediaries, or both, by such Person; provided that the Excluded Subsidiary
shall not be considered a Subsidiary of the Borrower.  Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Borrower.  By way of clarification
and not limitation, consolidated Subsidiaries do not include variable interest
entities—i.e., entities subject to consolidation according to the provisions of
the Financial Accounting Standards Board Interpretation No. 46 “Consolidation of
Variable Interest Entities” as revised.
 
“Subsidiary Guarantee Agreement” means a guarantee agreement substantially in
the form of Exhibit E hereto.
 
“Subsidiary Guarantor” means any Subsidiary that the Borrower elects to cause to
become a Subsidiary Guarantor by fulfilling the Collateral and Guarantee
Requirement unless such Subsidiary Guarantor ceases to be a Subsidiary Guarantor
pursuant to the terms of its Subsidiary Guarantee Agreement and the Security
Documents.

 
31

--------------------------------------------------------------------------------

 

“Synthetic Purchase Agreement” means any swap, derivative or other agreement or
combination of agreements pursuant to which the Borrower or a Subsidiary is or
may become obligated to make (i) any payment in connection with the purchase by
any third party, from a Person other than the Borrower or a Subsidiary, of any
Equity Interest or (ii) any payment (other than on account of a permitted
purchase by it of any Equity Interest) the amount of which is determined by
reference to the price or value at any time of any Equity Interest; provided
that no phantom stock or similar plan providing for payments only to current or
former directors, officers or employees of the Borrower or its Subsidiaries (or
their heirs or estates) will be deemed to be a Synthetic Purchase Agreement.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Termination Date” means the fifth anniversary of the Effective Date.
 
“Third-Party Location” means any property that is either owned or leased by (a)
a Third-Party Warehouseman, (b) an Outside Processor or (c) a Borrower Joint
Venture.
 
“Third-Party Warehouseman” means any Person on whose premises Qualified
Inventory is located, which premises are neither owned nor leased by a Credit
Party, any customer of or vendor to a Credit Party, or an Outside Processor.
 
“Total Outstanding Amount” means, at any date, the sum of the aggregate
outstanding principal amount of all Loans plus the aggregate LC Exposures of all
Lenders at such date.
 
“Transaction Liens” means the Liens on Collateral granted by the Borrower under
the Security Documents.
 
“Undisclosed Administration” means in relation to a Lender, the appointment of
an administrator, provisional liquidator, conservator, receiver, trustee,
custodian or other similar official by a supervisory authority or regulator
under or based on the law in the country where such Lender is subject to home
jurisdiction supervision if applicable law requires that such appointment is not
to be publicly disclosed; provided that, for the avoidance of doubt, at any time
that such appointment is publicly disclosed, such appointment shall no longer be
considered an Undisclosed Administration.
 
“United States” means the United States of America.
 
“Valuation Reserves” means the sum of the following:
 
(a)           a favorable variance reserve for variances between pre-determined
cost and actual costs;

 
32

--------------------------------------------------------------------------------

 
 
(b)           a calculated revaluation reserve, as determined by the Collateral
Agent in its Permitted Discretion;
 
(c)           a reserve for costs incurred at headquarters which are allocated
to Inventory;
 
(d)           a lower of cost or market reserve which includes all Inventory
sold for less than pre-determined cost as deemed appropriate by the Collateral
Agent in its Permitted Discretion;
 
(e)           a reserve for iron ore transportation costs, as determined by the
Collateral Agent in its Permitted Discretion; and
 
(f)           such other reserves as may be deemed appropriate by the Collateral
Agent from time to time in its Permitted Discretion.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
Section 1.02.  Types of Borrowing.  The term “Borrowing” denotes (i) the
aggregation of Loans made or to be made to the Borrower pursuant to Article 2 on
the same day, all of which Loans are of the same type and, except in the case of
Base Rate Loans, have the same initial Interest Period or (ii) if the context so
requires, the borrowing of such Loans.  Borrowings are classified for purposes
of this Agreement by reference to the pricing of Loans comprising such Borrowing
(e.g., a “Eurodollar Borrowing” is a Borrowing comprised of Eurodollar Loans).
 
Section 1.03.  Terms Generally.  The definitions of terms herein (including
those incorporated by reference to another document) apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun includes the corresponding masculine, feminine and neuter
forms.  The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”.  The word “will” shall be construed
to have the same meaning and effect as the word “shall”.  Unless the context
requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the word
“property” shall be construed to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
 
 
33

--------------------------------------------------------------------------------

 
 
Section 1.04.  Accounting Terms; Changes in GAAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP as in effect from time to time; provided that,
if the Borrower notifies the Administrative Agent in writing that the Borrower
wishes to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof with respect to any provision hereof (or if
the Administrative Agent notifies the Borrower that the Required Lenders wish to
make a similar request), regardless of whether such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be applied on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or the applicable provision of this Agreement is amended in accordance
herewith.
 
ARTICLE 2
The Credits
 
Section 2.01.  Commitments to Lend.  Each Lender severally agrees, on the terms
and conditions set forth in this Agreement, to make loans to the Borrower
pursuant to this Section from time to time during the Revolving Credit Period;
provided that, immediately after each such loan is made: (i) the sum of the
aggregate outstanding principal amount of such Lender’s Loans plus the aggregate
amount of such Lender’s LC Exposure shall not exceed its Commitment and (ii) the
Total Outstanding Amount shall not exceed the Maximum Facility
Availability.  Each Borrowing under this Section shall be in an aggregate
principal amount of $5,000,000 or any larger multiple of $1,000,000 (except that
(x) any such Borrowing may be in the aggregate amount available within the
limitations in the foregoing proviso and (y) any Base Rate Borrowing pursuant to
Section 2.16(e) may be in the amount specified therein) and shall be made from
the several Lenders ratably in proportion to their respective
Commitments.  Within the foregoing limits, the Borrower may borrow under this
Section, repay, or to the extent permitted by Section 2.11, prepay Loans and
reborrow under this Section 2.01.
 
Section 2.02.  Notice of Committed Borrowing.  The Borrower shall give the
Administrative Agent notice (a “Notice of Borrowing”) not later than (x) Noon
(Prevailing Eastern Time) on the date of each Base Rate Borrowing and (y) 11:00
A.M. (Prevailing Eastern Time) on the third Business Day before each Eurodollar
Borrowing, specifying:
 
(a)      the date of such Borrowing, which shall be a Business Day,
 
 
34

--------------------------------------------------------------------------------

 
 
(b)      the aggregate amount of such Borrowing,
 
(c)      whether the Loans comprising such Borrowing are to be Base Rate Loans
or Eurodollar Loans, and
 
(d)      in the case of a Eurodollar Borrowing, the duration of the Interest
Period applicable thereto, subject to the provisions of the definition of
Interest Period.
 
Section 2.03.  Reserved.
 
Section 2.04.  Notice to Lenders; Funding of Loans.  (a) Upon receipt of a
Notice of Borrowing, the Administrative Agent shall promptly notify each Lender
of the contents thereof and of such Lender’s share of such Borrowing and such
Notice of Borrowing shall not thereafter be revocable by the Borrower.
 
(b)      Not later than 2:00 P.M. (Prevailing Eastern Time) on the date of each
Borrowing, each Lender shall (except as provided in subsection (c) of this
Section) make available its share of such Borrowing, in Federal or other funds
immediately available in New York City, to the Administrative Agent at its
address referred to in Section 9.01.  Unless the Administrative Agent determines
that any applicable condition specified in Article 3 has not been satisfied, the
Administrative Agent will make the funds so received from the Lenders available
to the Borrower at the Administrative Agent’s aforesaid address.
 
(c)      If any Lender makes a new Loan hereunder on a day on which the Borrower
is to repay all or any part of an outstanding Loan from such Lender, such Lender
shall apply the proceeds of its new Loan to make such repayment and only an
amount equal to the difference (if any) between the amount being borrowed and
the amount being repaid shall be made available by such Lender to the
Administrative Agent as provided in subsection (b), or remitted by the Borrower
to the Administrative Agent as provided in Section 2.13, as the case may be.
 
(d)      Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
to the Administrative Agent on the date of such Borrowing in accordance with
subsections (b) and (c) of this Section 2.04 and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower on such date a
corresponding amount.  If and to the extent that such Lender shall not have so
made such share available to the Administrative Agent, such Lender and the
Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent, at (i) in the case of the
Borrower, a rate per annum equal to the higher of the Federal Funds Rate and the
interest rate applicable thereto pursuant to Section 2.07 or (ii) in the case of
such Lender, the Federal Funds Rate.  If such Lender shall repay to the
Administrative Agent such corresponding amount, such amount so repaid shall
constitute such Lender’s Loan included in such Borrowing for purposes of this
Agreement.

 
35

--------------------------------------------------------------------------------

 
 
Section 2.05.  Maturity of Loans. Each Loan shall mature, and the principal
amount thereof shall be due and payable (together with accrued interest
thereon), on the Termination Date.
 
Section 2.06.  Interest Rates.  (a) Each Base Rate Loan shall bear interest on
the outstanding principal amount thereof, for each day from the date such Loan
is made until it becomes due, at a rate per annum equal to the sum of the
Applicable Rate for such day plus the Base Rate for such day.  Such interest
shall be payable quarterly in arrears on each Quarterly Payment Date.  Any
overdue principal of or interest on any Base Rate Loan shall bear interest,
payable on demand, for each day until paid at a rate per annum equal to the sum
of 2% plus the Applicable Rate for such day plus the Base Rate for such day.
 
(b)      Each Eurodollar Loan shall bear interest on the outstanding principal
amount thereof, for each day during each Interest Period applicable thereto, at
a rate per annum equal to the sum of the Applicable Rate for such day plus the
Adjusted LIBO Rate applicable to such Interest Period.  Such interest shall be
payable for each Interest Period on the last day thereof and, if such Interest
Period is longer than three months, at intervals of three months after the first
day thereof.
 
“Adjusted LIBO Rate” means, with respect to any Group of Eurodollar Loans for
any Interest Period, an interest rate per annum (rounded upward, if necessary,
to the next 1/16 of 1%) equal to (a) the London Interbank Offered Rate for such
Interest Period multiplied by (b) the Statutory Reserve Adjustment.
 
“London Interbank Offered Rate” applicable to any Interest Period means the rate
per annum equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time) at approximately 11:00 A.M., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the “London Interbank Offered Rate”
applicable to such Interest Period shall be the rate at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 A.M., London time,
two Business Days prior to the commencement of such Interest Period.
 
 
36

--------------------------------------------------------------------------------

 
 
(c)      Any overdue principal of or interest on any Eurodollar Loan shall bear
interest, payable on demand, for each day from and including the date payment
thereof was due to but excluding the date of actual payment, at a rate per annum
equal to the sum of 2% plus the higher of (i) the sum of the Applicable Rate for
such day plus the Adjusted LIBO Rate applicable to such Loan on the day before
such payment was due and (ii) the Applicable Rate for such day plus the result
obtained (rounded upward, if necessary, to the next higher 1/100 of 1%) by
multiplying (x) the rate per annum at which one day (or, if such amount due
remains unpaid more than three Business Days, then for such other period of time
not longer than six months as the Administrative Agent may select) deposits in
dollars in an amount approximately equal to such overdue payment are offered by
the principal London office of the Administrative Agent in the London interbank
market for the applicable period determined as heretofore provided by (y) the
Statutory Reserve Adjustment (or, if the circumstances described in Section 2.19
shall exist, at a rate per annum equal to the sum of 2% plus the Base Rate for
such day).
 
(d)      The Administrative Agent shall determine each interest rate applicable
to the Loans hereunder.  The Administrative Agent shall give prompt notice to
the Borrower and the participating Lenders of each rate of interest so
determined, and its determination thereof shall be conclusive in the absence of
manifest error.
 
Section 2.07.  Method of Electing Interest Rates.  (a) The Loans included in
each Borrowing shall bear interest initially at the type of rate specified by
the Borrower in the applicable Notice of Borrowing.  Thereafter, the Borrower
may from time to time elect to change or continue the type of interest rate
borne by each Group of Loans (subject to Section 2.07(d) and Section 2.19), as
follows:
 
(i)      if such Loans are Base Rate Loans, the Borrower may elect to convert
such Loans to Eurodollar Loans as of any Business Day; and
 
(ii)      if such Loans are Eurodollar Loans, the Borrower may elect to convert
such Loans to Base Rate Loans as of any Business Day or to continue such Loans
as Eurodollar Loans for an additional Interest Period, subject to Section 2.21
if any such conversion is effective on any day other than the last day of an
Interest Period applicable to such Loans.
 
 
37

--------------------------------------------------------------------------------

 

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent not later than 11:00 A.M.
(Prevailing Eastern Time) on the third Business Day before the conversion or
continuation selected in such notice is to be effective.  A Notice of Interest
Rate Election may, if it so specifies, apply to only a portion of the aggregate
principal amount of the relevant Group of Loans; provided that (i) such portion
is allocated ratably among the Loans comprising such Group and (ii) the portion
to which such Notice applies, and the remaining portion to which it does not
apply, are each at least $5,000,000 (unless such portion is comprised of Base
Rate Loans).  If no such notice is timely received before the end of an Interest
Period for any Group of Eurodollar Loans, the Borrower shall be deemed to have
elected that such Group of Loans be converted to Base Rate Loans at the end of
such Interest Period.
 
(b)      Each Notice of Interest Rate Election shall specify:
 
(i)    the Group of Loans (or portion thereof) to which such notice applies;
 
(ii)   the date on which the conversion or continuation selected in such notice
is to be effective, which shall comply with the applicable clause of Section
2.07(a);
 
(iii)  if the Loans comprising such Group are to be converted, the new type of
Loans and, if the Loans resulting from such conversion are to be Eurodollar
Loans, the duration of the next succeeding Interest Period applicable thereto;
and
 
(iv)  if such Loans are to be continued as Eurodollar Loans for an additional
Interest Period, the duration of such additional Interest Period.
 
Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.
 
(c)      Promptly after receiving a Notice of Interest Rate Election from the
Borrower pursuant to Section 2.07(a), the Administrative Agent shall notify each
Lender of the contents thereof and such notice shall not thereafter be revocable
by the Borrower.
 
(d)      The Borrower shall not be entitled to elect to convert any Loans to, or
continue any Loans for an additional Interest Period as, Eurodollar Loans if (i)
the aggregate principal amount of any Group of Eurodollar Loans created or
continued as a result of such election would be less than $5,000,000 or (ii) a
Default shall have occurred and be continuing when the Borrower delivers notice
of such election to the Administrative Agent.
 
 
38

--------------------------------------------------------------------------------

 
 
(e)      If any Loan is converted to a different type of Loan, the Borrower
shall pay, on the date of such conversion, the interest accrued to such date on
the principal amount being converted.
 
(f)      A conversion or continuation pursuant to this Section 2.07 is not a
Borrowing.
 
Section 2.08.  Fees.  (a) Commitment Fee.  The Borrower shall pay to the
Administrative Agent for the account of each Lender a commitment fee, which
shall accrue at (i) 0.375% per annum on the average daily unused amount of the
Commitment of such Lender if the average daily usage exceeds 331/3% of the
aggregate Commitments and (ii) otherwise, 0.50% per annum, during the period
from and including the Effective Date to the date on which such Commitment
terminates.  All commitment fees will be computed on the basis of a year of 360
days and will be payable for the actual number of days elapsed (including the
first day but excluding the last day).  For purposes of computing commitment
fees, a Lender’s Commitment will be deemed to be used to the extent of its
outstanding Loans and LC Exposure.  If at any time, the Borrower’s Senior Debt
Rating is higher than Ba2 by Moody’s and BB by S&P, the percentages per annum
used to calculate the commitment fee pursuant to this Section 2.08(a) shall be
reduced by 12.5 basis points.
 
(b)      Letter of Credit Fees.  The Borrower shall pay (i) to the
Administrative Agent for the account of the Lenders ratably a letter of credit
fee accruing daily on the aggregate undrawn amount of all outstanding Letters of
Credit at a rate per annum equal to the Applicable Rate on Eurodollar Loans for
such day and (ii) to each LC Issuing Bank for its own account, a letter of
credit fronting fee in an amount equal to 0.125% per annum accruing daily on the
aggregate amount then available for drawing under all Letters of Credit issued
by such LC Issuing Bank.
 
(c)      Payments.  Accrued fees under this Section shall be payable quarterly
in arrears on each Quarterly Payment Date, commencing on the first such date to
occur after the date hereof, and upon the date of termination of the Commitments
in their entirety (or, if later, the date on which the aggregate amount of the
Credit Exposures is reduced to zero).
 
Section 2.09.  Optional Termination or Reduction of Commitments.  (a) The
Borrower may, upon at least three Business Days’ notice to the Administrative
Agent, (i) terminate the Commitments at any time, if no Loans or Letters of
Credit or LC Reimbursement Obligations are outstanding at such time or (ii)
ratably reduce from time to time by an aggregate amount of $5,000,000 or any
larger multiple of $1,000,000, the aggregate amount of the Commitments in excess
of the Total Outstanding Amount.
 
 
39

--------------------------------------------------------------------------------

 
 
(b)      Promptly after receiving a notice of termination or reduction pursuant
to this Section, the Administrative Agent shall notify each Lender of the
contents thereof and of such Lender’s ratable share of any such reduction, and
such notice shall not thereafter be revocable by the Borrower.
 
Section 2.10.  Scheduled Termination of Commitments.  Unless previously
terminated, the Commitments shall terminate on the Termination Date.
 
Section 2.11.  Optional and Mandatory Prepayments.  (a) Subject in the case of
any Group of Eurodollar Loans to Section 2.21, the Borrower may, upon at least
one Business Day’s notice to the Administrative Agent, prepay any Group of Base
Rate Loans or upon at least three Business Days’ notice to the Administrative
Agent, prepay any Group of Eurodollar Loans, in each case in whole at any time,
or from time to time in part, in amounts aggregating $5,000,000 or any larger
multiple of $1,000,000, by paying the principal amount to be prepaid together
with accrued interest thereon to the date of prepayment.  Each such optional
prepayment shall be applied to prepay ratably the Loans of the several Lenders
included in such Group.
 
(b)      If at any date the Total Outstanding Amount exceeds the Maximum
Facility Availability calculated as of such date, then not later than the next
succeeding Business Day, the Borrower shall be required to prepay the Loans (or,
if no Loans are outstanding, deposit cash in a Cash Collateral Account to cash
collateralize LC Exposures) in an amount equal to such excess until the Total
Outstanding Amount, net of the amount of cash collateral deposited in the Cash
Collateral Account, does not exceed the Maximum Facility Availability.
 
(c)      Upon receipt of a notice of prepayment pursuant to this Section, the
Administrative Agent shall promptly notify each Lender of the contents thereof
and of such Lender’s ratable share (if any) of such prepayment and such notice
shall not thereafter be revocable by the Borrower.
 
Section 2.12.  Reserved.
 
Section 2.13.  Computation of Interest and Fees.  Interest based on the Prime
Rate hereunder shall be computed on the basis of a year of 365 days (or 366 days
in a leap year) and paid for the actual number of days elapsed (including the
first day but excluding the last day).  All other interest and fees shall be
computed on the basis of a year of 360 days and paid for the actual number of
days elapsed (including the first day but excluding the last day).
 
Section 2.14.  Reserved.
 
40

--------------------------------------------------------------------------------

 
 
Section 2.15.  Increased Commitments; Additional Lenders.  (a) From time to time
subsequent to the Effective Date, the Borrower may, upon at least 30 days’
notice to the Administrative Agent (which shall promptly provide a copy of such
notice to the Lenders), propose to increase the aggregate amount of the
Commitments by an amount not to exceed $200,000,000 (the amount of any such
increase, the “Increased Commitments”).  Each Lender party to this Agreement at
such time shall have the right (but no obligation), for a period of 15 days
following receipt of such notice, to elect by notice to the Borrower and the
Administrative Agent to increase its Commitment by a principal amount which
bears the same ratio to the Increased Commitments as its then Commitment bears
to the aggregate Commitments then existing.  The failure of a Lender to respond
to the Borrower’s request for an increase shall be deemed a rejection of the
Borrower’s request by such Lender.
 
(b)      If any Lender party to this Agreement shall not elect to increase its
Commitment pursuant to subsection (a) of this Section, the Borrower may, within
10 days of the Lender’s response (or deemed response), designate one or more of
the existing Lenders or other financial institutions acceptable to the
Administrative Agent and the Borrower (which consent of the Administrative Agent
shall not be unreasonably withheld or delayed) which at the time agree to (i) in
the case of any such Person that is an existing Lender, increase its Commitment
and (ii) in the case of any other such Person (an “Additional Lender”), become a
party to this Agreement. The sum of the increases in the Commitments of the
existing Lenders pursuant to this subsection (b) plus the Commitments of the
Additional Lenders shall not in the aggregate exceed the unsubscribed amount of
the Increased Commitments, and the increases in the Commitments of the existing
Lenders and the Commitments of the Additional Lenders made pursuant to this
subsection (b) shall be on the same terms (including upfront fees) as were
offered to the Lenders pursuant to Section 2.15(a) or on terms more advantageous
to the Borrower.
 
(c)      Reserved.
 
(d)      Any increase in the Commitments pursuant to this Section 2.15 shall be
subject to satisfaction of the following conditions:
 
(i)       immediately before and after giving effect to such increase, all
representations and warranties contained in Article 3 shall be true;
 
(ii)      immediately before and after giving effect to such increase, no
Default shall have occurred and be continuing; and
 
(iii)     after giving effect to such increase, the aggregate amount of all
increases in Commitments made pursuant to Section 2.15(a) shall not exceed
$200,000,000.

 
41

--------------------------------------------------------------------------------

 
 
(e)      An increase in the aggregate amount of the Commitments pursuant to this
Section 2.15 shall become effective upon the receipt by the Administrative Agent
of an agreement in form and substance reasonably satisfactory to the
Administrative Agent signed by the Borrower, by each Additional Lender and by
each other Lender whose Commitment is to be increased, setting forth the new
Commitments of such Lenders and setting forth the agreement of each Additional
Lender to become a party to this Agreement and to be bound by all the terms and
provisions hereof, together with such evidence of appropriate corporate
authorization on the part of the Borrower with respect to the Increased
Commitments and such opinions of counsel for the Borrower with respect to the
Increased Commitments as the Administrative Agent may reasonably request.
 
(f)      Upon any increase in the aggregate amount of the Commitments pursuant
to this Section 2.15 that is not pro rata among all Lenders, (x) within five
Business Days, in the case of any Group of Base Rate Loans then outstanding, and
at the end of the then current Interest Period with respect thereto, in the case
of any Group of Eurodollar Loans then outstanding, the Borrower shall prepay
such Group in its entirety and, to the extent the Borrower elects to do so and
subject to the conditions specified in Article 4, the Borrower shall reborrow
Loans from the Lenders in proportion to their respective Commitments after
giving effect to such increase, until such time as all outstanding Loans are
held by the Lenders in such proportion and (y) effective upon such increase, the
amount of the participations held by each Lender in each Letter of Credit then
outstanding shall be adjusted such that, after giving effect to such
adjustments, the Lenders shall hold participations in each such Letter of Credit
in the proportion its respective Commitment bears to the aggregate Commitments
after giving effect to such increase.
 
Section 2.16.  Letters of Credit.  (a) General.  On the Effective Date, the LC
Issuing Bank shall be deemed, without further action by any party hereto, to
have sold to each of the Lenders, and each of the Lenders shall be deemed,
without further action by any party hereto, to have purchased from the LC
Issuing Bank, a participation (on the terms specified in this Section) in each
Existing Letter of Credit equal to such Lender’s Percentage
thereof.  Concurrently with such sale, the participations sold to the Existing
Lenders pursuant to the terms of the Existing Credit Agreement shall be
automatically cancelled without further action by any of the parties
hereto.  Each Lender acknowledges and agrees that its obligation to acquire
participations in Existing Letters of Credit pursuant to this subsection is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each payment by a Lender to acquire
such participations shall be made without any offset, abatement, withholding or
reduction whatsoever.  Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit for its own account, in a
form reasonably acceptable to the Administrative Agent and the LC Issuing Bank,
from time to time during the Revolving Credit Period.  If the terms and
conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the LC
Issuing Bank relating to any Letter of Credit are not consistent with the terms
and conditions of this Agreement, the terms and conditions of this Agreement
shall control.

 
42

--------------------------------------------------------------------------------

 
 
(b)      Notice of Issuance, Amendment, Renewal or Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the LC Issuing Bank) to the LC
Issuing Bank and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the requested date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with Section
2.16(c)), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit.  If requested by the LC Issuing
Bank, the Borrower also shall submit a letter of credit application on the LC
Issuing Bank’s standard form (with such changes as are agreed by such LC Issuing
Bank and the Borrower) in connection with any request for a Letter of Credit.  A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that) after giving effect to such
issuance, amendment, renewal or extension, (i) the LC Exposure will not exceed
$350,000,000 and (ii) the Total Outstanding Amount will not exceed the Maximum
Facility Availability on such date.
 
(c)      Expiration Date.  Each Letter of Credit shall expire at or before the
close of business on the earlier of (i) the date that is one year after such
Letter of Credit is issued (or, in the case of any renewal or extension thereof,
one year after such renewal or extension) and (ii) the date that is five
Business Days before the Termination Date; provided that a Letter of Credit may
have an expiry date later than that otherwise permitted by this clause (ii) so
long as all LC Exposures with respect to such Letter of Credit are cash
collateralized not later than the fifth Business Day prior to the Termination
Date in the manner specified in subsection (j).

 
43

--------------------------------------------------------------------------------

 

(d)      Participations.  Effective upon the issuance of a Letter of Credit (or
an amendment to a Letter of Credit increasing the amount thereof) and without
any further action on the part of the LC Issuing Bank or the Lenders, the LC
Issuing Bank grants to each Lender, and each Lender acquires from the LC Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Percentage
of the aggregate amount available to be drawn thereunder.  Pursuant to such
participations, each Lender agrees to pay to the Administrative Agent, for the
account of the LC Issuing Bank, such Lender’s Percentage of (i) each LC
Disbursement made by the LC Issuing Bank and not reimbursed by the Borrower on
the date due as provided in Section 2.16(e) and (ii) any reimbursement payment
required to be refunded to the Borrower for any reason.  Each Lender’s
obligation to acquire participations and make payments pursuant to this
subsection is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or any reduction
or termination of the Commitments, and each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
 
(e)      Reimbursement.  If the LC Issuing Bank makes any LC Disbursement under
a Letter of Credit, the Borrower shall reimburse such LC Disbursement by paying
an amount equal to such LC Disbursement to the Administrative Agent not later
than 2:00 P.M. (Prevailing Eastern Time) on the day that such LC Disbursement is
made, if the Borrower receives notice of such LC Disbursement before 10:00 A.M.,
Prevailing Eastern Time, on such day, or, if such notice has not been received
by the Borrower before such time on such day, then not later than Noon
(Prevailing Eastern Time) on (i) the Business Day that the Borrower receives
such notice, if such notice is received before 10:00 A.M. (Prevailing Eastern
Time) on the day of receipt, or (ii) the next Business Day, if such notice is
not received before such time on the day of receipt; provided that, if such LC
Disbursement is at least $500,000, the Borrower may, subject to the conditions
to borrowing set forth herein, request that such payment be made with the
proceeds of a Base Rate Borrowing in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting Base Rate Borrowing.  If the Borrower fails to make
such payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Percentage thereof.  Promptly after it receives such
notice, each Lender shall pay to the Administrative Agent its Percentage of the
payment then due from the Borrower, in the same manner as is provided in Section
2.04 with respect to Loans made by such Lender (and Section 2.04(d) shall apply,
mutatis mutandis, to such payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the LC Issuing Bank the amounts so
received by it from the Lenders.  If a Lender makes a payment pursuant to this
subsection to reimburse the LC Issuing Bank for any LC Disbursement (other than
by funding Base Rate Loans as heretofore contemplated), (i) such payment will
not constitute a Loan and will not relieve the Borrower of its obligation to
reimburse such LC Disbursement and (ii) such Lender will be subrogated to its
pro rata share of the LC Issuing Bank’s claim against the Borrower for such
reimbursement.  Promptly after the Administrative Agent receives any payment
from the Borrower pursuant to this subsection, the Administrative Agent will
distribute such payment to the LC Issuing Bank or, if Lenders have made payments
pursuant to this subsection to reimburse the LC Issuing Bank, then to such
Lenders and the LC Issuing Bank as their interests may appear.

 
44

--------------------------------------------------------------------------------

 
 
(f)      Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.16(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the LC Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of set-off against, the Borrower’s obligations hereunder.  None
of the Administrative Agent, the Lenders, the LC Issuing Bank and their
respective Related Parties shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
LC Issuing Bank; provided that the foregoing shall not excuse the LC Issuing
Bank from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the LC Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  In the absence of gross negligence or
willful misconduct on the part of the LC Issuing Bank (as finally determined by
a court of competent jurisdiction), the LC Issuing Bank shall be deemed to have
exercised care in each such determination.  Without limiting the generality of
the foregoing, the parties agree that, with respect to documents presented which
appear on their face to be in substantial compliance with the terms of a Letter
of Credit, the LC Issuing Bank may, in its sole discretion, either (A) accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or (B)
refuse to accept and make payment upon such documents if such documents do not
strictly comply with the terms of such Letter of Credit.

 
45

--------------------------------------------------------------------------------

 
 
(g)      Disbursement Procedures.  The LC Issuing Bank shall, promptly after its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  The LC Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the LC Issuing Bank has made or will make an
LC Disbursement pursuant thereto; provided that any failure to give or delay in
giving such notice will not relieve the Borrower of its obligation to reimburse
the LC Issuing Bank and the Lenders with respect to any such LC Disbursement.
 
(h)      Interim Interest.  Unless the Borrower reimburses an LC Disbursement in
full on the day it is made, the unpaid amount thereof shall bear interest, for
each day from and including the day on which such LC Disbursement is made to but
excluding the day on which the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to Base Rate Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to Section
2.16(e), then such amount shall bear interest, payable on demand, for each day
until paid at a rate per annum equal to the sum of 2% plus the Base Rate for
such day.  Interest accrued pursuant to this subsection shall be for the account
of the LC Issuing Bank, except that a pro rata share of interest accrued on and
after the day that any Lender reimburses the LC Issuing Bank for a portion of
such LC Disbursement pursuant to Section 2.16(e) shall be for the account of
such Lender.
 
(i)      Replacement of LC Issuing Bank.  The LC Issuing Bank may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced LC Issuing Bank and the successor LC Issuing Bank.  The Administrative
Agent shall notify the Lenders of any such replacement.  At the time any such
replacement becomes effective, the Borrower shall pay all unpaid fees accrued
for the account of the replaced LC Issuing Bank pursuant to Section 2.08(b).  On
and after the effective date of any such replacement, (i) the successor LC
Issuing Bank will have all the rights and obligations of the LC Issuing Bank
under this Agreement with respect to Letters of Credit to be issued thereafter
and (ii) references herein to the term “LC Issuing Bank” will be deemed to refer
to such successor or to any previous LC Issuing Bank, or to such successor and
all previous LC Issuing Banks, as the context shall require.  After an LC
Issuing Bank is replaced, it will remain a party hereto and will continue to
have all the rights and obligations of an LC Issuing Bank under this Agreement
with respect to Letters of Credit issued by it before such replacement, but will
not be required to issue additional Letters of Credit.

 
46

--------------------------------------------------------------------------------

 
 
(j)      Cash Collateralization.  If an Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposures representing more than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
subsection, the Borrower shall deposit in a Cash Collateral Account an amount in
cash equal to 102% of the total LC Exposure as of such date plus any accrued and
unpaid interest thereon; provided that the obligation to deposit such cash
collateral will become effective immediately, and such deposit will become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (i) or (j) of Article 7.  Any amount so deposited (including any earnings
thereon) will be withdrawn from the Borrower’s Cash Collateral Account by the
Administrative Agent and applied to pay LC Reimbursement Obligations as they
become due; provided that if at any time all Events of Default have been cured
or waived, such amount, to the extent not theretofore so applied, will be
returned to the Borrower upon its request.
 
Section 2.17. Evidence of Debt.
 
(a)      Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time.
 
(b)      The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the type thereof and each
Interest Period (if any) applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
 
(c)      The entries made in the accounts maintained pursuant to subsections (a)
and (b) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that any failure by any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not affect the Borrower’s obligation to repay the Loans in
accordance with the terms of this Agreement.
 
(d)      Any Lender may request that Loans made by it be evidenced by one or
more promissory notes.  In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note(s) payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent.  Thereafter, the Loans evidenced
by such promissory note(s) and interest thereon shall at all times (including
after assignment pursuant to Section 9.04) be represented by one or more
promissory notes in such form payable to the order of the payee named therein
(or, if such promissory note is a registered note, to such payee and its
registered assigns).

 
47

--------------------------------------------------------------------------------

 
 
Section 2.18.  Change in Control.  (a) If a Change in Control of the Borrower
shall occur, the Borrower will, within one Business Day after the occurrence
thereof, give the Administrative Agent notice thereof, and the Administrative
Agent shall promptly notify each Lender thereof.  Such notice shall describe in
reasonable detail the facts and circumstances giving rise thereto and the date
of such Change in Control and each Lender may, by notice to the Borrower and the
Administrative Agent (a “Termination Notice”) given not later than ten days
after the date of such Change in Control, terminate its Commitment, which shall
be terminated, and declare any Loans held by it (together with accrued interest
thereon) and any other amounts payable hereunder for its account to be, and such
Loans and such amounts shall become, due and payable, in each case on the day
following delivery of such Termination Notice (or if such day is not a Business
Day, the next succeeding Business Day), without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.
 
(b)      If the Commitment of any Lender is terminated pursuant to this Section
at a time when any Letter of Credit is outstanding, then (i) such Lender shall
remain responsible to the LC Issuing Bank with respect to such Letter of Credit
to the same extent as if its Commitment had not terminated and (ii) the Borrower
shall pay to such Lender an amount in immediately available funds (which funds
shall be held as collateral pursuant to arrangements satisfactory to such
Lender) equal to such Lender’s Percentage of the aggregate amount available for
drawing under all Letters of Credit outstanding at such time.
 
Section 2.19.  Alternate Rate of Interest.  If before the beginning of any
Interest Period for a Eurodollar Borrowing:
 
(i)       deposits in dollars in the applicable amounts are not being offered by
the Administrative Agent in the London interbank market for such Interest
Period; or
 
(ii)      Lenders having 50% or more of the aggregate principal amount of the
Loans to be included in such Borrowing advise the Administrative Agent that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining such Loans for such
Interest Period;

 
48

--------------------------------------------------------------------------------

 

the Administrative Agent shall forthwith give notice thereof to the Borrower and
the Lenders, whereupon until the Administrative Agent notifies the Borrower that
the circumstances giving rise to such suspension no longer exist, (i) the
obligations of the Lenders to make Eurodollar Loans, or to continue to convert
outstanding Loans as or into Eurodollar Loans shall be suspended and (ii) each
outstanding Eurodollar Loan shall be converted into a Base Rate Loan on the last
day of the then current Interest Period applicable thereto.  Unless the Borrower
notifies the Administrative Agent at least two Business Days before the date of
any affected Borrowing for which a Notice of Borrowing has previously been given
that it elects not to borrow on such date, such Borrowing shall instead be made
as a Base Rate Borrowing.
 
Section 2.20.  Increased Costs.  (a) If any Change in Law shall:
 
(i)       impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the LC Issuing Bank; or
 
(ii)      impose on any Lender or the LC Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make Eurodollar Loans) or to increase the cost to such Lender or
the LC Issuing Bank of participating in, issuing or maintaining any Letter of
Credit or to reduce any amount received or receivable by such Lender or the LC
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower shall pay to such Lender or the LC Issuing Bank, as the case may be,
such additional amount or amounts as will compensate it for such additional cost
incurred or reduction suffered.
 
(b)      If any Lender or the LC Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the LC Issuing Bank’s capital or on the capital of
such Lender’s or the LC Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the LC Issuing Bank, to
a level below that which such Lender or the LC Issuing Bank or such Lender’s or
the LC Issuing Bank’s holding company could have achieved but for such Change in
Law (taking into consideration such Lender’s or the LC Issuing Bank’s policies
and the policies of such Lender’s or the LC Issuing Bank’s holding company with
respect to capital adequacy), then from time to time following receipt of the
certificate referred to in subsection (c) of this Section, the Borrower shall
pay to such Lender or the LC Issuing Bank, as the case may be, such additional
amount or amounts as will compensate it or its holding company for any such
reduction suffered.

 
49

--------------------------------------------------------------------------------

 
 
(c)      A certificate of a Lender or the LC Issuing Bank setting forth the
amount or amounts necessary to compensate it or its holding company, as the case
may be, as specified in subsection (a) or (b) of this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error.  Each such
certificate shall contain a representation and warranty on the part of the
Lender to the effect that such Lender has complied with its obligations pursuant
to Section 2.24 hereof in an effort to eliminate or reduce such amount.  The
Borrower shall pay such Lender or the LC Issuing Bank, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.
 
(d)      Failure or delay by any Lender or the LC Issuing Bank to demand
compensation pursuant to this Section will not constitute a waiver of its right
to demand such compensation; provided that the Borrower will not be required to
compensate a Lender or the LC Issuing Bank pursuant to this Section for any
increased cost or reduction incurred more than 180 days before it notifies the
Borrower of the Change in Law giving rise to such increased cost or reduction
and of its intention to claim compensation therefor.  However, if the Change in
Law giving rise to such increased cost or reduction is retroactive, then the
180-day period heretofore referred to will be extended to include the period of
retroactive effect thereof.
 
Section 2.21.  Break Funding Payments.  If (a) any principal of any Eurodollar
Loan is repaid on a day other than the last day of an Interest Period applicable
thereto (including as a result of an Event of Default or a Change in Control),
(b) any Eurodollar Loan is converted on a day other than the last day of an
Interest Period applicable thereto, (c) the Borrower fails to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto, or (d) any Eurodollar Loan is assigned on a day other
than the last day of an Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.24, then the Borrower shall
compensate each Lender for its loss, cost and expense attributable to such
event.  In the case of a Eurodollar Loan, such loss, cost and expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the end of the then current Interest Period therefor (or, in
the case of a failure to borrow, convert or continue, the Interest Period that
would have begun on the date of such failure), over (ii) the amount of interest
that would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the beginning of such period, for
dollar deposits of a comparable amount and period from other banks in the
eurodollar market.  A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

 
50

--------------------------------------------------------------------------------

 
 
Section 2.22. Taxes.  (a) All payments by the Borrower under the Loan Documents
shall be made free and clear of and without deduction for any Indemnified Taxes
or Other Taxes; provided that, if the Borrower shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
will be increased as necessary so that, after all required deductions (including
deductions applicable to additional sums payable under this Section) are made,
each relevant Lender Party receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
 
(b)      In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c)      The Borrower shall indemnify each Lender Party, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by such Lender Party with respect to any payment by or obligation of
the Borrower under the Loan Documents (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of any such payment delivered to the
Borrower by a Lender Party on its own behalf, or by the Administrative Agent on
behalf of a Lender Party, shall be conclusive absent manifest error.  If the
Borrower has indemnified any Lender Party pursuant to this Section 2.22(c), such
Lender Party shall take such steps as the Borrower shall reasonably request (at
the Borrower’s expense) to assist the Borrower in recovering the Indemnified
Taxes or Other Taxes and any penalties or interest attributable thereto;
provided that no Lender Party shall be required to take any action pursuant to
this Section 2.22(c) unless, in the judgment of such Lender Party, such action
(i) would not subject such Lender Party to any unreimbursed cost or expense and
(ii) would not otherwise be disadvantageous to such Lender Party.
 
(d)      As soon as practicable after the Borrower pays any Indemnified Taxes or
Other Taxes to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 
51

--------------------------------------------------------------------------------

 
 
(e)      Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the laws of the United States, or any treaty to which
the United States is a party, with respect to payments under this Agreement
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower as will permit such payments to be made without withholding or at a
reduced rate.  If any such Foreign Lender becomes subject to any Tax because it
fails to comply with this subsection as and when prescribed by applicable law,
the Borrower shall take such steps (at such Foreign Lender’s expense) as such
Foreign Lender shall reasonably request to assist such Foreign Lender to recover
such Tax.
 
Section 2.23.  Payments Generally; Pro Rata Treatment; Sharing of Set-Offs.  (a)
The Borrower shall make each payment required to be made by it under the Loan
Documents (whether of principal, interest or fees, or reimbursement of LC
Disbursements, or amounts payable under Section 2.20, 2.21 or 2.22(c) or
otherwise) before the time expressly required under the relevant Loan Document
for such payment (or, if no such time is expressly required, before 2:00 P.M.
(Prevailing Eastern Time)), on the date when due, in immediately available
funds, without set-off or counterclaim.  Any amount received after such time on
any day may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at its offices at 270 Park Avenue, New York, New York, except payments to be
made directly to the LC Issuing Bank as expressly provided herein and except
that payments pursuant to Sections 2.20, 2.21, 2.22 and 9.03 shall be made
directly to the Persons entitled thereto and payments pursuant to other Loan
Documents shall be made to the Persons specified therein.  The Administrative
Agent shall distribute any such payment received by it for the account of any
other Person to the appropriate recipient promptly after receipt
thereof.  Whenever any payment of principal of, or interest on, Base Rate Loans
or of fees shall be due on a day that is not a Business Day, the date for
payment thereof shall be extended to the next succeeding Business Day.  Whenever
any payment of principal of, or interest on, Eurodollar Loans shall be due on a
day which is not a Business Day, the date for payment thereof shall be extended
to the next succeeding Business Day unless such Business Day falls in another
calendar month, in which case the date for payment thereof shall be the next
preceding Business Day.  If the date for any payment of principal is extended by
operation of law or otherwise, interest thereon shall be payable for such
extended time.  All payments under each Loan Document shall be made in dollars.

 
52

--------------------------------------------------------------------------------

 
 
(b)      If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, to pay interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties.
 
(c)      If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or any of its participations in LC Disbursements resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Loans and participations in LC Disbursements and accrued interest thereon than
the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this subsection
shall not apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this subsection shall apply).  The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
 
(d)      Unless, before the date on which any payment is due to the
Administrative Agent for the account of one or more Lender Parties hereunder,
the Administrative Agent receives from the Borrower notice that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance on such assumption, distribute to each relevant Lender Party the amount
due to it.  In such event, if the Borrower has not in fact made such payment,
each Lender Party severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender Party with interest
thereon, for each day from and including the day such amount is distributed to
it to but excluding the day it repays the Administrative Agent, at the greater
of the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 
53

--------------------------------------------------------------------------------

 
 
(e)      If any Lender fails to make any payment required to be made by it to
the Administrative Agent or the LC Issuing Bank pursuant to this Agreement, the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such obligations until all such
unsatisfied obligations are fully paid.
 
Section 2.24.  Lender’s Obligation to Mitigate; Replacement of Lenders.  (a) If
any Lender requests compensation under Section 2.20, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.22, then such
Lender shall use all commercially reasonable efforts to mitigate or eliminate
the amount of such compensation or additional amount, including by designating a
different lending office for funding or booking its Loans hereunder or by
assigning its rights and obligations hereunder to another of its offices,
branches or affiliates; provided that no Lender shall be required to take any
action pursuant to this Section 2.24(a) unless, in the judgment of such Lender,
such designation or assignment or other action (i) would eliminate or reduce
amounts payable pursuant to Section 2.20 or 2.22, as the case may be, in the
future, (ii) would not subject such Lender to any unreimbursed cost or expense
and (iii) would not otherwise be disadvantageous to such Lender.  The Borrower
shall pay all reasonable costs and expenses incurred by any Lender in connection
with any such designation or assignment.
 
(b)      If any Lender requests compensation under Section 2.20, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.22,
or if any Lender is a Specified Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if a Commitment is being
assigned, the LC Issuing Bank), which consents shall not unreasonably be
withheld or delayed, (ii) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.20 or payments required to be made
pursuant to Section 2.22, such assignment will result in a material reduction in
such compensation or payments.  A Lender shall not be required to make any such
assignment if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
cease to apply.

 
54

--------------------------------------------------------------------------------

 
 
Section 2.25.  Defaulting Lenders.  If any Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Lender is a
Defaulting Lender:
 
(a)      fees shall cease to accrue on the unused portion of the Commitment of
such Defaulting Lender pursuant to Section 2.08(a);
 
(b)      the Commitment and Credit Exposure of such Defaulting Lender shall not
be included in determining whether the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment, waiver or other
modification permitted to be effected by the Required Lenders pursuant to
Section 9.02);
 
(c)      if any LC Exposure exists at the time such Lender becomes a Defaulting
Lender then:
 
(i)       so long as no Default or Event of Default shall have occurred and be
continuing, LC Exposure of such Defaulting Lender shall be automatically
reallocated among the non-Defaulting Lenders in accordance with their respective
Percentages but only to the extent the sum of all non-Defaulting Lenders’ Credit
Exposures plus such Defaulting Lender’s LC Exposure does not exceed the total of
all non-Defaulting Lenders’ Commitments;
 
(ii)      if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within three Business Days following
notice by the Administrative Agent either (x) procure the reduction or
termination of the Defaulting Lender’s LC Exposure (after giving effect to any
partial reallocation pursuant to clause (i) above) or (y) cash collateralize for
the benefit of the LC Issuing Bank only the Borrower’s obligations corresponding
to such Defaulting Lender’s LC Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) for so long as such LC Exposure is
outstanding;

 
55

--------------------------------------------------------------------------------

 

(iii)     if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.08(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
 
(iv)     to the extent that the LC Exposure of the non-Defaulting Lenders are
reallocated pursuant to clause (i) above, then the letter of credit fees payable
to the Lenders pursuant to Section 2.08(b) shall to the same extent be adjusted
in accordance with such non-Defaulting Lenders’ Percentages; and
 
(v)      if all or any portion of such Defaulting Lender’s LC Exposure is not
reallocated, reduced, terminated nor cash collateralized pursuant to clause (i)
or (ii) above, then, without prejudice to any rights or remedies of the LC
Issuing Bank or any other Lender hereunder, all letter of credit fees payable
under Section 2.08(b) with respect to such Defaulting Lender’s LC Exposure shall
be payable to the LC Issuing Bank until and to the extent that such LC Exposure
is reallocated, reduced, terminated and/or cash collateralized; and
 
(d)      so long as such Lender is a Defaulting Lender, the LC Issuing Bank
shall not be required to issue, extend, renew or increase any Letter of Credit,
unless the Defaulting Lender’s then outstanding LC Exposure after giving effect
thereto will be 100% covered by the Commitments of the non-Defaulting Lenders
and/or prepaid, reduced, terminated and/or cash collateralized in accordance
with Section 2.25(c), and participating interests in any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.25(c)(i) (and such Defaulting Lender shall not
participate therein).
 
If the LC Issuing Bank has a good faith belief that any Lender has defaulted in
fulfilling its funding obligations under one or more other agreements in which
such Lender commits to extend credit, the LC Issuing Bank shall not be required
to issue, extend, renew or increase any Letter of Credit, unless the LC Issuing
Bank shall have entered into arrangements with the Borrower or such Lender,
reasonably satisfactory to the LC Issuing Bank to defease any risk to the LC
Issuing Bank in respect of such Lender hereunder relating to LC Exposure.
 
In the event that the Administrative Agent, the Borrower and the LC Issuing Bank
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative Agent shall determine is necessary in order
for such Lender to hold such Loans in accordance with its Percentage; provided
that there shall be no retroactive effect on fees reallocated pursuant to
Section 2.25(c)(iv) and (c)(v).

 
56

--------------------------------------------------------------------------------

 
 
ARTICLE 3
Representations and Warranties
 
The Borrower represents and warrants to the Lender Parties that:
 
Section 3.01. Organization; Powers.  The Borrower and each of its Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted, except in the case of Subsidiaries to an
extent that, in the aggregate, would not reasonably be expected to result in a
Material Adverse Change.
 
Section 3.02.  Authorization; Enforceability.  The Financing Transactions to be
entered into by the Borrower are within its corporate powers and have been duly
authorized by all necessary corporate action.  This Agreement has been duly
executed and delivered by the Borrower and constitutes, and each other Loan
Document to which the Borrower is to be a party, when executed and delivered by
the Borrower, will constitute, a legal, valid and binding obligation of the
Borrower, in each case enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and other similar
laws affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
 
Section 3.03. Governmental Approvals; No Conflicts.  The Financing Transactions
(a) do not require any consent or approval of, registration or filing with, or
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents of
the Borrower or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon the Borrower or any of its properties, or give rise to a right thereunder
to require the Borrower to make any payment, and (d) will not result in the
creation or imposition of any Lien on any property of the Borrower.
 
Section 3.04. Financial Statements; No Material Adverse Change.  (a) The
Borrower has heretofore furnished to the Lenders the Borrower’s 2010 Form 10-K
containing the audited consolidated balance sheet of the Borrower and its
Subsidiaries as of December 31, 2010 and the related consolidated statements of
income and cash flows for the Fiscal Year then ended, reported on by
PricewaterhouseCoopers LLP, independent public accountants.  Such financial
statements present fairly, in all material respects, the consolidated financial
position of the Borrower and its Subsidiaries as of such date and its
consolidated results of operations and cash flows for such period in accordance
with GAAP.

 
57

--------------------------------------------------------------------------------

 
 
(b)      Except as set forth in the Borrower’s 2010 Form 10-K or the Borrower’s
Latest Form 10-Q there has been no Material Adverse Change since December 31,
2010.
 
Section 3.05.  Litigation and Environmental Matters.  (a) Except as set forth in
the Borrower’s 2010 Form 10-K or the Borrower’s Latest Form 10-Q, as filed with
the SEC pursuant to the Exchange Act, there is no action, suit, arbitration
proceeding or other proceeding, inquiry or investigation, at law or in equity,
before or by any arbitrator or Governmental Authority pending against the
Borrower or any of its Subsidiaries or of which the Borrower has otherwise
received official notice or which, to the knowledge of the Borrower, is
threatened against the Borrower or any of its Subsidiaries (i) as to which there
is a reasonable possibility of an unfavorable decision, ruling or finding which
would reasonably be expected to result in a Material Adverse Change or (ii) that
involves any of the Loan Documents or the Financing Transactions.
 
(b)      Except as set forth in the Borrower’s 2010 Form 10-K or the Borrower’s
Latest Form 10-Q, the Borrower does not presently anticipate that remediation
costs and penalties associated with any Environmental Law, to the extent not
previously provided for, will result in a Material Adverse Change.
 
Section 3.06.  Taxes.  Each of the Borrower and its Subsidiaries has filed or
caused to be filed all material tax returns that are required to be filed by it
and has paid all taxes shown to be due and payable on said returns or on any
material assessments made against it or any of its property and all other
material taxes, fees or other charges imposed on it or any of its property by
any Governmental Authority (other than any (i) the amount or validity of which
are being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided on the books of the
Borrower and its Subsidiaries or (ii) the failure to pay which would not
reasonably be expected to result in a Material Adverse Change).
 
Section 3.07. Investment Company Status.  The Borrower is not an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.
 
Section 3.08.  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other ERISA Events for which liability
is reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Change.

 
58

--------------------------------------------------------------------------------

 
 
Section 3.09.  Disclosure.  The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it is
subject, and all other matters known to it, that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse
Change.  All of the reports, financial statements, certificates and other
written information (other than projected financial information) that have been
made available by or on behalf of the Borrower to the Arranger, any Agent or any
Lender in connection with the negotiation of this Agreement or any other Loan
Document or delivered hereunder or thereunder, are complete and correct in all
material respects and do not contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements are made; provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based on assumptions believed to be reasonable at the
time.
 
Section 3.10.  Security Documents; Subsidiary Guarantees.  The Security
Documents create valid security interests in the Collateral purported to be
covered thereby, which security interests are and will remain perfected security
interests, prior to all other Liens, other than Liens permitted under Section
6.01.  Each of the representations and warranties made by the Borrower or any
Subsidiary Guarantor in the Security Documents and Subsidiary Guarantees to
which it is a party is true and correct in all material respects.
 
Section 3.11.  Processing of Receivables. In the ordinary course of its
business, each Credit Party processes its accounts receivable in a manner such
that (i) each payment received by such Credit Party in respect of accounts
receivables is allocated to a specifically identified invoice or invoices, which
invoice or invoices corresponds to a particular account receivable owing to such
Credit Party and (ii) if, at any time, less than 100% of the accounts receivable
to such Credit Party are included in a Permitted Receivables Financing, payments
received in respect of those accounts receivable included in a Permitted
Receivables Financing would be identifiable and separable from payments received
in respect of accounts receivable not so included in a Permitted Receivables
Financing.
 
Section 3.12.  Solvency.  Immediately after the Financing Transactions to occur
on the Effective Date are consummated and after giving effect to the application
of the proceeds of each Loan made on the Effective Date and after giving effect
to the application of the proceeds of each Loan made on any other date, (a) the
fair value of the assets of the Borrower, at a fair valuation, will exceed its
debts and liabilities, subordinated, contingent or otherwise; (b) the Borrower
will be able to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and (c)
the Borrower will not have unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted and proposed
to be conducted after the Effective Date.

 
59

--------------------------------------------------------------------------------

 
 
Section 3.13.  Collateral and Guarantee Requirement.  The Collateral and
Guarantee Requirement shall have been satisfied as of the Effective Date.
 
ARTICLE 4
Conditions
 
Section 4.01.  Effective Date.  This Amended Agreement shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
 
(a)      The Administrative Agent (or its counsel) shall have received
counterparts hereof signed by the Borrower and each Lender (or, in the case of
any party as to which an executed counterpart shall not have been received,
receipt by the Administrative Agent in form satisfactory to it of confirmation
from such party that it has executed a counterpart hereof). Delivery of an
executed counterpart of a signature page of this Amended Agreement by telecopy
will be effective as delivery of a manually executed counterpart of this Amended
Agreement.
 
(b)      The Administrative Agent shall have received the favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of the General Counsel or an Assistant General Counsel of the
Borrower, (i) which opinion is substantially in the form of Exhibit B and (ii)
covering such other matters relating to the Borrower, the Loan Documents or the
Financing Transactions as the Required Lenders shall reasonably request.  The
Borrower requests such counsel to deliver such opinion.
 
(c)      The Administrative Agent and the Collateral Agent shall have received
such documents and certificates as the Agents or their counsel may reasonably
request relating to the organization, existence and good standing of the
Borrower, the authorization for and validity of the Financing Transactions and
any other material legal matters relating to the Borrower, the Loan Documents or
the Financing Transactions, all in form and substance satisfactory to the Agents
and their counsel.
 
(d)      The Administrative Agent and the Collateral Agent shall have received a
certificate, dated the Effective Date and signed by the President, a Vice
President or a Financial Officer of the Borrower, confirming compliance with the
conditions set forth in clauses (b), (c) and (d) of Section 4.02.

 
60

--------------------------------------------------------------------------------

 
 
(e)      The Borrower shall have paid all fees and other amounts due and payable
to the Departing Lenders.
 
(f)      The Borrower shall have paid all fees and other amounts due and payable
to the Lender Parties on or before the Effective Date for which invoices have
been presented to the Borrower at least three Business Days prior to the
Effective Date, including, to the extent invoiced, all out-of-pocket expenses
(including fees, charges and disbursements of counsel) required to be reimbursed
or paid by the Borrower under the Loan Documents.
 
(g)      The Administrative Agent shall have received such confirmation as it
shall reasonably require as to the continued effectiveness of the Intercreditor
Agreement.
 
(h)      The Administrative Agent shall have received the results of a search of
the Uniform Commercial Code (or equivalent) filings made with respect to the
Borrower and copies of the financing statements (or similar documents) disclosed
by such search and evidence reasonably satisfactory to the Administrative Agent
that the Liens indicated by such financing statements (or similar documents) are
permitted by Section 6.01 or have been released.
 
(i)      The Administrative Agent and the Collateral Agent shall have received
evidence reasonably satisfactory to them that all insurance required by Section
5.05 is in effect.
 
(j)      The Borrower and the Collateral Agent shall have executed and delivered
an amendment to the Security Agreement in the form of Exhibit I attached hereto.
The Lenders hereby instruct the Collateral Agent to execute this amendment on
their behalf.
 
Promptly after the Effective Date occurs, the Administrative Agent shall notify
the Borrower and the Lenders thereof, and such notice shall be conclusive and
binding. Notwithstanding the foregoing, this Amended Agreement shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) before 5:00 p.m., Prevailing Eastern Time, on August
18, 2011. Upon the Effective Date, the Existing Credit Agreement shall be
automatically amended and restated to read in its entirety as set forth in this
Amended Agreement; provided that the rights and obligations of the parties
hereto with respect to periods prior to the Effective Date shall be governed by
the Existing Credit Agreement. Upon the Effective Date, automatically and
without further action by any party hereto, (i) the Commitment of any Departing
Lender shall be terminated, (ii) each Departing Lender will cease to be a Lender
party to this Amended Agreement and (iii) all accrued fees and other amounts
payable under the Existing Credit Agreement for the account of such Departing
Lender shall be due and payable on the Effective Date. Nothing contained in this
Amended Agreement or any other Loan Document shall constitute or be construed as
a novation of any of the Obligations under the Existing Credit Agreement. The
Lenders which are parties to the Existing Credit Agreement, comprising the
“Required Lenders” as defined in the Existing Credit Agreement hereby waive any
requirement of prior notice of termination of the Commitments (as defined in the
Existing Credit Agreement) pursuant to Section 2.09 thereof and of prepayment of
loans thereunder, to the extent necessary.

 
61

--------------------------------------------------------------------------------

 
 
Section 4.02.  Conditions to Initial Utilization and Each Subsequent
Utilization.  The obligation of each Lender to make a Loan on the occasion of
any Borrowing (including the initial Borrowing) and the obligation of the LC
Issuing Bank to issue, amend, renew or extend any Letter of Credit (including
the initial Letter of Credit), are each subject to receipt of the Borrower’s
request therefor in accordance herewith and to the satisfaction of the following
conditions:
 
(a)      The Effective Date shall have occurred.
 
(b)      Immediately before and after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
 
(c)      The representations and warranties of the Borrower set forth in the
Loan Documents shall be true on and as of the date of such Borrowing or the date
of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable.
 
(d)      Immediately after such Borrowing is made, or such Letter of Credit is
issued, amended, renewed or extended, as applicable, the Total Outstanding
Amount will not exceed the Maximum Facility Availability.
 
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in clauses (b), (c) and
(d) of this Section.
 
ARTICLE 5
Affirmative Covenants
 
Until all the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or been cancelled and all LC Disbursements
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

 
62

--------------------------------------------------------------------------------

 
 
Section 5.01.  Financial Statements and Other Information.  (a) The Borrower
will furnish to the Administrative Agent (for delivery to each Lender):
 
(i)      as soon as available and in any event within 90 days after the end of
each Fiscal Year, its audited consolidated balance sheet as of the end of such
Fiscal Year and the related statements of income and cash flows for such Fiscal
Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all reported on by PricewaterhouseCoopers LLC or another
“registered public accounting firm” as defined in Section 2 of the
Sarbanes-Oxley Act of 2002 (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit except as permitted by the Exchange Act and the regulations promulgated
thereunder) as presenting fairly in all material respects the financial
position, results of operations and cash flows of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP;
 
(ii)      as soon as available and in any event within 45 days after the end of
each of the first three Fiscal Quarters of each Fiscal Year, its consolidated
balance sheet as of the end of such Fiscal Quarter and the related statement of
income for such Fiscal Quarter and statements of income and cash flows for the
then elapsed portion of such Fiscal Year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous Fiscal Year, all
certified by a Financial Officer as (x) reflecting all adjustments (which
adjustments are normal and recurring unless otherwise disclosed) necessary for a
fair presentation of the results for the period covered and (y) having been
prepared in accordance with the applicable rules of the SEC;
 
(iii)     as soon as available and in any event within 30 days after the end of
each fiscal month (x) its shipment and average selling price data for such month
and for the then elapsed portion of the Fiscal Year and (y) the additional
monthly financial information described in (and substantially in the form of)
Schedule 5.01, certified as to accuracy by a Financial Officer;
 
(iv)    concurrently with each delivery of financial statements under clause (i)
or (ii), a certificate of a Financial Officer (x) certifying as to whether a
Default has occurred and is continuing and, if a Default has occurred and is
continuing, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (y) setting forth reasonably detailed
calculations demonstrating compliance with the applicable provisions of Section
6.03 and (z) identifying any change(s) in GAAP or in the application thereof
that have become effective since the date of, and have had an effect on, the
Borrower’s most recent audited financial statements referred to in Section 3.04
or delivered pursuant to this Section (and, if any such change has become
effective, specifying the effect of such change on the financial statements
accompanying such certificate);

 
63

--------------------------------------------------------------------------------

 
 
(v)      no later than 45 days after the beginning of each Fiscal Year, a
forecast of the following for each Fiscal Quarter of such Fiscal Year: (A)
estimates of operating income, depreciation, EBITDA, interest expense, operating
cash flow, Capital Expenditures and cash balances, (B) the amounts expected to
be outstanding under the Effective Date Receivables Financing and this Agreement
and (C) estimates of Eligible Inventory;
 
(vi)    promptly after the same become publicly available, copies of all
periodic and other material reports and proxy statements filed by the Borrower
or any Subsidiary with the SEC, or any Governmental Authority succeeding to any
or all of the functions of the SEC;
 
(vii)   promptly upon the effectiveness of any material amendment or
modification of, or any waiver of the rights of the Borrower or any of its
Subsidiaries under any document evidencing any Permitted Receivables Financing,
written notice of such amendment, modification or waiver describing in
reasonable detail the purpose and substance thereof;
 
(viii)  written notice of any change in the Borrower’s Senior Debt Ratings by
either Moody’s or S&P; and
 
(ix)     promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower and its Subsidiaries, or compliance with the terms of any Loan
Document, as the Administrative Agent or any Lender may reasonably request.
 
Information required to be delivered pursuant to this Section 5.01(a) shall be
deemed to have been delivered on the date on which the Borrower provides notice
to the Administrative Agent that such information has been posted on the
Borrower’s website on the Internet at the website address listed on the
signature pages hereof, at
http://sec.gov/idea/searchidea/companysearch_idea.html or at another website
identified in such notice and accessible by the Lenders without charge; provided
that (i) such notice may be included in a certificate delivered pursuant to
Section 5.01(a)(iv) and (ii) the Borrower shall deliver paper copies of the
information referred to in Section 5.01(a)(i), Section 5.01(a)(ii) and Section
5.01(a)(vi) to the Administrative Agent for any Lender which requests such
delivery.

 
64

--------------------------------------------------------------------------------

 
 
(b)      Borrowing Base Reports.  The Borrower will furnish to the
Administrative Agent and the Collateral Agent (and the Administrative Agent
shall thereafter deliver to each Lender):
 
(i)      as soon as available and in any event within 20 days after the last day
of each calendar month, a completed Borrowing Base Certificate (accompanied by
supporting documentation and supplemental reporting) calculating and certifying
the Borrowing Base as of the end of such calendar month, signed on behalf of the
Borrower by a Financial Officer and in form and substance satisfactory to the
Collateral Agent; provided that such Borrowing Base Certificate (accompanied by
supporting documentation and supplemental reporting) shall be furnished to the
Administrative Agent and the Collateral Agent as soon as available and in any
event within two Business Days after (A) the end of each period of  two calendar
weeks (each such biweekly period deemed, for purposes hereof, to end on a
Friday) at the end of which the Average Facility Availability is less than the
greater of (x) 15% of the total aggregate Commitments and (y) $130,000,000 and
(B) the end of each calendar week (each such weekly period deemed, for purposes
hereof, to end on a Friday) at the end of which the Average Facility
Availability is less than the greater of (x) 12.5% of the total aggregate
Commitments and (y) $110,000,000; provided that if the Borrower is unable
through commercially reasonable efforts to provide the reporting required by
clauses (A) and (B) at the frequency specified, other information and reporting
acceptable to the Collateral Agent shall be substituted; and
 
(ii)      within two Business Days of any request therefor, such other
information in such detail concerning the amount, composition and manner of
calculation of the Borrowing Base as any Lender may reasonably request.
 
(c)      The Borrower will furnish to the Administrative Agent and each Lender
prompt written notice of the following:
 
(i)       the occurrence of any Default;
 
(ii)      the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Subsidiary that, if adversely determined, would reasonably be
expected to result in a Material Adverse Change;
 
(iii)     the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, would reasonably be expected to result in
a Material Adverse Change; and

 
65

--------------------------------------------------------------------------------

 
 
(iv)    any other development that results in, or would reasonably be expected
to result in, a Material Adverse Change.
 
Each notice delivered under this subsection shall be accompanied by a statement
of a Financial Officer or other executive officer of the Borrower setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.
 
Section 5.02.  Information Regarding Collateral.  (a) The Borrower will furnish
or cause to be furnished to the Administrative Agent and the Collateral Agent
prompt written notice of any change in (i) any Credit Party’s corporate name or
any trade name used to identify such Credit Party in the conduct of its business
or any Credit Party’s jurisdiction of organization, chief executive office, its
principal place of business, or any office or facility at which Collateral owned
by it is located (including the establishment of any such new office or
facility), (ii) any Credit Party’s identity or corporate structure, (iii) any
Credit Party’s State Organizational Identification Number (or Charter Number)
and (iv) any Credit Party’s Federal Taxpayer Identification Number.  The
Borrower will not effect or permit any change referred to in the preceding
sentence unless all filings have been made under the Uniform Commercial Code and
all other actions have been taken that are required so that such change will not
at any time adversely affect the validity, perfection or priority of any
Transaction Lien on any of the Collateral.  The Borrower will also promptly
notify the Administrative Agent and the Collateral Agent if any material portion
of the Collateral is damaged or destroyed.
 
(b)      Each year, at the time annual financial statements with respect to the
preceding Fiscal Year are delivered pursuant to Section 5.01(a)(i), the Borrower
will deliver to the Administrative Agent and the Collateral Agent a certificate
of a Financial Officer and the chief legal officer (or other in-house counsel)
of the Borrower (i) setting forth the information required pursuant to
paragraphs 1 and 2 of the Perfection Certificate with respect to each Credit
Party or confirming that there has been no change in such information since the
date of the Perfection Certificate delivered on the Effective Date or the date
of the most recent certificate delivered pursuant to this subsection and (ii)
certifying that all Uniform Commercial Code financing statements (including
fixture filings, as applicable) or other appropriate filings, recordings or
registrations, including all refilings, rerecordings and reregistrations,
containing a description of the Collateral have been filed of record in each
appropriate office in each jurisdiction identified pursuant to clause (i) above
to the extent necessary to protect and perfect the Transaction Liens for a
period of at least 18 months after the date of such certificate (except as noted
therein with respect to any continuation statements to be filed within such
period).

 
66

--------------------------------------------------------------------------------

 
 
(c)      The Borrower will furnish to the Administrative Agent and the
Collateral Agent prompt written notice of the occurrence of any “Termination
Event” (as defined in the Effective Date Receivables Financing).  From and after
the occurrence of any such Termination Event, the Borrower shall furnish to the
Administrative Agent and the Collateral Agent a daily written report reflecting
then-current amortization of the Effective Date Receivables Financing.  On any
date when the Effective Date Receivables Financing shall have terminated and the
payment of all obligations owing by the Borrower and its Subsidiaries in respect
thereof shall have been paid in full, the Borrower shall provide prompt written
notice thereof to the Administrative Agent and the Collateral Agent.
 
(d)      Upon the request of any Lender, the Borrower will furnish to the
Collateral Agent copies of any servicer reports that have been furnished to The
Bank of Nova Scotia, in its capacity as agent, under the Effective Date
Receivables Financing.
 
(e)      If any of the Convertible Notes are outstanding on February 13, 2014,
the Borrower shall furnish to the Administrative Agent and the Collateral Agent
on a bi-weekly basis, reports in form and scope reasonably satisfactory to the
Administrative Agent detailing the current Liquidity.
 
Section 5.03.  Existence; Conduct of Business.  The Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business; provided
that the foregoing shall not prohibit (i) any merger, consolidation, liquidation
or dissolution involving the Borrower which is expressly permitted under Section
6.02 or (ii) any other transaction which would not reasonably be expected to
result in a Material Adverse Change.
 
Section 5.04.  Maintenance of Properties.  The Borrower will, and will cause
each of its Subsidiaries to, maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted.

 
67

--------------------------------------------------------------------------------

 

Section 5.05.  Insurance.  (a) The Borrower and each of the Subsidiary
Guarantors will maintain, at its (or their) sole cost and expense, insurance
coverage (i)  no less than the coverage described in Schedule 5.05 and
(ii) otherwise with financially sound and reputable insurers (either with (A) a
minimum A. M. Best rating of A-VII, provided, however, that if the insurance is
provided by Borrower’s captive insurance company the minimum rating only applies
to the reinsurers or (B) with such other insurers as shall be reasonably
acceptable to the Administrative Agent and the Collateral Agent) in such
amounts, and with such deductibles, as are set forth on Schedule 5.05
hereof.  If at any time the Borrower becomes aware that conditions and
circumstances may have a material adverse effect on its ability to maintain (or
cause to be maintained) such insurance coverage with the deductibles shown on
Schedule 5.05 at favorable premiums, it shall immediately advise the
Administrative Agent and the Collateral Agent in writing; provided that such
notice must be given prior to the expiration of the relevant existing
policy.  Such notice shall include copies of any proposals from insurers
regarding the insurance coverage in question as well as the Borrower’s
recommendations with respect thereto.  The Administrative Agent shall promptly
advise the Borrower of the requirements of the Administrative Agent (which
requirements shall be determined in good faith by mutual agreement among the
Administrative Agent and the Collateral Agent) regarding such insurance
coverage, and the Borrower shall undertake all reasonable efforts to adhere to
such requirements. If the Borrower fails to obtain or maintain the insurance
coverage required pursuant to this Section 5.05 or to pay all premiums relating
thereto, the Collateral Agent may at any time or times thereafter obtain and
maintain such required insurance coverage and pay such premiums and take such
other actions with respect thereto that the Collateral Agent deem reasonably
advisable. The Collateral Agent shall not have any obligation to obtain
insurance for the Borrower or any of its Subsidiaries or to pay any premiums
therefor.  By doing so, the Collateral Agent shall not be deemed to have waived
any Default arising from failure of the Borrower to maintain (or cause to be
maintained) such insurance or to pay (or cause to be paid) any premiums
therefor.  All sums so disbursed, including reasonable attorneys’ fees, court
costs and other charges related thereto, shall be payable on demand by the
Borrower to the Administrative Agent and shall be additional obligations
hereunder secured by the Collateral.  The Collateral Agent reserve the right at
any time upon any change in the Borrower’s risk profile to require additional
insurance coverages and limits of insurance to, in such Agents’ reasonable
opinion, adequately protect the interests of the Lender Parties in all or any
portion of the Collateral.
 
(b)      Property damage policies maintained with respect to any Collateral
shall be endorsed or otherwise amended to include (i) a lenders’ loss payable
clause, in each case in favor of the Collateral Agent and providing for losses
thereunder to be payable to the Collateral Agent or its designee as loss payee
and (ii) a provision to the effect that none of the Administrative Agent and the
Collateral Agent nor any other Lender Party shall be a coinsurer. Commercial
general liability policies shall be endorsed to name the Collateral Agent as an
additional insured.  Each such policy referred to in this subsection also shall
provide that it shall not be canceled, modified or not renewed (x) by reason of
nonpayment of premium except upon at least 10 days’ prior written notice thereof
by the insurer to the Collateral Agent (giving the Collateral Agent the right to
cure defaults in the payment of premiums) or (y) for any other reason except
upon at least 30 days’ prior written notice thereof by the insurer to the
Collateral Agent. The Borrower shall deliver to the Collateral Agent, prior to
the cancellation, modification or nonrenewal of any such policy of insurance, a
copy of a renewal or replacement policy (or other evidence of renewal of a
policy previously delivered to the Collateral Agent) together with evidence
reasonably satisfactory to the Collateral Agent of payment of the premium
therefor.

 
68

--------------------------------------------------------------------------------

 
 
Section 5.06.  Casualty and Condemnation.  The Borrower will furnish to the
Administrative Agent, the Collateral Agent and the Lenders prompt written notice
of any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
Collateral or any part thereof or interest therein under power of eminent domain
or by condemnation or similar proceeding.
 
Section 5.07. Proper Records; Rights to Inspect and Appraise.  (a) The Borrower
will, and will cause each of its Subsidiaries to, keep proper books of record
and account in which complete and correct entries are made of all transactions
relating to its business and activities.  The Borrower will, and will cause each
of its Subsidiaries to, permit any representatives designated by the
Administrative Agent, the Collateral Agent or any Lender, at reasonable times
and upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested.  Any
representatives of the Administrative Agent or any Lender shall comply with the
Borrower’s rules regarding safety and security while visiting the Borrower’s
facilities.
 
(b)      The Borrower will, and will cause each of its Subsidiaries to, take all
actions as shall be necessary or advisable to afford the Collateral Agent, the
Administrative Agent and their designated representatives the opportunity to
complete all such field exams and receive all such inventory appraisals from
such independent appraisers as they deem reasonably necessary or desirable
within 30 calendar days after the Effective Date (or such longer period as may
be requested by the Collateral Agent).

 
69

--------------------------------------------------------------------------------

 

(c)      The Borrower will, and will cause each of its Subsidiaries to, permit
the Collateral Agent and any representatives designated by it (including any
consultants, accountants, lawyers and appraisers retained by the Collateral
Agent) to conduct collateral reviews and evaluations and appraisals of the
assets included in the Borrowing Base and the Borrower’s computation of the
Borrowing Base, all at such reasonable times and as often as reasonably
requested.  The Borrower shall pay the documented fees and expenses of employees
of the Collateral Agent (including reasonable and customary internally allocated
fees of such employees incurred in connection with periodic collateral
evaluations and internally allocated monitoring fees associated with the
Collateral Agent’s “collateral agent services group” or similar body), and the
documented fees and expenses of any representatives (including any inventory
appraisal firm) retained by the Collateral Agent to conduct any such inventory
evaluation or appraisal, in respect of (i) up to one such collateral review
performed by the Collateral Agent in any calendar year and up to one such
inventory appraisals in any calendar year at any time when the Average Facility
Availability is greater than or equal to $150,000,000, (ii) up to two such
collateral reviews performed by the Collateral Agent in any calendar year and up
to two such inventory appraisals in any calendar year at any time when the
Average Facility Availability is less than $150,000,000, (iii) any number of
such collateral reviews performed by the Collateral Agent and any number of such
inventory appraisals during the continuance of a Default or Event of Default,
and (iv) any number of additional appraisals of the assets included in the
Borrowing Base, all at such times and as often as reasonably requested, if the
Collateral Agent, in its good faith judgment, reasonably believe that any
circumstance or event (including, without limitation, a decline in steel prices)
has materially affected the value of the Borrowing Base.  The Collateral Agent
and any representative designated by it to conduct such collateral reviews,
evaluations and appraisals shall, during any review, inspection or other
activity performed at any of the Borrower’s or any other Credit Party’s plant
sites, (x) be accompanied at all times by a plant safety representative (and the
Borrower hereby agrees to cause such a plant safety representative to be
available for such purpose at such reasonable hours as may be requested and upon
reasonable prior notice) and (y) comply at all times with the Borrower’s or such
other Credit Party’s rules regarding safety and security to the extent that the
Collateral Agent or representative has been notified of such rules.  In
connection with any collateral monitoring or review and appraisal relating to
the computation of the Borrowing Base, the Borrower shall make adjustments to
the Borrowing Base (which may include maintaining additional reserves or
modifying the eligibility criteria for components of the Borrowing Base) to the
extent required by the Collateral Agent or the Required Lenders as a result of
any such monitoring, review or appraisal.  The Collateral Agent shall furnish to
the Administrative Agent (for delivery to each Lender) a copy of the final
written collateral review or appraisal report prepared in connection with such
monitoring, review or appraisal.
 
Section 5.08.  Compliance with Laws.  The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority (including all Environmental Laws, the USA PATRIOT Act,
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department, the U.S. Foreign Corrupt Practices Act and ERISA and the
respective rules and regulations thereunder) applicable to it or its property,
other than such laws, rules or regulations (a) the validity or applicability of
which the Borrower or any Subsidiary is contesting in good faith by appropriate
proceedings or (b) the failure to comply with which would not reasonably be
expected to result in a Material Adverse Change.

 
70

--------------------------------------------------------------------------------

 
 
Section 5.09.  Use of Proceeds and Letters of Credit.  The proceeds of the Loans
will be used for the general corporate purposes (including working capital
needs) of the Borrower.  No part of the proceeds of any Loan will be used,
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Federal Reserve Board, including Regulations T, U and
X.  Letters of Credit will be requested and used only to finance the general
corporate purposes (including working capital needs) of the Borrower, and will
not be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Federal Reserve Board, including
regulations T, U and X.
 
Section 5.10. Further Assurances.  (a) The Borrower will and will cause each
other Credit Party to execute and deliver any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements and other
documents), that may be required under any applicable law, or that the
Administrative Agent, the Collateral Agent or the Required Lenders may
reasonably request, to cause the Collateral and Guarantee Requirement to be and
remain satisfied, all at the Borrower’s expense.  The Borrower will provide to
the Collateral Agent, from time to time upon request, evidence reasonably
satisfactory to the Collateral Agent as to the perfection and priority of the
Transaction Liens created or intended to be created by the Security Documents.
 
(b)      If, on the date when all of the Commitments are terminated (whether
pursuant to Section 2.10 or otherwise), any Letter of Credit remains
outstanding, the Borrower shall deposit in the Cash Collateral Account on such
date an amount in cash equal to 102% of the total LC Exposure as of such date
plus any accrued and unpaid interest thereon.  Any amount so deposited
(including any earnings thereon) will be withdrawn from the Cash Collateral
Account by the Administrative Agent and applied to pay LC Reimbursement
Obligations as they become due; provided that at such time as all outstanding
Letters of Credit have expired, and all LC Reimbursement Obligations (plus
accrued and unpaid interest thereon) have been paid in full, such amount, to the
extent not therefore applied, shall be returned to the Borrower.
 
Section 5.11.  Amendments to Effective Date Receivables Financing.  The Borrower
shall provide the Administrative Agent and the Collateral Agent with written
notice (containing reasonable detail as to the substance of) any proposed
amendment, modification or other change to, and any consent to a departure from,
the terms or provisions of the Effective Date Receivables Financing. The
Borrower shall not, without the prior written consent of the Required Lenders,
amend, modify or otherwise change or obtain a consent to a departure from (i)
the definitions of “USS Credit Agreement” or “USS Security Agreement” contained
in the Receivables Purchase Agreement (including any replacement thereof) or
(ii) any other provision of (including by the addition of a provision to) the
Effective Date Receivables Financing that could reasonably be expected to impair
the interests of the Lender Parties in the Collateral.

 
71

--------------------------------------------------------------------------------

 
 
Section 5.12.  Convertible Notes.  In the event that any Convertible Notes are
outstanding on February 13, 2014, then at all times thereafter until the
Convertible Notes are paid in full (including by means of conversion), the
Borrower shall maintain Liquidity (determined on a pro forma basis after giving
effect to repayment of such Convertible Notes) in an amount greater than the
Minimum Liquidity Amount.
 
ARTICLE 6
Negative Covenants
 
Until all the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or been cancelled and all LC Disbursements
have been reimbursed, the Borrower covenants and agrees with the Lenders that:
 
Section 6.01.  Liens.  The Borrower will not, and will not permit any of its
Subsidiaries to, create or permit to exist any Lien on any property now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except:
 
(a)      Permitted Liens;
 
(b)      any Lien on any property of the Borrower or any Subsidiary existing on
the date hereof and (in the case of any such Lien that (x) secures Debt or (y)
arises outside the ordinary course of business) listed in Schedule 6.01;
provided that (i) such Lien shall not apply to any other property of the
Borrower or any Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;
 
(c)      any Lien existing on any property or asset before the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that first becomes a Subsidiary after the date hereof before the
time such Person becomes a Subsidiary; provided that (i) such Lien is not
initially created in contemplation of or in connection with such acquisition or
such Person becoming a Subsidiary, as the case may be, (ii) such Lien will not
apply to any other property or asset of the Borrower or any Subsidiary and (iii)
such Lien will secure only those obligations which it secures on the date of
such acquisition or the date such Person first becomes a Subsidiary, as the case
may be, and extensions, renewals and replacements thereof that do not increase
the outstanding (or committed) principal amount thereof;

 
72

--------------------------------------------------------------------------------

 
 
(d)      Liens on fixed or capital assets acquired, constructed or improved by
the Borrower or any Subsidiary; provided that (i) such Liens and the Debt
secured thereby are incurred before or within 180 days after such acquisition or
the completion of such construction or improvement, (ii) the Debt secured
thereby does not exceed 100% of the cost of acquiring, constructing or improving
such fixed or capital assets and (iii) such Liens will not apply to any other
property of the Borrower or any Subsidiary;
 
(e)      Liens to secure a Debt owing to the Borrower or a Subsidiary;
 
(f)      any Lien arising out of the refinancing, extension, renewal or
refunding of any Debt secured by a Lien permitted by any of clause (c), (d) or
(e) of this Section; provided that such Debt is not increased (except by the
amount of fees, expenses and premiums required to be paid in connection with
such refinancing, extension, renewal or refunding) and is not secured by any
additional assets;
 
(g)      Liens securing Debt arising out of, and sales of accounts receivable as
part of, a Permitted Receivables Financing;
 
(h)      Liens securing Industrial Revenue Bond Obligations issued for the
benefit of the Borrower;
 
(i)       Liens on assets of Foreign Subsidiaries securing obligations of
Foreign Subsidiaries;
 
(j)       Liens not otherwise permitted by the foregoing clauses of this Section
6.01 on assets other than Inventory of the Borrower or a Domestic Subsidiary;
provided that neither the aggregate book value of the assets subject to such
Liens nor the aggregate principal amount of Debt and other obligations secured
thereby shall exceed 10% of Consolidated Net Tangible Assets (in each case
determined at the time of incurrence); and
 
(k)      Liens granted by the Borrower or any Subsidiary Guarantor pursuant to
the Loan Documents.
 
Section 6.02.  Fundamental Changes.  The Borrower will not (i) consolidate or
merge with or into any other Person or (ii) sell, lease or otherwise transfer,
directly or indirectly, all or substantially all of the assets of the Borrower
and its Subsidiaries, taken as a whole, to any other Person; provided that the
Borrower may permit any corporation to be merged into the Borrower or may
consolidate with or merge into or sell or otherwise (except by lease) dispose of
its assets as an entirety or substantially as an entirety to any solvent
corporation organized in the United States of America which expressly assumes in
writing reasonably satisfactory to the Administrative Agent the due and punctual
payment of the principal of and interest on the Loans and the due and punctual
performance of the obligations of the Borrower hereunder and under any
promissory note delivered pursuant to Section 2.17(d) hereunder, if (x) after
giving effect to such consolidation, merger or other disposition, no Default
shall have occurred and be continuing and (y) any such disposition shall not
release the corporation that originally executed this Agreement as the borrower
from its liability as obligor hereunder or under any promissory note delivered
pursuant to Section 2.17(d) hereunder.

 
73

--------------------------------------------------------------------------------

 
 
Section 6.03.  Financial Covenant.  The Borrower will not permit the Fixed
Charge Coverage Ratio to be less than 1.00:1.00; provided that compliance with
this Section 6.03 shall be required only at such times as Facility Availability
is less than the greater of (x) 10% of the total aggregate Commitments and (y)
$87,500,000.
 
ARTICLE 7
Events of Default
 
If any of the following events (“Events of Default”) shall occur:
 
(a)      the Borrower shall fail to pay any principal of any Loan or any LC
Reimbursement Obligation when the same shall become due, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise;
 
(b)      the Borrower shall fail to pay when due any interest on any Loan or any
fee or other amount (except an amount referred to in clause (a)) payable under
any Loan Document, and such failure shall continue unremedied for a period of
five Business Days;
 
(c)      any representation, warranty or certification made or deemed made by or
on behalf of the Borrower in or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect when made or deemed made
and, if the circumstances giving rise to such false or misleading representation
or warranty are susceptible to being cured in all material respects, such false
or misleading representation or warranty shall not be cured in all material
respects for five days after the earlier to occur of (i) the date on which an
officer of the Borrower shall obtain knowledge thereof or (ii) the date on which
written notice thereof shall have been given to the Borrower by the
Administrative Agent;

 
74

--------------------------------------------------------------------------------

 
 
(d)      the Borrower shall fail to observe or perform any covenant or agreement
contained in Section 5.01(a)(i) or (ii), Section 5.01(c), Section 5.02(c),
Sections 5.04 through 5.06, Sections 5.09 through 5.11 or in Article 6;
 
(e)      the Borrower shall fail to observe or perform (i) any covenant or
agreement contained in Section 5.01(b) or Section 5.02(d) and such failure shall
continue for three days after the earlier of notice of such failure to the
Borrower from the Administrative Agent or knowledge of such failure by an
officer of the Borrower, or (ii) any covenant or agreement contained in Section
5.01(a)(iii), Sections 5.01(a)(v) through 5.01(a)(viii), Section 5.02(a) or
Section 5.02(b) and such failure shall continue for 10 days after the earlier of
notice of such failure to the Borrower from the Administrative Agent or
knowledge of such failure by an officer of the Borrower;
 
(f)      the Borrower shall fail to observe or perform any provision of any Loan
Document (other than those failures covered by clauses (a), (b), (d) and (e) of
this Article 7) and such failure shall continue for 30 days after the earlier of
notice of such failure to the Borrower from the Administrative Agent or
knowledge of such failure by an officer of the Borrower;
 
(g)      the Borrower or any of its Subsidiaries shall fail to make a payment or
payments (whether of principal or interest and regardless of amount) in respect
of any Material Debt when the same shall become due or within any applicable
grace period;
 
(h)      any event or condition occurs that (i) results in acceleration of the
maturity of any Material Debt or (ii) enables or permits the holder or holders
of Material Debt or any trustee or agent on its or their behalf to cause any
Material Debt to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, before its scheduled maturity but in the case
of any event described in this clause (ii), only after the lapse of a cure
period, equal to the greater of five Business Days or the cure period specified
in the instrument governing such Material Debt;
 
(i)      an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any of its Significant Subsidiaries or its debts, or
of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any of its Significant
Subsidiaries or for a substantial part of its assets, and, in any such case,
such proceeding or petition shall continue undismissed for 60 days or an order
or decree approving or ordering any of the foregoing shall be entered;

 
75

--------------------------------------------------------------------------------

 
 
(j)       the Borrower or any of its Significant Subsidiaries shall (i)
voluntarily commence any proceeding or file any petition seeking liquidation,
reorganization or other relief under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in clause (i), (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for any the Borrower or any of its Significant Subsidiaries
or for a substantial part of its assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding, (v)
make a general assignment for the benefit of creditors or (vi) take any action
for the purpose of effecting any of the foregoing;
 
(k)      the Borrower or any of its Significant Subsidiaries shall become
unable, admit in writing its inability or fail generally to pay its debts as
they become due;
 
(l)       one or more judgments for the payment of money in an aggregate amount
exceeding $100,000,000 shall be rendered against the Borrower or any of its
Significant Subsidiaries and shall remain undischarged for a period of 30
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
asset of the Borrower or any of its Significant Subsidiaries to enforce any such
judgment;
 
(m)     an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
would reasonably be expected to result in a Material Adverse Change;
 
(n)      any Lien purported to be created under any Security Document shall
cease to be, or shall be asserted by any Credit Party not to be, a valid and
perfected Lien on all or a substantial part of the Collateral, with the priority
required by the applicable Security Document, except as a result of (i) a sale
or other disposition of the applicable Collateral in a transaction permitted
under the Loan Documents or (ii) a permitted release of the applicable
Collateral in accordance with the terms of the Loan Documents;
 
(o)      the Effective Date Receivables Financing (or any replacement
Receivables Financing entered into in accordance with this Agreement and on
terms satisfactory to the Administrative Agent) shall have been terminated,
whether voluntarily or otherwise; provided that any such termination of the
Effective Date Receivables Financing (or any such replacement Receivables
Financing) shall not constitute an Event of Default hereunder if (a) the
Effective Date Receivables Financing (or such replacement Receivables Financing)
has been replaced with another Receivables Financing on terms satisfactory to
the Administrative Agent or (b) the Average Facility Availability (calculated on
the date of termination of the Effective Date Receivables Financing) is equal to
or greater than the greater of (x) 15% of the total aggregate Commitments and
(y) $130,000,000 (calculated immediately before giving effect to its
termination); or

 
76

--------------------------------------------------------------------------------

 
 
(p)      any Subsidiary Guarantee of a Subsidiary Guarantor shall cease for any
reason to be in full force and effect, unless such Subsidiary Guarantee is
released pursuant to the release provisions contained therein;
 
then, and in every such event (except an event with respect to the Borrower
described in clause (i) or (j) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times:  (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are waived by the Borrower; and in the case of any event
with respect to the Borrower described in clause (i) or (j) above, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are waived by the Borrower.  Additionally, and without limiting the
generality of the foregoing, on each Business Day during a Sweep Period (as
defined in the Borrower Security Agreement), the Collateral Agent shall apply
funds on deposit in the Cash Collateral Account in accordance with Section 5(f)
of the Borrower Security Agreement.
 
ARTICLE 8
The Agents
 
Section 8.01.  Appointment and Authorization.  Each Lender irrevocably appoints
and authorizes each Agent to take such action as agent on its behalf and to
exercise such powers under the Loan Documents as are delegated to such Agent by
the terms hereof or thereof, together with all such powers as are reasonably
incidental thereto.

 
77

--------------------------------------------------------------------------------

 

Section 8.02.  Administrative Agent and Affiliates.  JPMorgan Chase Bank, N.A.
shall have the same rights and powers under this Agreement as any other Lender
and may exercise or refrain from exercising the same as though it were not the
Administrative Agent or the Collateral Agent, and JPMorgan Chase Bank, N.A. and
its affiliates may accept deposits from, lend money to, and generally engage in
any kind of business with the Borrower or any Subsidiary or affiliate of the
Borrower as if it were not the Administrative Agent or the Collateral Agent
hereunder.
 
Section 8.03.  Action by Administrative Agent.  The obligations of each Agent
hereunder are only those expressly set forth herein.  Without limiting the
generality of the foregoing, none of the Agents shall be required to take any
action with respect to any Default, except as expressly provided in Article 7.
 
Section 8.04.  Consultation with Experts.  The Agents may consult with legal
counsel (who may be counsel for the Borrower), independent public accountants
and other experts selected by it and shall not be liable for any action taken or
omitted to be taken by it in good faith in accordance with the advice of such
counsel, accountants or experts.
 
Section 8.05.  Liability of Administrative Agent. None of the Agents nor any of
their respective affiliates nor any of their respective directors, officers,
agents, or employees shall be liable for any action taken or not taken by it in
connection herewith (i) with the consent or at the request of the Required
Lenders or such other number of Lenders as may be expressly required hereunder
or (ii) in the absence of its own gross negligence or willful misconduct.  None
of the Agents nor any of their respective affiliates nor any of their respective
directors, officers, agents or employees shall be responsible for or have any
duty to ascertain, inquire into or verify (i) any statement, warranty or
representation made in connection with this Agreement or any borrowing or
issuance of a Letter of Credit hereunder; (ii) the performance or observance of
any of the covenants or agreements of the Borrower; (iii) the satisfaction of
any condition specified in Article 4, except receipt of items required to be
delivered to an Agent; or (iv) the validity, effectiveness or genuineness of
this Agreement, any promissory note issued pursuant to Section 2.17(d) or any
other instrument or writing furnished in connection herewith.  No Agent shall
incur any liability by acting in reliance upon any notice, consent, certificate,
statement, or other writing (which may be a Lender wire, telex, facsimile,
electronic transmission or similar writing) believed by it to be genuine or to
be signed by the proper party or parties.
 
Section 8.06.  Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action under this Agreement.

 
78

--------------------------------------------------------------------------------

 
 
Section 8.07.  Successor Administrative Agent.  Any Agent may resign at any time
by giving notice thereof to the Lenders and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
Agent.  If no successor Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Agent gives notice of resignation, then the retiring Agent may, on
behalf of the Lenders, appoint a successor Agent, which shall be a commercial
Lender organized or licensed under the laws of the United States of America or
of any State thereof and having a combined capital and surplus of at least
$50,000,000.  Upon the acceptance of its appointment as Agent hereunder by a
successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder.  After any
retiring Agent’s resignation hereunder as Agent, the provisions of this Article
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Agent.
 
Section 8.08.  Agents’ Fees.  The Borrower shall pay to each Agent for its own
account fees in the amounts and at the times previously agreed upon between the
Borrower and such Agent.
 
Section 8.09.  Sub-Agents and Related Parties.  Each Agent may perform any and
all its duties and exercise its rights and powers by or through one or more
sub-agents appointed by it.  Each Agent and any such sub-agent may perform any
and all its duties and exercise its rights and powers through their respective
Related Parties.  The exculpatory provisions of the preceding Sections of this
Article shall apply to any such sub-agent and to the Related Parties of each
Agent and any such sub-agent, and shall apply to activities in connection with
the syndication of the credit facilities provided for herein as well as
activities as an Agent hereunder.
 
Section 8.10.  Other Agents.  Nothing in this Agreement shall impose any duty or
liability whatsoever on any Agent (other than the Administrative Agent or the
Collateral Agent) in its capacity as an Agent.
 
ARTICLE 9
Miscellaneous
 
Section 9.01.  Notices.  (a) Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 
79

--------------------------------------------------------------------------------

 
 
(i)      if to the Borrower, to it at 600 Grant Street, 61st Floor, Pittsburgh,
Pennsylvania 15219, Attention of Treasurer (Facsimile No. (412) 433-1167), with
a copy to the Borrower, to it at 600 Grant Street, Room 1311, Pittsburgh,
Pennsylvania 15219, Attention of the Assistant Treasurer - Finance & Risk
Management (Facsimile No.(412) 433-4765);
 
(ii)      if to the Administrative Agent, to JPMorgan Chase Bank, N.A. Loan and
Agency Services Group, 1111 Fannin, 10th Floor, Houston, Texas 77002, Attention
of Monica Espitia (Facsimile No. (713) 427-6307); with a copy to JPMorgan Chase
Bank, 383 Madison Avenue, 24th Floor, New York, New York 10179, Attention of
Kevin Chichester (Facsimile No. (212) 270-5100);
 
(iii)     if to the Collateral Agent, to JPMorgan Chase Bank, N.A. Loan and
Agency Services Group, 1111 Fannin, 10th Floor, Houston, Texas 77002, Attention
of Monica Espitia (Facsimile No. (713) 427-6307); with a copy to JPMorgan Chase
Bank, 383 Madison Avenue, 24th Floor, New York, New York 10179, Attention of
Kevin Chichester (Facsimile No. (212) 270-5100);
 
(iv)    if to JPMorgan Chase Bank, N.A. as LC Issuing Bank, to it at 270 Park
Avenue, 15th Floor, New York, NY 10017, Attention of Connie Louie (Facsimile No.
(212) 270-3513); with a copy to JPMorgan Chase Bank, 10420 Highland Manor Drive,
Floor 4, Tampa, Florida 33610, Attention of James Alonzo (Facsimile No. (813)
432-5161);
 
(v)      if to any other Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.
 
(b)      The Administrative Agent, the Collateral Agent or the Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or
communications.
 
(c)      Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the Administrative Agent and the
Borrower.  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement will be deemed to have been
given on the date of receipt.

 
80

--------------------------------------------------------------------------------

 
 
Section 9.02. Waivers; Amendments.  (a) No failure or delay by any Lender Party
in exercising any right or power hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power.  The rights and remedies of the Lender
Parties under the Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have.  No waiver of any provision
of any Loan Document or consent to any departure by the Borrower therefrom shall
in any event be effective unless the same shall be permitted by subsection (b)
of this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, neither the making of a Loan nor the issuance,
amendment, renewal or extension of a Letter of Credit shall be construed as a
waiver of any Default, regardless of whether any Lender Party had notice or
knowledge of such Default at the time.
 
(b)      No Loan Document or provision thereof may be waived, amended or
modified except, in the case of this Agreement, by an agreement or agreements in
writing entered into by the Borrower and the Required Lenders or, in the case of
any other Loan Document, by an agreement or agreements in writing entered into
by the parties thereto with the consent of the Required Lenders; provided that
no such agreement shall:
 
(i)      increase the Commitment of any Lender without its written consent;
 
(ii)      reduce the principal amount of any Loan or LC Disbursement or reduce
the rate of interest thereon, or reduce any fee payable hereunder, without the
written consent of each Lender Party affected thereby;
 
(iii)     postpone the maturity of any Loan, or the required date of any
mandatory payment of principal (including pursuant to Section 2.11(b)), or the
required date of reimbursement of any LC Disbursement, or any date for the
payment of any interest or fee payable hereunder, or reduce the amount of, waive
or excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender Party affected thereby;
 
(iv)    change Section 2.23 hereof or Section 7(a) of the Security Agreement in
a manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender adversely affected thereby;

 
81

--------------------------------------------------------------------------------

 
 
(v)     change any provision of this Section or the percentage set forth in the
definition of “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders required to take any action
thereunder, without the written consent of each Lender;
 
(vi)    except as otherwise expressly permitted pursuant to the Security
Agreement, release all or substantially all of the Collateral from the
Transaction Liens, without the written consent of each Lender;
 
(vii)   (A) increase the advance rate percentages used in the definitions of
“Available Inventory” and “Available Receivables” without the written consent of
each Lender, or (B) change standards of eligibility from those specified herein
in a manner that causes the Borrowing Base to be increased without the written
consent of Lenders having aggregate Credit Exposures representing at least 75%
of the sum of all Credit Exposures at such time;
 
(viii)  unless signed by a Designated Lender or its Designating Lender, subject
such Designated Lender to any additional obligation or affect its rights
hereunder (unless the rights of all the Lenders are similarly affected); or
 
(ix)     except as otherwise expressly permitted pursuant to the terms of the
Loan Documents, release any Subsidiary Guarantor, without the written consent of
the Collateral Agent and the Required Lenders; and
 
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of any Agent or the LC Issuing Bank without its prior
written consent; and provided further that neither (x) a reduction or
termination of Commitments pursuant to Section 2.09 or 2.18, nor (y) an increase
in Commitments pursuant to Section 2.15, constitutes an amendment, waiver or
modification for purposes of this Section 9.02.
 
(c)      Notwithstanding the foregoing, if the Required Lenders enter into or
consent to any waiver, amendment or modification pursuant to subsection (b) of
this Section, no consent of any other Lender will be required if, when such
waiver, amendment or modification becomes effective, (i) the Commitment of each
Lender not consenting thereto terminates and (ii) all amounts owing to it or
accrued for its account hereunder are paid in full.
 
(d)      Notwithstanding the foregoing, Subsidiary Guarantee Agreements shall be
terminated and Collateral shall be released from the Transaction Liens from time
to time as necessary to effect any sale of assets (including the sale of a
Subsidiary Guarantor) permitted by the Loan Documents, and the Administrative
Agent shall (at the Borrower’s expense) execute and deliver all release
documents reasonably requested to evidence such release.

 
82

--------------------------------------------------------------------------------

 
 
Section 9.03. Expenses; Indemnity; Damage Waiver.  (a) The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Arranger, the Administrative Agent and their respective Affiliates, including
the reasonable fees, charges and disbursements of Davis Polk & Wardwell, special
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of the
Loan Documents and any amendments, modifications or waivers of the provisions
thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by the LC Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and (iii)
all out-of-pocket expenses incurred by any Lender Party, including the fees,
charges and disbursements of any counsel for any Lender Party, in connection
with the enforcement or protection of its rights in connection with the Loan
Documents (including its rights under this Section), the Letters of Credit or
the Loans, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of the Letters of Credit or
the Loans.

 
83

--------------------------------------------------------------------------------

 

(b)      The Borrower shall indemnify each of the Lender Parties and their
respective Related Parties (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the fees, charges and
disbursements of counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any other agreement or instrument
contemplated hereby, the performance by the parties to the Loan Documents of
their respective obligations thereunder or the consummation of the Financing
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the LC Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not comply with the
terms of such Letter of Credit), (iii) any actual or alleged presence or release
of Hazardous Materials on or from any property currently or formerly owned or
operated by the Borrower or any Subsidiary or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that (i) such indemnity shall not be
available to any Indemnitee to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from such
Indemnitee’s gross negligence or willful misconduct; (ii) such indemnity shall
not be available to any Indemnitee for losses, claims, damages, liabilities or
related expenses arising out of a proceeding in which such Indemnitee and the
Borrower are adverse parties to the extent that the Borrower prevails on the
merits, as determined by a court of competent jurisdiction (it being understood
that nothing in this Agreement shall preclude a claim or suit by the Borrower
against any Indemnitee for such Indemnitee’s failure to perform any of its
obligations to the Borrower under the Loan Documents); (iii) the Borrower shall
not, in connection with any such proceeding or related proceedings in the same
jurisdiction and in the absence of conflicts of interest, be liable for the fees
and expenses of more than one law firm at any one time for the Indemnitees
(which law firm shall be selected (x) by mutual agreement of the Administrative
Agent and the Borrower or (y) if no such agreement has been reached following
the Administrative Agent’s good faith consultation with the Borrower with
respect thereto, by the Administrative Agent in its sole discretion); (iv) each
Indemnitee shall give the Borrower (x) prompt notice of any such action brought
against such Indemnitee in connection with a claim for which it is entitled to
indemnity under this Section and (y) an opportunity to consult from time to time
with such Indemnitee regarding defensive measures and potential settlement; and
(v) the Borrower shall not be obligated to pay the amount of any settlement
entered into without its written consent (which consent shall not be
unreasonably withheld or delayed). In the case of an investigation, litigation
or proceeding to which the indemnity in this Section applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by the Borrower, its equityholders or creditors or an Indemnitee,
whether or not an Indemnitee is otherwise a party thereto and whether or not any
of the transactions contemplated hereby are consummated.
 
(c)      To the extent that the Borrower fails to pay any amount required to be
paid by it to any Agent or the LC Issuing Bank under subsection (a) or (b) of
this Section, each Lender severally agrees to pay to such Agent or the LC
Issuing Bank, as the case may be, such Lender’s pro rata share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against such Agent or the LC Issuing Bank in its
capacity as such.  For purposes hereof, a Lender’s “pro rata share” shall be
determined based on its share of the sum of the total Credit Exposures.
 
(d)      To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Financing Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof.

 
84

--------------------------------------------------------------------------------

 
 
(e)      All amounts due under this Section shall be payable within five
Business Days after written demand therefor.
 
Section 9.04. Successors and Assigns.  (a) The provisions of this Agreement
shall be binding on and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the LC Issuing Bank that issues any Letter of Credit), except that (i) the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(except the parties hereto, their respective successors and assigns permitted
hereby (including any Affiliate of the LC Issuing Bank that issues any Letter of
Credit), Participants (to the extent provided in paragraph (c) of this Section)
and, to the extent expressly provided herein, the Related Parties of the Lender
Parties) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
 
(b)      Any Lender may assign to one or more assignees (other than a natural
person or the Borrower or any of the Borrower’s Affiliates or Subsidiaries) all
or a portion of its rights and obligations under this Agreement (including all
or a portion of any Commitment it has at the time and any Loans at the time
owing to it); provided that:
 
(i)       except in the case of an assignment to a Lender or a Lender Affiliate,
the Borrower must give its prior written consent to such assignment (which
consent shall not be unreasonably withheld or delayed); provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within 5
Business Days after having received notice thereof;
 
(ii)      the Administrative Agent must give its prior written consent (which
consent shall not be unreasonably withheld or delayed);
 
(iii)     the LC Issuing Bank must give its prior written consent to such
assignment (which consent shall not be unreasonably withheld or delayed);
 
(iv)    each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

 
85

--------------------------------------------------------------------------------

 
 
(v)      unless each of the Borrower and the Administrative Agent otherwise
consent, the amount of the Commitment or Loans of the assigning Lender subject
to each such assignment (determined as of the date on which the relevant
Assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000; provided that this clause (v) shall not apply to an assignment to a
Lender or an Affiliate of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Commitment or Loans;
 
(vi)     the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment, together with a processing and recordation
fee of $3,500; and
 
(vii)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent a completed Administrative Questionnaire; and
 
provided further that any consent of the Borrower otherwise required under this
subsection shall not be required if an Event of Default has occurred and is
continuing.  Subject to acceptance and recording thereof pursuant to subsection
(d) of this Section, from and after the effective date specified in each
Assignment, the assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such Assignment, have the rights and obligations of
a Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment, be released from its
obligations under this Agreement (and, in the case of an Assignment covering all
of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.20, 2.21, 2.22 and 9.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (e) of this Section.
 
(c)      The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in New York City a copy of each
Assignment delivered to it and a register for the recordation of the names and
addresses of the Lenders, their respective Commitments and the principal amounts
of the Loans and LC Disbursements owing to each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive (absent manifest error), and the parties hereto may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
for all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by any party hereto at any reasonable
time and from time to time upon reasonable prior notice.

 
86

--------------------------------------------------------------------------------

 
 
(d)      Upon its receipt of a duly completed Assignment executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), any
processing and recordation fee referred to in, and payable pursuant to,
subsection (b) of this Section and any written consent to such assignment
required by subsection (b) of this Section, the Administrative Agent shall
accept such Assignment and record the information contained therein in the
Register.  No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this subsection.
 
(e)      Any Lender may, without the consent of the Borrower or any other Lender
Party, sell participations to one or more banks or other entities (other than a
natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (“Participants”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower and the other Lender Parties shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce the Loan Documents and to approve any amendment,
modification or waiver of any provision of the Loan Documents; provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clause (i), (ii) or (iii) of the first proviso to Section 9.02(b)
that affects such Participant.  Subject to subsection (f) of this Section, each
Participant shall be entitled to the benefits of Sections 2.20, 2.21 and 2.22 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section.  To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 9.09
as though it were a Lender; provided that such Participant agrees to be subject
to Section 2.23(c) as though it were a Lender.
 
(f)      A Participant shall not be entitled to receive any greater payment
under Section 2.20 or 2.22 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.  A Participant that would be a Foreign Lender if it were
a Lender shall not be entitled to the benefits of Section 2.22 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
2.22(e) as though it were a Lender.

 
87

--------------------------------------------------------------------------------

 
 
(g)      Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or a central bank, and this Section shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
Section 9.05. Designated Lenders.  (a) Subject to the provisions of this Section
9.05(a), any Lender may from time to time elect to designate an Eligible
Designee to provide all or a portion of the Loans to be made by such Lender
pursuant to this Agreement; provided that such designation shall not be
effective unless the Borrower and the Administrative Agent consent
thereto.  When a Lender and its Eligible Designee shall have signed an agreement
substantially in the form of Exhibit H hereto and the Borrower and the
Administrative Agent shall have signed their respective consents thereto, such
Eligible Designee shall become a Designated Lender for purposes of this
Agreement.  The Designating Lender shall thereafter have the right to permit
such Designated Lender to provide all or a portion of the loans to be made by
such Designating Lender pursuant to Section 2.01 and the making of such Loans or
portions thereof shall satisfy the obligation of the Designating Lender to the
same extent, and as if, such Loans or portion thereof were made by the
Designating Lender.  As to any Loans or portion thereof made by it, each
Designated Lender shall have all the rights that a Lender making such Loans or
portion thereof would have had under this Agreement and otherwise; provided that
(x) its voting rights under this Agreement shall be exercised solely by its
Designating Lender and (y) its Designating Lender shall remain solely
responsible to the other parties hereto for the performance of its obligations
under this Agreement, including its obligations in respect of the Loans or
portion thereof made by it. No additional promissory note shall be required to
evidence Loans or portions thereof made by a Designated Lender; and the
Designating Lender shall be deemed to hold any promissory note issued pursuant
to Section 2.17(d) as agent for its Designated Lender to the extent of the Loans
or portion thereof funded by such Designated Lender.  Each Designating Lender
shall act as administrative agent for its Designated Lender and give and receive
notices and other communications on its behalf. Any payments for the account of
any Designated Lender shall be paid to its Designating Lender as administrative
agent for such Designated Lender and neither the Borrower nor the Administrative
Agent shall be responsible for any Designating Lender’s application of such
payments.  In addition, any Designated Lender may (i) with notice to, but
without the prior written consent of, the Borrower or the Administrative Agent,
assign all or portions of its interest in any Loans to its Designating Lender or
to any financial institutions consented to by the Borrower and the
Administrative Agent providing liquidity and/or credit facilities to or for the
account of such Designated Lender to support the funding of Loans or portions
thereof made by such Designated Lender and (ii) disclose on a confidential basis
any non-public information relating to its Loans or portions thereof to any
rating agency, commercial paper dealer or provider of any guarantee, surety,
credit or liquidity enhancement to such Designated Lender.

 
88

--------------------------------------------------------------------------------

 
 
(b)     Each party to this Agreement agrees that it will not institute against,
or join any other Person in instituting against, any Designated Lender any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding or
other proceeding under any federal or state bankruptcy or similar law, for one
year and a day after all outstanding senior indebtedness of such Designated
Lender is paid in full.  The Designating Lender for each Designated Lender
agrees to indemnify, save, and hold harmless each other party hereto for any
loss, cost, damage and expense arising out of its inability to institute any
such proceeding against such Designated Lender.  This Section 9.05(b) shall
survive the termination of this Agreement.
 
Section 9.06. Survival.  All covenants, agreements, representations and
warranties made by the Borrower in the Loan Documents and in certificates or
other instruments delivered in connection with or pursuant to the Loan Documents
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of the Loan Documents and the making of
any Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that any
Lender Party may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as any principal of or accrued
interest on any Loan or any fee or other amount payable hereunder is outstanding
and unpaid or any Letter of Credit is outstanding or any Commitment has not
expired or terminated.  The provisions of Sections 2.20, 2.21, 2.22 and 9.03 and
Article 8 shall survive and remain in full force and effect regardless of the
consummation of the Financing Transactions, the repayment of the Loans, the
expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement or any provision hereof.
 
Section 9.07. Counterparts; Integration.  This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement, the other Loan Documents
and any separate letter agreements with respect to fees payable to any Agent
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.

 
89

--------------------------------------------------------------------------------

 
 
Section 9.08. Severability.  If any provision of any Loan Document is invalid,
illegal or unenforceable in any jurisdiction then, to the fullest extent
permitted by law, (i) such provision shall, as to such jurisdiction, be
ineffective to the extent (but only to the extent) of such invalidity,
illegality or unenforceability, (ii) the other provisions of the Loan Documents
shall remain in full force and effect in such jurisdiction and shall be
liberally construed in favor of the Lender Parties in order to carry out the
intentions of the parties thereto as nearly as may be possible and (iii) the
invalidity, illegality or unenforceability of any such provision in any
jurisdiction shall not affect the validity, legality or enforceability of such
provision in any other jurisdiction.
 
Section 9.09. Right of Set-off.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other obligations at any time owing by such Lender
or Affiliate to or for the credit or the account of the Borrower against any
obligations of the Borrower now or hereafter existing hereunder and held by such
Lender, irrespective of whether or not such Lender shall have made any demand
hereunder and although such obligations may be unmatured.  The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of set-off) that such Lender may have.
 
Section 9.10. Governing Law; Jurisdiction; Consent to Service of Process.  (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.
 
(b)     Each party to this Agreement irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any relevant appellate
court, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each party
hereto irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the extent permitted by law, in such Federal court.  Each party
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in any Loan Document shall affect
any right that any party may otherwise have to bring any action or proceeding
relating to any Loan Document against another party or its properties in the
courts of any jurisdiction.

 
90

--------------------------------------------------------------------------------

 

(c)      Each party irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to any Loan Document in any court referred to in subsection
(b) of this Section.  Each party hereto irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of any such suit, action or proceeding in any such court.
 
(d)     Each party hereto irrevocably consents to service of process in the
manner provided for notices in Section 9.01.  Nothing in any Loan Document will
affect the right of any party hereto to serve process in any other manner
permitted by law.
 
Section 9.11. WAIVER OF JURY TRIAL.  EACH PARTY HERETO WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY
LOAN DOCUMENT OR ANY TRANSACTION CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
Section 9.12. Headings.  Article and Section headings and the Table of Contents
herein are for convenience of reference only, are not part of this Agreement and
shall not affect the construction of, or be taken into consideration in
interpreting, this Agreement.
 
Section 9.13. Confidentiality.  Each Lender Party agrees to maintain the
confidentiality of the Information (as hereinafter defined), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process (after, to the extent feasible, giving the
Borrower an opportunity to lawfully object to such production), (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedy
hereunder or any suit, action or proceeding relating to any Loan Document or the
enforcement of any right thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any actual or
prospective assignee of or Participant in any of its rights or obligations under
this Agreement, (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations,
(iii) any rating agency when required by it or (iv) the CUSIP Bureau or any
similar organization, (g) with the consent of the Borrower or (h) to the extent
such Information either (i) becomes publicly available other than as a result of
a breach of this Section or (j) becomes available to any Lender Party on a
nonconfidential basis from a source other than the Borrower.  For the purposes
of this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to any Lender Party on a nonconfidential basis before disclosure by
the Borrower; provided that, in the case of information received from the
Borrower after the date hereof, such information is clearly identified at the
time of delivery as confidential.

 
91

--------------------------------------------------------------------------------

 
 
Section 9.14.  USA PATRIOT Act Notice.  Each Lender (whether a party hereto on
the date hereof or hereafter) and the Administrative Agent (for itself and not
on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. No. 107-56 (signed
into law October 26, 2001)), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the USA PATRIOT Act and to provide notice of these requirements, and this
notice shall satisfy such notice requirements of the USA PATRIOT Act.
 
Section 9.15.  No Fiduciary Duty.  The Borrower agrees that in connection with
all aspects of the Loans and Letters of Credit contemplated by this Agreement
and any communications in connection therewith, the Borrower and its
Subsidiaries, on the one hand, and the Administrative Agent, the Lenders and
their Affiliates, on the other hand, will have a business relationship that does
not create, by implication or otherwise, any fiduciary duty on the part of the
Administrative Agent, the Lenders or their Affiliates, and no such duty will be
deemed to have arisen in connection with any such transactions or
communications.

 
92

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year set
forth in the first paragraph of this Agreement.
 

 
UNITED STATES STEEL CORPORATION
     
By:
/s/ L. T. Brockway
   
Name:  L.T. Brockway
   
Title:    Vice President & Treasurer




  Website Address:    www.ussteel.com



Credit Agreement Signature Page

 
 

--------------------------------------------------------------------------------

 



 
JPMORGAN CHASE BANK, N.A. as
Administrative Agent, LC Issuing Bank,
Collateral Agent and Lender
     
By:
/s/ Kevin Chichester
   
Name:   Kevin Chichester
   
Title:     Vice President



Credit Agreement Signature Page

 
 

--------------------------------------------------------------------------------

 



 
Barclays Bank PLC
     
By:
/s/ Kevin Cullen
   
Name:  Kevin Cullen
   
Title:    Director



If a second signature is required:



 
By:
   
   
Name:
   
Title:



Credit Agreement Signature Page

 
 

--------------------------------------------------------------------------------

 



 
Bank of America, N.A.
     
By:
/s/ Matthew Bourgeois
   
Name:  Matthew Bourgeois
   
Title:    Senior Vice President



Credit Agreement Signature Page

 
 

--------------------------------------------------------------------------------

 



 
Citizens Bank of Pennsylvania
     
By:
/s/ Curtis C. Hunter III
   
Name:  Curtis C. Hunter III
   
Title:    Senior Vice President



Credit Agreement Signature Page

 
 

--------------------------------------------------------------------------------

 



 
PNC Bank, National Association
     
By:
/s/ Susan J. Dimmick
   
Name:  Susan J. Dimmick
   
Title:    Senior Vice President



Credit Agreement Signature Page

 
 

--------------------------------------------------------------------------------

 



 
The Bank of Nova Scotia
     
By:
/s/ Christopher Usas
   
Name:  Christopher Usas
   
Title:    Director



Credit Agreement Signature Page

 
 

--------------------------------------------------------------------------------

 



 
Wells Fargo Bank, N.A.
     
By:
/s/ Sanat Amladi
   
Name:  Sanat Amladi
   
Title:    Authorized Signatory



Credit Agreement Signature Page

 
 

--------------------------------------------------------------------------------

 



 
Goldman Sachs Bank USA
     
By:
/s/ Mark Walton
   
Name:  Mark Walton
   
Title:    Authorized Signatory



Credit Agreement Signature Page

 
 

--------------------------------------------------------------------------------

 



 
Morgan Stanley Bank, N.A.
     
By:
/s/ Sherrese Clarke
   
Name:  Sherrese Clarke
   
Title:    Authorized Signatory



Credit Agreement Signature Page

 
 

--------------------------------------------------------------------------------

 



 
Credit Suisse AG, Cayman Islands Branch
     
By:
/s/ Ari Bruger
   
Name:  Ari Bruger
   
Title:    Vice President



If a second signature is required:



 
By:
/s/ Rahul Parmar
   
Name:  Rahul Parmar
   
Title:    Associate



Credit Agreement Signature Page

 
 

--------------------------------------------------------------------------------

 



 
Citibank, N.A.
     
By:
/s/ Brendan Mackay
   
Name:  Brendan Mackay
   
Title:    Director



If a second signature is required:



 
By:
  
   
Name:
   
Title:



Credit Agreement Signature Page

 
 

--------------------------------------------------------------------------------

 



 
ING Bank N.V. Dublin Branch
     
By:
/s/ Emma Condon
   
Name:  Emma Condon
   
Title:    Vice President



If a second signature is required:



 
By:
/s/ Sean Hassett
   
Name:  Sean Hassett
   
Title:    Director



Credit Agreement Signature Page

 
 

--------------------------------------------------------------------------------

 



 
Natixis, New York Branch
     
By:
/s/ Carla Sweet
   
Name:  Carla Sweet
   
Title:    Director



If a second signature is required:



 
By:
/s/ Stephen Jendras
   
Name:  Stephen Jendras
   
Title:    Managing Director



Credit Agreement Signature Page

 
 

--------------------------------------------------------------------------------

 



 
Commerzbank AG, New York and Grand
Cayman Branches
     
By:
/s/ Diane Pockaj
   
Name:  Diane Pockaj
   
Title:    Managing Director




 
By:
/s/ Michael Weinert
   
Name:  Michael Weinert
   
Title:    Assistant Vice President



Credit Agreement Signature Page

 
 

--------------------------------------------------------------------------------

 



 
The Bank of New York Mellon
     
By:
/s/ William M. Feathers
   
Name:  William M. Feathers
   
Title:    Vice President



If a second signature is required:



 
By:
  
   
Name:
   
Title:



Credit Agreement Signature Page

 
 

--------------------------------------------------------------------------------

 



 
Societe Generale
     
By:
/s/ Steven Silverstein
   
Name:  Steven Silverstein
   
Title:    Director



Credit Agreement Signature Page

 
 

--------------------------------------------------------------------------------

 



 
Fifth Third Bank
     
By:
/s/ Jim Janovsky
   
Name:  Jim Janovsky
   
Title:    Vice President



If a second signature is required:



 
By:
  
   
Name:
   
Title:



Credit Agreement Signature Page

 
 

--------------------------------------------------------------------------------

 



 
First Commonwealth Bank
     
By:
/s/ Brian J. Sohocki
   
Name:  Brian J. Sohocki
   
Title:    Vice President



If a second signature is required:



 
By:
  
   
Name:
   
Title:



Credit Agreement Signature Page

 
 

--------------------------------------------------------------------------------

 



 
HSBC Bank USA, N.A.
     
By:
/s/ Frank Eassa
   
Name: 
Frank Eassa
   
Title:
Assistant Vice President,
Relationship Manager



Credit Agreement Signature Page

 
 

--------------------------------------------------------------------------------

 



 
The Huntington National Bank
     
By:
/s/ Derek Taylor
   
Name:  Derek Taylor
   
Title:    Senior Portfolio Manager



Credit Agreement Signature Page

 
 

--------------------------------------------------------------------------------

 



 
The Northern Trust Company
     
By:
/s/ Jeffrey P. Sullivan
   
Name:  Jeffrey P. Sullivan
   
Title:    Vice President



If a second signature is required:



 
By:
  
   
Name:
   
Title:



Credit Agreement Signature Page

 
 

--------------------------------------------------------------------------------

 



 
U.S. Bank, National Association
     
By:
/s/ John M. Eyerman
   
Name:  John M. Eyerman
   
Title:    Asst. Vice President



Credit Agreement Signature Page

 
 

--------------------------------------------------------------------------------

 



 
Sumitomo Mitsui Banking Corporation
     
By:
/s/ Shinichiro Watanabe
   
Name:  Shinichiro Watanabe
   
Title:    General Manager



If a second signature is required:



 
By:
  
   
Name:
   
Title:



Credit Agreement Signature Page

 
 

--------------------------------------------------------------------------------

 

COMMITMENT SCHEDULE


Lender
 
Commitment
 
JPMorgan Chase Bank, N.A.
    80,000,001.00  
Barclays Bank PLC
    80,000,000.00  
Bank of America, N.A.
    60,000,000.00  
Citizens Bank of Pennsylvania
    60,000,000.00  
PNC Bank, National Association
    60,000,000.00  
The Bank of Nova Scotia
    60,000,000.00  
Wells Fargo Bank, N.A.
    40,000,000.00  
Goldman Sachs Bank USA
    40,000,000.00  
Morgan Stanley Bank, N.A.
    40,000,000.00  
Credit Suisse AG, Cayman Islands Branch
    40,000,000.00  
Citibank, N.A.
    40,000,000.00  
ING Bank N.V. Dublin Branch
    40,000,000.00  
Natixis, New York Branch
    40,000,000.00  
Commerzbank AG, New York and Grand Cayman Branches
    20,111,111.00  
The Bank of New York Mellon
    20,111,111.00  
Societe Generale
    20,111,111.00  
Fifth Third Bank
    20,111,111.00  
First Commonwealth Bank
    20,111,111.00  
HSBC Bank USA, N.A.
    20,111,111.00  
The Huntington National Bank
    20,111,111.00  
The Northern Trust Company
    20,111,111.00  
U.S. Bank, National Association
    20,111,111.00  
Sumitomo Mitsui Banking Corporation
    14,000,000.00            
Total
  $ 875,000,000.00  


 
 

--------------------------------------------------------------------------------

 

PRICING SCHEDULE
 

   
Level I
   
Level II
   
Level III
 
Base Rate Margin
    0.75 %     1.00 %     1.25 %
Euro-Dollar Margin
    1.75 %     2.00 %     2.25 %



If at any time, the Borrower’s Senior Debt Rating is higher than Ba2 by Moody’s
and BB by S&P, the margin associated with each Pricing Level shall be reduced by
25 basis points.


For purposes of this Pricing Schedule, the following terms have the following
meanings:
 
“Average Availability” on any day is an amount equal to the quotient of (i) the
sum of the end of day Facility Availability for each day during the most
recently ended fiscal quarter, divided by (ii) the number of days in such fiscal
quarter, all as determined by the Administrative Agent.
 
“Level I Pricing” applies for any day if, on such day, Reference Availability is
equal to or greater than $475,000,000.
 
“Level II Pricing” applies for any day if, on such day, Reference Availability
is equal to or greater than $175,000,000, but less than $475,000,000.
 
“Level III Pricing” applies for any day if, on such day, Reference Availability
is less than $175,000,000.
 
“Pricing Level” refers to the determination of which of Level I, Level II or
Level III Pricing applies for any day.  Pricing Levels are referred to in
ascending order, e.g. Level I Pricing is the lowest Pricing Level and Level III
Pricing is the highest Pricing Level.
 
“Reference Availability” on any day is an amount equal to the lesser of
(i) Average Availability as determined on such day and (ii) end of day Facility
Availability calculated for the last day of the then most recently ended fiscal
quarter.

 
 

--------------------------------------------------------------------------------

 

Schedule 1.01
Existing Accounting Procedures


The following is a description of United States Steel Corporation’s procedures
regarding the write-down of Inventory.  These procedures are under review and
subject to change.  Changes contemplated are to introduce consistent write-downs
procedures across all plants for each product category.  Changes contemplated
may include lengthening the period of time before write-downs occur but will not
be materially different in total.  Any changes to this schedule are subject to
approval by the Collateral Agent in its Permitted Discretion.
 
SLABS:
 
Gary Works:
 
•           Slab Division System mechanically reviews slab ages and writes down
all unapplied slabs more than 60 days old and all applied more than 180 days
old.  An exception to the unapplied criteria is that certain “Advanced” High
Strength Steel grades will be produced as excess and will be stocked and applied
as orders become available, not to exceed 180 days.  Slabs not produced at Gary
Works or that contain slitting and parting instructions will wait until they are
180 days old.
 
Granite City Works:
 
•           Unapplied slabs more than 60 days old are written down to scrap.
 
•           Applied slabs more than 6 months old are written down to scrap.
 
Great Lakes Works:
 
•           Unapplied slabs more than 2 months old are designated as pending
scrap or listed to Sales for non-prime disposition.
 
•           Prime slabs more than 6 months old are written down to scrap.
 
Mon Valley Works:
 
•           Unapplied slabs more than 2 months old are written down to
scrap.  Applied slabs more than 6 months are written down to scrap.
 
Fairfield Works:
 
•           Slabs more than 2 months old are written down to scrap.

 
 

--------------------------------------------------------------------------------

 

ROUNDS:
 
Lorain Works:
 
•           Rounds over 6 months old are written down to scrap.
 
Fairfield Works:
 
•           Rounds over 9 months old are written down to scrap.
 
Texas Works:
 
•           Rounds over 6 months old are written down to scrap.
 
COILS:
 
Gary Works:
 
•           Coils more than 9 months old are written down to scrap.
 
Granite City Works:
 
•           Coils more than 9 months old are written down to scrap.
 
Great Lakes Works:
 
•           Coils more than 9 months old from promise date are written down to
scrap.
 
Mon Valley Works:
 
•           Unapplied steel coils more than 4 months old and applied steel coils
more than 9 months old are written down to scrap.
 
PIPE:
 
Lorain Works:
 
•           Pipe is written down to scrap or non-prime as required based on
applicability to orders.
 
Fairfield Works:
 
•           Pipe over 9 months old is written down to scrap.
 
Texas Works:
 
•           Pipe over 6 months old is written down to scrap.

 
 

--------------------------------------------------------------------------------

 

Schedule 2.16
Existing Letters of Credit
 
None.
 

 
 

--------------------------------------------------------------------------------

 

Schedule 5.01
Additional Monthly Financial Information
 

   
January
 
February
 
March
 
April
 
May
 
June
 
July
 
August
 
September
 
October
 
November
 
December
 
YTD
2011
 
Shipments
                                                                               
                             
Avg Proceeds $/Ton
                                                                               
                             
Raw Steel Production
                                                                               
                             
Raw Steel % Capacity
                                                     


 
 

--------------------------------------------------------------------------------

 

Schedule 6.01
Existing Liens
 
1.
Lease Agreement dated as of December 1, 1988 between Wachovia Bank, National
Association, formerly known as First Union National Bank, as successor to
Meridian Trust Company, Owner Trustee, as Lessor and United States Steel
Corporation, the successor by merger to USX Corporation as Lessee (Fairfield
Caster).

 
2.
Lease Agreement dated as of May 11, 1982 (the "Lease") between State Street Bank
and Trust Company of Connecticut, N. A., Owner Trustee, as Lessor and USX
Corporation as Lessee (Clairton Battery B).

 
3.
Credit Facility pursuant to Agreements dated July 23, 2010, between U.S. Steel
Serbia, d.o.o., as Borrower/Debtor and Raiffeisen Banka, a.d. as
Lender/Creditor, as thereafter amended, modified or extended.

 
 
 

--------------------------------------------------------------------------------

 

Schedule 5.05
Insurance
 
INSURANCE


Property Damage


 
·
$50,000,000 deductible (self-insurance)

 
·
$500,000,000 limit per occurrence (with exceptions for certain perils or
events  with other sub-limits and/or annual aggregates)



Liability Coverage


 
·
$25,000,000 self-insured retention

 
·
$200,000,000 each occurrence and aggregate limit


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
FORM OF ASSIGNMENT
 
AGREEMENT dated as of ______________, _____ among [NAME OF ASSIGNOR] (the
“Assignor”) and [NAME OF ASSIGNEE] (the “Assignee”).
 
WHEREAS, this Assignment (the “Agreement”) relates to the Second Amended and
Restated Credit Agreement dated as of June 12, 2009 and amended and restated as
of July [  ], 2011 (as the same may be amended from time to time, the “Credit
Agreement”) among United States Steel Corporation (the “Borrower”), the Assignor
and the other Lenders party thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent and Collateral Agent (the “Administrative Agent”).
 
WHEREAS, as provided under the Credit Agreement, the Assignor has a Commitment
to make Loans to the Borrower and participate in Letters of Credit in an
aggregate principal amount at any time outstanding not to exceed
$______________;
 
WHEREAS, Loans made to the Borrower by the Assignor under the Credit Agreement
in the aggregate principal amount of $_____________ are outstanding at the date
hereof;
 
WHEREAS, Letters of Credit with a total amount available for drawing thereunder
of $______________ are outstanding at the date hereof; and
 
WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under the Credit Agreement in respect of a portion of its
Commitment thereunder in an amount equal to $____________ (the “Assigned
Amount”), together with a corresponding portion of each of its outstanding Loans
and its LC Exposure, and the Assignee proposes to accept such assignment and
assume the corresponding obligations of the Assignor under the Credit Agreement;
 
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:
 
SECTION 1.  Definitions.  All capitalized terms not otherwise defined herein
have the respective meanings set forth in the Credit Agreement.

 
A-1

--------------------------------------------------------------------------------

 

SECTION 2.  Assignment.  The Assignor hereby assigns and sells to the Assignee
all of the rights of the Assignor under the Credit Agreement to the extent of
the Assigned Amount and a corresponding portion of each of its outstanding Loans
and its LC Exposure, and the Assignee hereby accepts such assignment from the
Assignor and assumes all of the obligations of the Assignor under the Credit
Agreement to the extent of the Assigned Amount and the corresponding portion of
each of its outstanding Loans and its LC Exposure.  Upon the execution and
delivery hereof by the Assignor and the Assignee and by the Administrative
Agent, the LC Issuing Bank, [and the Borrower]1 and the payment of the amounts
specified in Section 3 hereof required to be paid on the date hereof (i) the
Assignee shall, as of the date hereof, succeed to the rights and be obligated to
perform the obligations of a Lender under the Credit Agreement with a Commitment
in an amount equal to the Assigned Amount and shall acquire the rights of the
Assignor with respect to a corresponding portion of each of its outstanding
Loans and its LC Exposure and (ii) the Commitment of the Assignor shall, as of
the date hereof, be reduced by the Assigned Amount, and the Assignor shall be
released from its obligations under the Credit Agreement to the extent such
obligations have been assumed by the Assignee.  The assignment provided for
herein shall be without recourse to the Assignor.
 
SECTION 3.  Payments.  As consideration for the assignment and sale contemplated
in Section 2 hereof, the Assignee shall pay to the Assignor on the date hereof
in Federal funds the amount heretofore agreed between them.2  Commitment fees
and letter of credit participation fees accrued before the date hereof are for
the account of the Assignor and such fees accruing on and after the date hereof
with respect to the Assigned Amount are for the account of the Assignee.  Each
of the Assignor and the Assignee agrees that if it receives any amount under the
Credit Agreement which is for the account of the other party hereto, it shall
receive the same for the account of such other party to the extent of such other
party’s interest therein and promptly pay the same to such other party.
 
SECTION 4.  Consent of [the Borrower,] the Administrative Agent and the LC
Issuing Bank.  This Agreement is conditioned upon the consent of [the Borrower,]
the Administrative Agent and the LC Issuing Bank pursuant to Section 9.04(b) of
the Credit Agreement.  The execution of the Agreement by [the Borrower,] the
Administrative Agent and each LC Issuing Bank is evidence of this consent.3



--------------------------------------------------------------------------------

1 Delete if consent is not required.
 
2 Amount should combine principal together with accrued interest and breakage
compensation, if any, to be paid by the Assignee, net of any portion of any
upfront fee to be paid by the Assignor to the Assignee.  It may be preferable in
an appropriate case to specify these amounts generically or by formula rather
than as a fixed sum.
 
3 Delete applicable bracketed provisions if Borrower consent is not required.

 
A-2

--------------------------------------------------------------------------------

 

SECTION 5.  Non-Reliance on Assignor.  The Assignor makes no representation or
warranty in connection with, and shall have no responsibility with respect to,
the solvency, financial condition, or statements of the Borrower, or the
validity and enforceability of the Borrower’s obligations under the Credit
Agreement, any note issued thereunder or any Loan Document.  The Assignee
acknowledges that it has, independently and without reliance on the Assignor,
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter its own independent appraisal of
the business, affairs and financial condition of the Borrower.
 
SECTION 6.  Acknowledgment of Intercreditor Agreement.  This Agreement is
conditioned upon the Assignee’s acknowledgment of, and agreement to be bound by,
the Intercreditor Agreement dated as of June 12, 2009 by and among PNC Bank,
National Association, as a Funding Agent, the Bank of Nova Scotia, as a Funding
Agent and as Receivables Collateral Agent, JPMorgan Chase Bank, N.A., as Lender
Agent, U. S. Steel Receivables LLC, as Transferor, and United States Steel
Corporation, as Originator, as Initial Servicer and as Borrower.  The execution
of this Agreement by the Assignee is evidence of such acknowledgment and
agreement.
 
SECTION 7.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
 
SECTION 8.  Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 
A-3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.



 
[NAME OF ASSIGNOR]
     
By:
    
   
Name:
   
Title:




 
[NAME OF ASSIGNEE]
     
By:
  
   
Name:
   
Title:


 
A-4

--------------------------------------------------------------------------------

 

The undersigned consent to the foregoing assignment.



 
[UNITED STATES STEEL
CORPORATION
     
By:
  
   
Name:
   
Title:]4




 
JPMORGAN CHASE BANK, N.A., as
Administrative Agent and LC Issuing
Bank
     
By:
  
   
Name:
   
Title:




 
OTHER LC ISSUING BANKS (if any)
     
By:
  
   
Name:
   
Title:




--------------------------------------------------------------------------------

4 Delete if Borrower’s consent is not required.

 
A-5

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FORM OF OPINION OF ASSISTANT GENERAL COUNSEL OF THE BORROWER
 
July 20, 2011


To the Lenders and the Agent
Hereinafter defined
c/o JPMorgan Chase Bank, N. A.
as Administrative Agent
270 Park Avenue
New York, New York 10017


Ladies and Gentlemen:


I am the Assistant General Counsel - Corporate of United States Steel
Corporation, a Delaware corporation (the "Corporation").  This opinion is being
delivered pursuant to Section 4.01(b) of the Second Amended and Restated Credit
Agreement dated as of June 12, 2009 and amended and restated as of July 20, 2011
among the Corporation, the Lenders party thereto, the LC Issuing Banks party
thereto and JPMorgan Chase Bank, N.A. as Administrative Agent and Collateral
Agent (the “Credit Agreement”).  Except as otherwise indicated herein,
capitalized terms used in this opinion letter are defined as set forth in the
Credit Agreement.


I or persons under my supervision have examined originals or copies of such
documents, corporate records, certificates of public officials and other
instruments and have conducted such other investigations of fact and law as they
and I have deemed necessary or advisable for purposes of this opinion.  Such
documents include, without limitation, the following:
 
1.
The Credit Agreement;

 
 
2.
The Security Agreement dated as of June 12, 2009 between the Borrower and the
Agent;

 
 
B-1

--------------------------------------------------------------------------------

 
 
 
3.
The Intercreditor Agreement among PNC Bank, National Association, as Funding
Agent, the Bank of Nova Scotia, as Funding Agent and Receivables Collateral
Agent, JPMorgan Chase Bank, N.A., as Lender Agent, U. S. Steel Receivables, LLC,
as Transferor and the Borrower, as Originator, as Initial Servicer and as
Borrower;

 
 
4.
The Blocked Account Control Agreement dated as of June 12, 2009 among the
Borrower, the Agent and the Bank of New York Mellon;

 
 
5.
The Secondary Financing Blocked Account Control Agreement dated as of June 12,
2009 among U. S. Steel Receivables LLC, the Borrower, the Agent and the Bank of
New York Mellon (the “Secondary Blocked Account Agreement—Mellon”); and

 
 
6.
The Secondary Financing Blocked Account Control Agreement dated as of June 12,
2009 among U. S. Steel Receivables LLC, the Borrower, the Agent and National
City Bank.

 
The documents listed in items 1 through 6 of the foregoing list are sometimes
hereinafter referred to as the “Loan Documents.”  The documents referred to in
items 4 through 6 of the foregoing list are sometimes hereinafter referred to as
the “Account Control Agreements.”


In rendering this opinion, I made the following assumptions:
 

 
(i)
Each party to each of the Loan Documents, other than the Corporation, has
satisfied those legal requirements applicable to it necessary to make each of
the Loan Documents enforceable against it;

 

 
(ii)
Each party to each of the Loan Documents, other than the Corporation, has
satisfied those legal requirements pertaining to its status as such status
relates to its rights to enforce each of the Loan Documents;

 

 
(iii)
Each document submitted to me for review is true and complete, each such
document that is an original is authentic, each such document that is a copy
conforms to an authentic original, and all signatures (other than signatures of
officers of the Corporation) on each such document are genuine;

 

 
(iv)
The Administrative Agent conducts business in the ordinary course in the State
of New York; and

 
 
B-2

--------------------------------------------------------------------------------

 
 

 
(v)
All parties have acted and will act in good faith and in a commercially
reasonable manner in exercising their rights under each of the Loan Documents
and all other actions in connection therewith.

 
Based on and subject to the foregoing, I am of the opinion that:
 
1.           The Corporation is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware.  The Corporation
has all powers and all material governmental licenses, authorizations, consents
and approvals required to conduct its business as now conducted except to the
extent failure to have such governmental licenses, authorizations, consents and
approvals, individually or in the aggregate would not reasonably be expected to
result in a Material Adverse Change.
 
2.           The execution, delivery and performance by the Corporation of each
of the Loan Documents are within the Corporation’s powers, have been duly
authorized by all necessary action, require no action by or in respect of, or
filing with, any governmental body, agency or official and do not and will not
contravene, or constitute a default under, any provision of applicable law or
regulation or of the Corporation’s certificate of incorporation, charter or
by-laws or to my knowledge of any agreement, judgment, injunction, order, decree
or other instrument binding upon the Corporation or any of its properties or
give rise to a right thereunder to require the Corporation to make any payment
or result in the creation or imposition of any Lien (other than the Liens
created by the Security Documents) on any asset of the Corporation or any
Subsidiary.
 
3.           Each of the Loan Documents has been duly executed and delivered by
the Corporation and constitutes the valid and binding agreement of the
Corporation enforceable in accordance with its terms.
 
4.           The Security Agreement is effective to create, in favor of the
Administrative Agent for the benefit of the Secured Parties, as security for the
Secured Obligations, a valid security interest (the “Security Interest”) in the
Borrower’s right, title and interest in that portion of the Collateral, as
defined in the Security Agreement (the “Collateral”), described therein in which
a security interest may be created pursuant to Article 9 of the Uniform
Commercial Code as in effect in the State of New York on the date hereof (the
“UCC”).
 
5.           To the extent that the filing of a Uniform Commercial Code
financing statement in the State of Delaware is effective under the UCC to
perfect a security interest in the Collateral, the Security Interest in the
Collateral was perfected upon the filing of Uniform Commercial Code financing
statement in the form attached hereto as Exhibit A (the “Financing Statement”)
in the filing office located in the State of Delaware that is indicated thereon,
except that (a) continuation statements with respect to such Financing Statement
must be filed within the period of six months prior to the expiration of five
years from the date of filing of such Financing Statement and, in turn, the date
of filing of any such continuation statement and (b) additional filings may be
necessary if the Borrower changes its name or its “location” (as defined in
Section 9-307 of the UCC).
 
 
B-3

--------------------------------------------------------------------------------

 
 
6.           Upon the due execution and delivery of the Account Control
Agreements by the parties thereto, the Security Interest in the accounts listed
therein will be perfected.
 
7.           Except as set forth in (a) the Borrower’s 2010 Form 10-K and (b)
the Borrower’s Latest Form 10-Q, there is no action, suit, arbitration or other
proceeding, inquiry or investigation, at law or in equity, or before or by any
court, public board or body, arbitrator or arbitral body or other Governmental
Authority, pending against the Corporation or of which the Corporation has
otherwise received official notice or which to my knowledge is threatened
against the Corporation, wherein there is a reasonable possibility of an
unfavorable decision, ruling or finding that would reasonably be expected to
result in a Material Adverse Change or that involves any of the Loan
Documents.  Since the dates of the respective descriptions of proceedings
contained in the reports identified in the immediately preceding sentence, there
has been no change in the status of such proceedings that would reasonably be
expected to result in a Material Adverse Change or that involves any of the Loan
Documents.
 
8.           The Corporation is not (a) an “investment company” within the
meaning of the Investment Company Act of 1940, as amended, or a company
controlled (directly or indirectly) by or acting on behalf of any Person which
is an “investment company” within the meaning of said Act, or (b) to the best of
my knowledge, otherwise subject to any regulatory scheme which restricts its
ability to incur Debt.
 
The opinions set forth in paragraphs 3 through 6 are qualified by the effect of:
(i) bankruptcy, insolvency, reorganization, receivership, moratorium and other
similar laws affecting the rights and remedies of creditors generally, (ii)
general principles of equity, and (iii) applicable rules of law which: (A) limit
or affect the enforcement of provisions of a contract that purport to require
waiver of the obligations of good faith, fair dealing, diligence and
reasonableness, (B) limit the availability of a remedy under certain
circumstances where another remedy has been elected, (C) limit the
enforceability of provisions releasing, exculpating, or exempting a party from,
or requiring indemnification of a party for, liability for its own action or
inaction, (D) limit the enforceability of any provision purporting to disallow
waivers by course of conduct or oral authorization or to excuse failure to act
or delay in acting by any party, (E) limit the enforceability of any provision
purporting to authorize conclusive or sole determinations by the Lenders or the
Administrative Agent, (F) limit the enforceability of any provision waiving
marshaling or redemption rights relative to the Collateral and (G) may, where
less than all of a contract may be unenforceable, limit the enforceability of
the balance of the contract to circumstances in which the unenforceable portion
is not an essential part of the agreed exchange.
 
 
B-4

--------------------------------------------------------------------------------

 
 
I note the possible unenforceability in whole or in part of certain remedial
provisions of the Loan Documents, although the inclusion of such provisions does
not render the Loan Documents invalid, and each of the Loan Documents contain,
in my judgment, adequate remedial provisions for the practical realization of
the rights and benefits afforded thereby.


The foregoing opinion is limited to the laws of the Commonwealth of
Pennsylvania, the Federal laws of the United States of America and the General
Corporation Law of the State of Delaware.  As the Loan Documents are by their
terms governed by the laws of the State of New York, the foregoing opinion
should be understood to conclude that: (a) a Pennsylvania court or a Federal
court sitting in Pennsylvania would give effect to the choice of New York law to
govern each of the Loan Documents, and (b) under the internal laws of the
Commonwealth of Pennsylvania, each of the Loan Documents constitutes a valid and
binding agreement of the Corporation.


This Opinion Letter speaks only as of its date.  I have no obligation to advise
you (or any third party) of changes in law or fact occurring after the date of
this Opinion Letter.


This Opinion Letter may be relied upon by you and the Lenders only in connection
with the execution and delivery of the Loan Documents and may not be used or
relied upon by you or any other person (other than your and their lawful
successors and assigns) for any other purpose whatsoever without in each
instance my prior written consent.


Very truly yours,
 
 
B-5

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
FORM OF SECURITY AGREEMENT
 
See executed Security Agreement.
 
 
C-1

--------------------------------------------------------------------------------

 
 
Exhibit D-1 (Page 1 of 2)
 
United States Steel Corporation Form of Borrowing Base Certificate*
For the Month Ended _______________


A
Available inventory (from page 2 of 2)
       
$
 
                             
B
Availability Reserves
                   
(a) Outside Processor/Third-Party Warehouseman/Borrower Joint Venture Liability
(equal to month-end liability)
 
$
 
              
(b) UCC financing statements filed on Collateral
 
$
 
                
(c) Permitted Liens
 
$
 
               
(d) Purchase money liens
 
$
 
               
(e) Other
 
$
   
                 
Total Availability Reserves
       
$
 
                           
C.
Amount of Secured Derivative Obligations (such amount to be determined in
accordance with the definition of “Secured Derivative Obligations”, up to a
maximum amount of $100,000,000)
       
$
                            
D.
Available Receivables (if applicable)
       
$
 
                           
E.
Borrowing Base (line A – line B – line C + line D)**
       
$
 
                            
F.
Aggregate Commitments
       
$
 
                           
G.
Lesser of lines E and F
             
$
  
                     
H.
Aggregate principal amount of Loans outstanding
       
$
 
                             
I.
Outstanding undrawn Letters of Credit
       
$
 
                             
J.
Unreimbursed amount of drawn Letters of Credit
       
$
 
                             
K.
Subtotal (line H + line I + line J)
                 
$
 
                     
L.
Facility Availability / (Overadvance) (lines G minus line K)
                 
$
 



Officer’s Certification:
Pursuant to the Second Amended and Restated Credit Agreement dated as of June
12, 2009 and amended and restated as of July 20, 2011 (as further amended from
time to time, the “Credit Agreement”;  capitalized terms used herein shall have
the meaning assigned to such terms in such Credit Agreement), the undersigned
certifies that the information provided in this certificate to JPMorgan Chase
Bank, N.A., as Administrative Agent and Collateral Agent, is accurate and
complete based on the accounting records of United States Steel Corporation.
 

       
Signature & Title
 
Date
 

 
*The Borrowing Base Certificate is to be accompanied by documentation outlined
in Schedule 1 to Exhibit D.
**Available Inventory attributable to Raw Materials Inventory not to account for
more than 60% of Available Inventory.


 
D1-1

--------------------------------------------------------------------------------

 
 
Exhibit D-1 (Page 2 of 2)

 
United States Steel Corporation Form of Borrowing Base Certificate
For the Month Ended ____________________



   
Raw
Materials
 
Semi-Finished
& Scrap
 
Finished
Goods
 
Total
Total gross inventory (per plant level records at predetermined cost/purchased
items at rolling average cost)
 
 
$
 
 
$
 
 
$
 
 
$
Less ineligibles:
               
Intercompany profit
               
Intransit
               
Inventory at outside processors, warehouses and joint ventures ≤ $500,000
               
Inventory at outside processors, warehouses and joint ventures > $500,000
without collateral access agreements
               
Inventory at outside processors, warehouses and joint ventures > $500,000 with
collateral access agreements in excess of 100 locations
               
Inventory at joint venture without satisfactory joint venture agreement
               
Inventory at customer and vendors other than outside processors, warehouses and
joint ventures
               
Consignment inventory
               
Maintenance spare parts
               
Aged inventory net of scrap value
               
Supplies and sundry:
               
Fuel oil
               
Coal chemicals
               
Metal Products
               
Miscellaneous
               
Non-LIFO inventory
               
Store supplies
               
Cleaning mixtures
               
Lubricants
               
Other
               
Scale, slag and other by-products
               
Sulphur and other ineligible raw materials
               
Billed not shipped
               
Reserve for non-prime, seconds or “off-spec” inventory > 3%
               
Depreciation
               
Non-production costs
               
Not located in United States (or other jurisdiction with satisfactory security
and perfection arrangements)
               
Not owned solely without good and marketable title
               
No perfected first priority lien or non-permitted lien
               
Other (per terms of the Credit Agreement)
               
Valuation reserves:
               
Reserve for favorable variances between pre-determined cost and actual cost
               
Revaluation reserve
               
Lower of cost or market reserve
               
Reserve for iron ore transportation costs
               
Reserve for costs incurred at headquarters allocated to inventory
               
Other (per terms of the Credit Agreement)
               
Total Ineligibles
               
Eligible inventory
 
$
 
$
 
$
 
$
Lesser of:
               
(i) Advance Rates (A); and
               
(ii) 85% of net recovery rates (B)
               
Available Inventory
 
$
 
$
 
$
 
$

 
 
D1-2

--------------------------------------------------------------------------------

 
 
The Borrowing Base Certificate is to be accompanied by documentation outlined in
Schedule 1 to Exhibit D.
 
(A) 65% of Eligible Finished Goods Inventory, Eligible Semi-Finished Goods and
Scrap Inventory or Raw Materials Inventory, as the case may be.


(B) 85% of net recovery rates (as defined by an independent appraisal) with
respect to Eligible Finished Goods Inventory, Eligible Semi-Finished Goods and
Scrap Inventory or Raw Materials Inventory, as the case may be.
 
 
D1-3

--------------------------------------------------------------------------------

 
 
Exhibit D-2 (Page 1 of 2)

 
United States Steel Corporation Form of Borrowing Base Certificate*
For the Bi-Weekly period ended _______________
For the Weekly period ended _______________
 
A
Available inventory (from page 2 of 2)
     
$
                   
B
Availability Reserves
             
(a) Outside Processor/Third-Party Warehouseman/Borrower Joint Venture (equal to
month-end liability)
 
$
         
(b) UCC financing statements filed on Collateral
 
$
         
(c) Permitted Liens
 
$
         
(d) Purchase money liens
 
$
         
(e) Other
 
$
         
Total Availability Reserves
     
$
                   
C.
Amount of Secured Derivative Obligations (such amount to be determined in
accordance with the definition of “Secured Derivative Obligations”, up to a
maximum of $100,000,000)
     
 
$
                   
D.
Available Receivables (if applicable)
     
$
                   
E.
Borrowing Base (line A – line B – line C + line D)**
     
$
                   
F.
Aggregate Commitments
     
$
                   
G.
Lesser of lines E and F
         
$
               
H.
Aggregate principal amount of Loans outstanding
     
$
                   
I.
Outstanding undrawn Letters of Credit
     
$
                   
J.
Unreimbursed amount of drawn Letters of Credit
     
$
                   
K.
Subtotal (line H + line I + line J)
         
$
               
L.
Facility Availability / (Overadvance) (lines G minus line K)
         
$



Officer’s Certification:
Pursuant to the Second Amended and Restated Credit Agreement dated as of June
12, 2009 and amended and restated as of July 20, 2011 (as further amended from
time to time, the “Credit Agreement”; capitalized terms used herein shall have
the meaning assigned to such terms in such Credit Agreement), the undersigned
certifies that the information provided in this certificate to JPMorgan Chase
Bank, N.A., as Administrative Agent and Collateral Agent, is accurate and
complete based on the accounting records of United States Steel Corporation.
 

       
Signature & Title
 
Date
 



*The Borrowing Base Certificate is to be accompanied by documentation outlined
in Schedule 1 to Exhibit D.
**Available Inventory attributable to Raw Materials Inventory not to account for
more than 60% of Available Inventory.


 
D2-1

--------------------------------------------------------------------------------

 


Exhibit D-2 (Page 2 of 2)
 
United States Steel Corporation
Form of Borrowing Base Certificate*
For the Bi-Weekly period ended _________________
For the Weekly period ended __________________



   
Raw
Materials
   
Semi-
Finished &
Scrap
   
Finished
Goods
   
Total
 
Total gross inventory per plant level records at predetermined cost (A)
  $       $       $       $    
Less ineligibles per most recent month end Borrowing Base Certificate:
                               
Eligible inventory
                               
Lesser of:
                               
(i) Advance Rates (A); and
                               
(ii) 85% of net recovery rates (B)
                               
Available Inventory
  $       $       $       $    

 

 
*
The Borrowing Base Certificate is to be accompanied by documentation outlined in
Schedule 1 to Exhibit D.

 

 
(A)
If the gross inventory amounts per plant level records at predetermined cost are
not available on a bi-weekly basis, the Borrower will roll forward inventory in
tons for raw materials, supplies, sundry, semi-finished, scrap and finished
goods.  The total tons will then be multiplied by the per-ton rate from the most
recently submitted monthly Borrowing Base Certificate to determine the total
gross inventory.

 

 
(B)
65% of Eligible Finished Goods Inventory, Eligible Semi-Finished Goods and Scrap
Inventory or Raw Materials Inventory, as the case may be.




 
(C)
85% of net recovery rates (as defined by an independent appraisal) with respect
to Eligible Finished Goods Inventory, Eligible Semi-Finished Goods and Scrap
Inventory or Raw Materials Inventory, as the case may be.

 
 
D2-2

--------------------------------------------------------------------------------

 


Schedule 1 to
Exhibit D
Page 1 of 4
 
United States Steel Corporation
Collateral Monitoring Reporting Requirements
Documents to be Submitted to the Collateral Agent
 
Inventory
 
Weekly
 
The information detailed below is to be submitted within two Business Days after
the end of each calendar week (each such weekly period deemed to end on a
Friday) at the end of which the Average Facility Availability is less than the
greater of (x) 12.5% of the total aggregate Commitments and (y) $110,000,000.
 
1)
Weekly Borrowing Base Certificate in the form of Exhibit D-2.

2)
Supporting documentation (Daily Shipment and Production Reports) for the
inventory roll forward by tons.

3)
Additional information to be determined by the Collateral Agent.

 
Bi-Weekly
 
The information detailed below is to be submitted within two Business Days after
the end of each period of two calendar weeks (each such bi-weekly period deemed
to end on a Friday) at the end of which the Average Facility Availability is
less than the greater of (x) 15% of the total aggregate Commitments and (y)
$130,000,000.
 
1)
Bi–Weekly Borrowing Base Certificate in the form of Exhibit D-2.

2)
Supporting documentation (Daily Shipment and Production Reports) for the
inventory roll forward by tons.

3)
Additional information to be determined by the Collateral Agent.

 
Monthly
 
The information detailed below is to be submitted within 20 days after the end
of each calendar month.
 
1)
Monthly Borrowing Base Certificate in the form of Exhibit D-1 accompanied by
supporting documentation and supplemental reporting (system generated extract
report where applicable) for all inventory ineligibles as per the Credit
Agreement including but not limited to the following:

 
(a) 
Intercompany profit

 
(b) 
In transit

 
(c) 
Inventory at outside processors

 
(d) 
Maintenance spare parts

 
(e) 
Aged inventory

 
(f) 
Fuel oil

 
(g) 
Coal chemicals

 
(h) 
Metal products

 
 
D-1

--------------------------------------------------------------------------------

 
 

 
(i) 
Non LIFO inventory

 
(j) 
Store supplies

 
(k) 
Cleaning mixtures

 
(l) 
Lubricants

 
(m) 
Scale, slag and other by-products

 
(n) 
Sulphur

 
(o) 
Billed not shipped

 
(p) 
Not located in the US

 
(q) 
Valuation Reserves

 
(r) 
Availability Reserves



2)
Summary of Steel Inventories (page 3 of 4 below) detailing the ending inventory
of tons and dollars, by plant and by major product classification.

 
 
D-2

--------------------------------------------------------------------------------

 


Schedule 1 to
Exhibit D
Page 2 of 4
 
United States Steel Corporation
Collateral Monitoring Reporting Requirements
Documents to be Submitted to the Collateral Agent
 
Inventory (cont.)
 
3)
SR-17 report to support total gross inventory for raw materials, supplies,
sundry, semi-finished, scrap and finished goods.

 
4)
Schedule summarizing aged product inventory.

 
5)
Supporting documentation for calculation of ALL valuation reserves per the
Credit Agreement including but not limited to favorable variances, lower of cost
or market, revaluation reserve, iron ore transportation costs, costs incurred at
headquarters allocated to inventory.

 
6)
Summary of steel product off-premises inventory schedule, detailing the ending
inventory in tons and dollars, by plant, for each outside processor and outside
warehouse holding inventory in excess of $500,000 and in the aggregate for all
outside processors and outside warehouses holding inventory less than  or equal
to $500,000

 
7)
Schedule summarizing inventory balance at outside processors and outside
warehouses holding inventory in excess of $500,000, with collateral access
agreements and the corresponding accounts payable balance

 
8)
Listing of outside processors and outside warehouses holding inventory in excess
of $500,000 without collateral access agreements and the inventory balance

 
9)
Reconciliation of inventory amounts per the Borrowing Base to the general ledger
and financial statements

 
10)
Production Line Profitability Report (“PLP Report”) to provide gross margins by
product line based on predetermined cost and year to date turnover calculation
by product line.

 
11)
Average selling price per ton for the month and year to date.

 
12)
Non-prime shipments as a percentage of total shipments for the month and year to
date.

 
13)
Cumulative year to date book to physical adjustment as a percentage of total
inventory

 
14)
Additional information to be determined by the Collateral Agent.

 
 
D-3

--------------------------------------------------------------------------------

 
 
Schedule 1 to
Exhibit D
Page 3 of 4
 
United States Steel Corporation
Supplemental Information
For the Month Ended ________________
 
Summary of Steel Inventories (by plant)



       
Pre-determined costs
   
Tons
 
$/Ton
 
$
Finished Goods
           
Finished tubes
           
Plates
           
Tin Plates
           
Sheet F&C
           
Total Finished
           
Semi-Finished Goods and Scrap
           
Slabs & blooms
           
Coiled strip
           
Black plate
           
Sheets HR & CR
           
Unfinished tubes
           
Scrap
           
Pig Iron
           
Total Semi-Finished
           
Raw materials & supplies & sundry
           
Raw materials:
           
Coking coal
           
Coke
           
Iron ore.
           
Tin
           
Terne mix
           
Spelter
           
Copper/BR/BR
           
AOM&C
           
Stone
           
Sulphur
           
Ferromang
           
Ferrometals
           
Maintenance spare parts
           
Scale, slag & other by-products
           
Other
           
Total Raw Materials
           
Supplies & Sundry:
           
Fuel oil
           
Coal chemicals
           
Metal products
           
Non-LIFO inventory
           
Store supplies
           
Cleaning mixtures
           
Lubricants
           
Other
           
Total Raw Materials and Supplies & Sundry
           
Total Gross Inventory
           

 
 
D-4

--------------------------------------------------------------------------------

 
 
Schedule 1 to
Exhibit D
Page 4 of 4
 
UNITED STATES STEEL CORPORATION
COLLATERAL MONITORING REPORTING REQUIREMENTS
 
Documents to be Submitted to the Collateral Agent
 
Accounts Payable
 
Monthly
 
The information detailed below is to be submitted 20 days after the end of each
calendar month.
 
1)
Top ten accounts payable vendor balances, and if available, top ten by plant.

 
2)
Total accounts payable report by aged categories, and if available, aging by
plant.

 
Accounts Receivable
 
To be determined by the Collateral Agent in its sole discretion upon the
completion of the collateral review field work to be performed subsequent to the
termination of the Effective Date Receivables Financing.
 
Submit to:
Tracy Dowe
JPMorgan Chase Bank, N.A.
1300 East 9th St., 13th FL
Cleveland, OH 44114
Work: 216.781.2678
Fax: 216.781.2071

 
 
D-5

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 
FORM OF SUBSIDIARY GUARANTEE AGREEMENT
 
GUARANTEE AGREEMENT (this “Guarantee Agreement”) dated as of ________, 20___ by
[NAME OF SUBSIDIARY GUARANTOR] , a [_________] corporation (with its successors,
the “Subsidiary Guarantor”) for the benefit of JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Collateral Agent (with its successors, the
“Administrative Agent”).
 
WHEREAS, the Subsidiary Guarantor is a subsidiary of United States Steel
Corporation, a Delaware corporation (with its successors, the “Borrower”); and
 
WHEREAS, the Borrower, certain lenders (the “Lenders”), certain letter of credit
issuing banks, and the Administrative Agent have entered into a Second Amended
and Restated Credit Agreement dated as of June 12, 2009 and amended and restated
as of July 20, 2011 (as the same may be amended from time to time, the “Credit
Agreement”); and
 
WHEREAS, in consideration of the financial and other support that the Borrower
has provided, and such financial and other support as the Borrower may in the
future provide, to the Subsidiary Guarantor, the Subsidiary Guarantor is willing
to enter into this Guarantee Agreement;
 
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Subsidiary Guarantor agrees as follows:
 
1.      The Guarantee.  The Subsidiary Guarantor hereby unconditionally
guarantees the full and punctual payment (whether at stated maturity, upon
acceleration or otherwise) of each Guaranteed Obligation, as hereinafter
defined.  Upon failure by the Borrower to pay punctually any Guaranteed
Obligation, the Subsidiary Guarantor shall forthwith on demand pay the amount
not so paid at the place and in the manner specified in the Loan Document
evidencing such Guaranteed Obligation.  “Guaranteed Obligations” means (i) all
principal of, premium and interest on all loans made pursuant to the Credit
Agreement (including, without limitation, any interest (“Post-Petition
Interest”) which accrues (or which would accrue but for such case, proceeding or
action) after the commencement of any case, proceeding or other action relating
to the bankruptcy, insolvency or reorganization of the Borrower (whether or not
such interest is allowed or allowable as a claim in any such case, proceeding or
other action) on all loans made pursuant to the Credit Agreement), (ii) all
reimbursement obligations with respect to any Letter of Credit under the Credit
Agreement and all interest thereon (including Post-Petition Interest), (iii) all
other amounts payable by any Credit Party from time to time pursuant to the Loan
Documents (including any Post-Petition Interest with respect to such amounts),
and (iv) any renewals, refinancings or extensions of any of the foregoing
(including Post-Petition Interest).
 
 
E-1

--------------------------------------------------------------------------------

 
 
2.      Guarantee Unconditional.  The obligations of the Subsidiary Guarantor
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:
 
(a)      any extension, renewal, settlement, compromise, waiver or release in
respect of any obligation of the Borrower or any other Credit Party under any
Loan Document, by operation of law or otherwise;
 
(b)      any modification or amendment of or supplement to the Credit Agreement
or any other Loan Document;
 
(c)      any release, impairment, non-perfection or invalidity of any direct or
indirect security for any obligation of the Borrower, any other Credit Party or
any other Person under any Loan Document;
 
(d)      any change in the corporate existence, structure or ownership of the
Borrower, any other Credit Party or any other Person or any of their respective
Subsidiaries, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower, any other Credit Party or any other Person or
any of their assets or any resulting release or discharge of any obligation of
the Borrower, any other Credit Party or any other Person contained in any Loan
Document;
 
(e)      the existence of any claim, set-off or other rights which the
Subsidiary Guarantor may have at any time against the Borrower, any other Credit
Party, or any other Person, whether in connection herewith or with any unrelated
transactions, provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim;
 
(f)      any invalidity or unenforceability relating to or against the Borrower
for any reason of the Credit Agreement or any other Loan Document or any
provision of applicable law or regulation purporting to prohibit the payment by
the Borrower, any other Credit Party or any other Person of the principal,
premium or interest on any loan made pursuant to, or any other amount payable
pursuant to any Loan Document; or
 
 
E-2

--------------------------------------------------------------------------------

 
 
(g)      any other act or omission to act or delay of any kind by the Borrower,
any other Credit Party, the Administrative Agent or any other Person or any
other circumstance whatsoever which might, but for the provisions of this
paragraph, constitute a legal or equitable discharge of or defense to the
Subsidiary Guarantor’s obligations hereunder (other than payment in full of the
Guaranteed Obligations, subject to the provisions of Section 4 in the event that
any such payment is rescinded or must otherwise be restored or returned).
 
3.      Limit of Liability.  The Subsidiary Guarantor shall be liable under this
Guarantee Agreement only for amounts aggregating up to the largest amount that
would not render its obligations hereunder subject to avoidance under Section
548 of the United States Bankruptcy Code or any comparable provision of any
other applicable law.
 
4.      Discharge Only Upon Payment in Full; Reinstatement In Certain
Circumstances.  The Subsidiary Guarantor’s obligations hereunder shall remain in
full force and effect until all Guaranteed Obligations shall have been paid in
full.  If at any time any payment of any Guaranteed Obligation is rescinded or
must be otherwise restored or returned upon the insolvency, bankruptcy or
reorganization of the Borrower or otherwise, the Subsidiary Guarantor’s
obligations hereunder with respect to such payment shall be reinstated as though
such payment had been due but not made at such time.
 
5.      Waiver by the Subsidiary Guarantor.  The Subsidiary Guarantor
irrevocably waives acceptance hereof, presentment, demand, protest and any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against the Subsidiary Guarantor, the Borrower or
any other Person.
 
6.      Subrogation.  Upon making full payment hereunder with respect to any
obligation of the Borrower, the Subsidiary Guarantor shall be subrogated to the
rights of the payee against the Borrower with respect to such obligation;
provided that the Subsidiary Guarantor shall not enforce any payment by way of
subrogation until all Guaranteed Obligations have been repaid in full, the
Commitments under the Credit Agreement have terminated and all outstanding
Letters of Credit have expired or been cancelled.
 
7.      Stay of Acceleration.  If acceleration of the time for payment of any
Guaranteed Obligation is stayed upon the insolvency, bankruptcy or
reorganization of the Borrower or otherwise, all such Guaranteed Obligations
otherwise subject to acceleration under the terms of any Loan Document shall
nonetheless be payable by the Subsidiary Guarantor hereunder forthwith on demand
by the Administrative Agent made at the request of the Required Lenders.
 
 
E-3

--------------------------------------------------------------------------------

 
 
8.      Representations and Warranties.  The Subsidiary Guarantor represents and
warrants to the Administrative Agent that:
 
(a)      the Subsidiary Guarantor is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization;
 
(b)      the execution, delivery and performance by the Subsidiary Guarantor of
this Guarantee Agreement are within the Subsidiary Guarantor’s corporate powers
and have been duly authorized by all necessary corporate and, if required,
stockholder action;
 
(c)      this Guarantee Agreement has been duly executed and delivered by the
Subsidiary Guarantor and constitutes a legal, valid and binding obligation of
the Subsidiary Guarantor, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium, and other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law;
 
(d)      the execution, delivery and performance of this Guarantee Agreement (i)
do not require any consent or approval of, registration or filing with, or other
action by, any governmental authority, except such as have been obtained and are
in full force and effect, (ii) will not violate any applicable law or regulation
or the charter, by-laws or other organizational documents of the Subsidiary
Guarantor or any order of any court or governmental authority, and (iii) will
not violate or result in a default under any indenture, agreement or other
instrument binding upon the Subsidiary Guarantor or any of its properties or
give rise to a right thereunder to require the Subsidiary Guarantor to make any
payment; and
 
(e)      there are no actions, suits or proceedings by or before any arbitrator
or court or other governmental authority pending against or, to the knowledge of
the Subsidiary Guarantor, threatened against or affecting the Subsidiary
Guarantor as to which there is a reasonable possibility of adverse
determinations that, in the aggregate, could reasonably be expected to result in
a material adverse effect on the assets, operations, prospects or condition,
financial or otherwise, of the Subsidiary Guarantor or the ability of the
Subsidiary Guarantor to perform its obligations under this Guarantee Agreement.
 
 
E-4

--------------------------------------------------------------------------------

 
 
9.      Notices.  All notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail, or sent by telecopy, as follows:  (i) if
to the Subsidiary Guarantor, to it at [___________________], Attention of
[________], Facsimile No. [___________] and (ii) if to the Administrative Agent,
to it at JPMorgan Chase Bank, N.A. Loan and Agency Services Group, 1111 Fannin,
10th Floor, Houston, Texas 77002, Attention of Christian Cho (Facsimile No.
(713) 427-6307); with a copy to JPMorgan Chase Bank, 270 Park Avenue, 4th Floor,
New York, New York 10017, Attention of Jennifer Heard (Facsimile No. (212)
270-5100).  Each party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other party.  All
notices and other communications given in accordance with the provisions of this
Guarantee Agreement will be deemed to have been given on the date of receipt.
 
10.      No Waiver.  No failure or delay by the Administrative Agent in
exercising any right, power or privilege under this Guarantee Agreement, the
Credit Agreement or any other Loan Document shall operate as a waiver thereof
nor shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.
 
11.      Amendments and Waivers; Release.  Any provision of this Guarantee
Agreement may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by the Administrative Agent, the Subsidiary Guarantor
and each other Person whose signature is required pursuant to Section 9.02(b) of
the Credit Agreement.  Additionally, at any time and from time to time prior to
the termination of the Subsidiary Guarantor’s obligations hereunder in
accordance with Section 4 hereof, this Guarantee Agreement shall be terminated
as specified in Section 9.02(d) of the Credit Agreement, and the Administrative
Agent shall, at the Borrower’s expense, execute and deliver all release
documents reasonably requested to evidence such release.
 
12.      Successors and Assigns.  This Guarantee Agreement shall be binding upon
the Subsidiary Guarantor and its successors and assigns, for the benefit of the
Administrative Agent and its successors and assigns, except that the Subsidiary
Guarantor may not transfer or assign any or all of its rights or obligations
hereunder without the prior written consent of the Required Lenders.
 
13.      Governing Law; Jurisdiction.  (a) This Guarantee Agreement shall be
construed in accordance with and governed by the law of the State of New York.
 
(b)      The Subsidiary Guarantor hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
relevant appellate court, in any action or proceeding arising out of or relating
to this Guarantee Agreement, or for recognition or enforcement of any judgment,
and each party hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in New York State court or, to the extent permitted by law, in such Federal
court.  Each party hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Guarantee Agreement shall affect any right that the Administrative Agent may
otherwise have to bring any action or proceeding relating to this Guarantee
Agreement against the Subsidiary Guarantor or its properties in the courts of
any jurisdiction.
 
 
E-5

--------------------------------------------------------------------------------

 
 
(c)      The Subsidiary Guarantor irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guarantee Agreement in any court referred to
in subsection (b) of this Section.  Each party hereto irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of any such suit, action or proceeding in any such court.
 
14.      WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTEE AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 

 
[NAME OF SUBSIDIARY
GUARANTOR]
   
By:
   
Name:
   
Title:
 





Agreed to and accepted by:
   
JPMORGAN CHASE BANK, N.A., as
Administrative Agent
 
By:
   
Name:
   
Title:
 

 
 
E-6

--------------------------------------------------------------------------------

 
 
Exhibit F-1
 
FORM OF COLLATERAL ACCESS AGREEMENT1
 
[PROCESSOR/WAREHOUSE COMPANY]
[ADDRESS]
 
Ladies and Gentlemen:
 
As part of a financing transaction, [NAME OF RELEVANT CREDIT PARTY] (the
“Company”), has pledged and granted to JPMorgan Chase Bank, N.A., as Collateral
Agent (together with its successors in such capacity, the “Agent”), a continuing
general lien upon and security interest in its present and future merchandise,
inventory and goods (the “Inventory”), including the Inventory presently held by
you and which may be held by and handled by you from time to time in the future
at the various facilities located at the addresses listed in Schedule I hereto,
as such schedule may from time to time be updated as provided below (each, a
“Facility” and together, the “Facilities”).
 
We would therefore like to confirm with you, and by your execution and return of
the enclosed copy of this letter you hereby confirm and acknowledge, that:
 
1.           Your correct legal name and principal address are set forth
above.  The correct address of each Facility is set forth on Schedule 1 to this
Agreement.
 
2.           In the future, if you change the legal form in which you do
business (for example, change from a sole proprietorship to a partnership, a
partnership to a corporation, or form a new corporation) or change your business
name or change or add an address of any Facility, you agree to give us prompt
written notice of the change so we can update our records (and, in the case of
any change or addition of an address of any Facility, update Schedule 1 hereto,
a copy of which will be sent to you) and, if necessary, amend and refile (at the
Company’s expense) our security documents.
 

--------------------------------------------------------------------------------

1 This form of Collateral Access Agreement (Exhibit F-1) is to be executed by
processors. Warehouse companies or customers and the form attached as Exhibit
F-2 is to be executed by landlords of the leased property.
 
 
F1-1

--------------------------------------------------------------------------------

 
 
3.           The Company is the owner of the Inventory now or in the future
located at each of the Facilities, which Inventory is subject to a security
interest in favor of the Agent.  The grant by the Company of a security interest
in the Inventory in favor of the Agent does not constitute a default under any
agreement the Company has with you, and, to the extent (if any) that such
agreement requires your consent to such security interest, you hereby consent.
 
4.           You do not have title to any of the Inventory, nor do you have any
claim to or lien upon any of the Inventory (other than for customary warehousing
and processing charges).  You acknowledge that you have not been notified by any
other person regarding a security interest in the Inventory.
 
5.           You will allow us, our auditors or our other designees access to
each of the Facilities, upon reasonable prior notice, during ordinary business
hours in order to inspect the Inventory and verify the type and quantity
thereof.  In addition, if the Agent elects to remove the Inventory from a
Facility pursuant to paragraph 6 below, you will grant the Agent access to such
Facility, upon reasonable prior notice, during ordinary business hours to do so
and will not hinder the Agent’s actions in removing the Inventory, but we shall
have no obligation to remove any Inventory from a Facility or, having commenced
such removal, to complete such removal.  We will not interfere with your
business operations and all costs of inspection, verification and removal shall
be for the Agent’s account.
 
6.           If the Agent certifies to you in writing that an event of default
exists under one of our financing or security documents, then, without any
responsibility on your part to verify the existence of such default, you will
release the Inventory to the Agent on written demand, provided that the Agent
tenders to you payment of any accrued processing and warehousing charges on the
Inventory being released.
 
7.           You agree to send the Agent, by certified mail or by overnight
courier, a copy of any notice of any material default under any agreement the
Company has with you sent by you to the Company or any notice received by you
relating to any alleged material breach or default by the Company under any such
agreement.
 
8.           If the Company defaults under any agreement it has with you, you
agree not to exercise any remedy under such agreement or applicable law or in
equity unless you have provided the Agent written notice of such default and
given the Agent 20 business days to cure a monetary default and 60 business days
to cure a non-monetary default and, during such time, you will allow the Agent
to enter each Facility and remove the Inventory as set forth in paragraphs 5 and
6 above.  If any default is cured during the applicable period, you agree to
rescind the notice of default, but the Agent shall have no obligation to cure
any default of the Company or, having commenced such cure, to complete such
cure.  Notwithstanding the foregoing, your failure to provide such notice shall
not render you liable to the Agent in any manner or diminish or otherwise affect
your rights under any such agreement with the Company.
 
 
F1-2

--------------------------------------------------------------------------------

 
 
9.           This letter agreement shall bind and benefit the successors and
assigns of the parties hereto.
 
10.           The Agent shall not be liable under this letter agreement for any
action it takes or omits to take in good faith which it believes to be
authorized or within its rights or powers; provided, however, that the Agent’s
conduct does not constitute willful misconduct, negligence or bad faith.
 
The arrangement or instructions outlined herein shall become effective upon our
receipt of your executed counterpart of this letter and shall continue without
any change or modification until the Company and/or the Agent have given written
notification to the contrary to you at the above address, which notification
need only be signed by either the Company or the Agent.  Upon delivery of any
such written notification, you agree to take our instructions as to any
processing, holding or delivery of the Inventory.  If you receive inconsistent
instructions from each of us, the instructions from the Agent will control until
such time as the Inventory financing has terminated.
 
 
F1-3

--------------------------------------------------------------------------------

 
 
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK AND NOT THE CONFLICTS OF LAWS PRINCIPLES
THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
 
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, but all such counterparts together
shall constitute but one and the same instrument.
 
Very truly yours,
 
[NAME OF RELEVANT CREDIT
PARTY]
 
By:
 
Title:
 

 
Notice Address:


JPMORGAN CHASE BANK, N.A., as
Collateral Agent
 
By:
 
Title:
 

 
Notice Address:
 
 
F1-4

--------------------------------------------------------------------------------

 

Acknowledged and Agreed to as
of the _____ day of ______, 20__.
 
[PROCESSOR/WAREHOUSE COMPANY]
   
Title:
 

 
 
F1-5

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
 
FACILITY ADDRESSES
 
 
F1-6

--------------------------------------------------------------------------------

 
 
Exhibit F-2
 
FORM OF COLLATERAL ACCESS AGREEMENT1
 
[LANDLORD]
[ADDRESS]


Ladies and Gentlemen:
 
As part of a financing transaction, [NAME OF RELEVANT CREDIT PARTY] (the
“Tenant”) has pledged and granted to JPMorgan Chase Bank, N.A., as Collateral
Agent (together with its successors in such capacity, the “Agent”), a continuing
general lien upon and security interest in its present and future merchandise,
inventory and goods (“Inventory”), including the Inventory located at each of
the addresses listed on Schedule 1 hereto (each a “Property” and together, the
“Properties”).
 
We would therefore like to confirm with you, and by your execution and return of
the enclosed copy of this letter you hereby confirm and acknowledge, that:
 
1.           You are the landlord under the leases listed in Schedule 1 hereto
(each a “Lease” and together, the “Leases”) executed by Tenant.  The Leases are
in full force and effect and have not been modified or amended except as
described in Schedule 1, no other person has notified you regarding security
interest in the Inventory and, to the best of your knowledge, Tenant is not in
default under the Leases.
 
2.           The Tenant’s grant of a security interest in the Inventory in favor
of the Agent does not constitute default under the Leases, and, to the extent
(if any) that the Leases require your consent to such security interest, you
hereby consent.
 
3.           You do not have title to any of the Inventory, nor do you have any
claims to or lien upon any of the Inventory [except as set forth in paragraph
5].2
 

--------------------------------------------------------------------------------

1 This form of Collateral Access Agreement (Exhibit F-2) is to executed by
landlords of leased property and the form attached as Exhibit F-1 is to be
executed by processors or warehouse companies.
 
2 See note 3.
 
 
F2-1

--------------------------------------------------------------------------------

 
 
4.           You will allow us, our auditors or our other designees access to
each of the Properties, upon reasonable prior notice, during ordinary business
hours in order to inspect the Inventory and verify the types and quantify
thereof.  In addition, if the Agent elects to remove the Inventory from a
Property pursuant to paragraph 5 below, you will grant the Agent access to such
Property, upon reasonable prior notice, during ordinary business hours to do so
and will not hinder the Agent’s actions in removing the Inventory, but we shall
have no obligation to remove any Inventory from a Property or, having commenced
such removal, to complete such removal.  We will not interfere with your
business operations and all costs and expenses of inspection, verification and
removal shall be for the Agent’s account.
 
5.           Subject to any requirements of law, if the Agent certifies to you
in writing that an event of default exists under one of our financing or
security documents, then, without any responsibility on your part to verify the
existence of such default, you will permit the Agent to enter the Property and
remove the Inventory to the Agent on written demand [provided that the Agent has
cured any monetary defaults under the Lease of which the Agent has been given
written notice of in accordance with paragraph 7 below].3
 
6.           You agree to send the Agent, by certified mail or by overnight
courier, a copy of any notice of any material default under any of the Leases
sent by you to the Tenant or any notice received by you relating to any alleged
material breach or default by the Tenant under any mortgage or other instrument
that may affect any of the Leases or the Properties.
 
7.           If the Tenant defaults under a Lease, you agree not to exercise any
remedy under such Lease or applicable law or in equity unless you have provided
the Agent written notice of such default within 30 days of the occurrence
thereof and given the Agent 20 business days to cure a monetary default and 60
business day to cure a nonmonetary default and during such time, you will allow
the Agent to enter the Property subject to such Lease and remove the Inventory
as set forth in paragraphs 4 and 5 above.  If any default is cured during the
applicable period, you agree to rescind the notice of default, but the Agent
shall have no obligation to cure any default of the Tenant or, having commenced
such cure, to complete such cure.  Notwithstanding the foregoing, your failure
to provide such notice will not render you liable to the Agent in any manner or
diminish or otherwise affect your rights under any Lease.



--------------------------------------------------------------------------------

3 The Tenant agrees to use its best efforts to obtain an executed Collateral
Access Agreement from each landlord that does not include the language in
brackets in paragraphs 3 and 5; provided that if a landlord refuses to execute a
Collateral Access Agreement without the bracketed language notwithstanding the
best efforts of the Tenant, the Tenant may deliver a Collateral Access Agreement
to the Agent executed by such landlord that contains the language set forth in
the brackets in paragraphs 3 and 5.
 
 
F2-2

--------------------------------------------------------------------------------

 
 
8.           The Agreement shall run with the land and shall bind and benefit
the successors and assigns of the parties hereto.
 
9.           The Agent shall not be liable under this letter agreement for any
action it takes or omits to take in good faith which it believes to be
authorized or within its rights or powers; provided, however, that the Agent’s
conduct does not constitute willful misconduct, negligence or bad faith.
 
The arrangement or instructions outlined herein shall become effective upon our
receipt of your executed counterpart of this letter and shall continue without
any change or modification until the Tenant and/or the Agent have given written
notification to the contrary to you at the above address, which notification
need only be signed by either the Tenant or the Agent.  Upon delivery of any
such written notification, you agree to take our instructions as to any
processing, holding or delivery of the Inventory.  If you receive inconsistent
instructions from each of us, the instructions from the Agent will control until
such time as the Inventory financing has terminated.
 
Nothing in this Agreement shall be interpreted or construed to limit, diminish
or reduce any of the Tenant’s obligations under any agreement it has with you or
your rights and remedies thereunder (other than as expressly set forth herein)
or require us to perform any obligations under any such agreements.
 
 
F2-3

--------------------------------------------------------------------------------

 
 
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK AND NOT THE CONFLICTS OF LAWS PRINCIPLES
THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
 
The Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, but all such counterparts together
shall constitute but one and the same instrument.
 
Very truly yours,
 
[NAME OF RELEVANT CREDIT PARTY]
 
By:
 
Title:
 



Notice Address:
 
JPMORGAN CHASE BANK, N.A., as
Collateral Agent
 
By:
 
Title:
 



Notice Address:
 
 
F2-4

--------------------------------------------------------------------------------

 
 
Acknowledged and Agreed to as
of the _____ day of ______, 20__.
 
[LANDLORD]
   
Title:
 

 
 
F2-5

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
LEASES

 
Property Address:
Lease:
Amendments (if any):
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT G
 
CERTAIN DEFINITIONS FROM REGULATION S-X
(as in effect on the date of this Amended Agreement)
 
Significant Subsidiary.  The term “significant subsidiary” means a subsidiary,
including its subsidiaries, which meets any of the following conditions:
 
(1)           The registrant’s and its other subsidiaries’ investments in and
advances to the subsidiary exceed 10 percent of the total assets of the
registrant and its subsidiaries consolidated as of the end of the most recently
completed fiscal year (for a proposed business combination to be accounted for
as a pooling of interests, this condition is also met when the number of common
shares exchanged or to be exchanged by the registrant exceeds 10 percent of its
total common shares outstanding at the date the combination is initiated); or
 
(2)           The registrant’s and its other subsidiaries’ proportionate share
of the total assets (after intercompany eliminations) of the subsidiary exceeds
10 percent of the total assets of the registrant and its subsidiaries
consolidated as of the end of the most recently completed fiscal year; or
 
(3)           The registrant’s and its other subsidiaries’ equity in the income
from continuing operations before income taxes, extraordinary items and
cumulative effect of a change in accounting principle of the subsidiary exceeds
10 percent of such income of the registrant and its subsidiaries consolidated
for the most recently completed fiscal year.
 
Note: A registrant that files its financial statements in accordance with or
provides a reconciliation to U.S. Generally Accepted Accounting Principles shall
make the prescribed tests using amounts determined under U.S. Generally Accepted
Accounting Principles.  A foreign private issuer that files its financial
statements in accordance with IFRS as issued by the IASB shall make the
prescribed tests using amounts determined under IFRS as issued by the IASB.
 
Computational Note: For purposes of making the prescribed income test the
following guidance should be applied:
 
1.           When a loss has been incurred by either the parent and its
subsidiaries consolidated or the tested subsidiary, but not both, the equity in
the income or loss of the tested subsidiary should be excluded from the income
of the registrant and its subsidiaries consolidated for purposes of the
computation.
 
 
G-1

--------------------------------------------------------------------------------

 
 
2.           If income of the registrant and its subsidiaries consolidated for
the most recent fiscal year is at least 10 percent lower than the average of the
income for the last five fiscal years, such average income should be substituted
for purposes of the computation.  Any loss years should be omitted for purposes
of computing average income.
 
3.           Where the test involves combined entities, as in the case of
determining whether summarized financial data should be presented, entities
reporting losses shall not be aggregated with entities reporting income.


 
G-2

--------------------------------------------------------------------------------

 
 
EXHIBIT H
FORM OF DESIGNATION AGREEMENT
 
dated as of ________________, _____
 
Reference is made to the Second Amended and Restated Credit Agreement, dated as
of June 12, 2009 and amended and restated as of July 20, 2011 (as the same may
be amended from time to time, the “Credit Agreement”) among United States Steel
Corporation (the “Borrower”), the Lenders party thereto, the LC Issuing Banks
party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent and
Collateral Agent (the “Administrative Agent”).  Capitalized terms used herein
that are not otherwise defined shall have the meanings ascribed to them in the
Credit Agreement.
 
_________________ (the “Designator”) and ________________ (the “Designee”) agree
as follows:
 
1.           The Designator designates the Designee as its Designated Lender
under the Credit Agreement and the Designee accepts such designation.
 
2.           The Designator makes no representations or warranties and assumes
no responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under the
Credit Agreement, any other Loan Document or any other instrument or document
furnished pursuant thereto.
 
3.           The Designee confirms that it is an Eligible Designee, appoints and
authorizes the Designator as its administrative agent and attorney-in-fact and
grants the Designator an irrevocable power of attorney to receive payments made
for the benefit of the Designee under the Credit Agreement and the other Loan
Documents and to deliver and receive all communications and notices under the
Credit Agreement and the other Loan Documents, if any, that the Designee is
obligated to deliver or has the right to receive thereunder, and acknowledges
that the Designator retains the sole right and responsibility to vote under the
Credit Agreement and the other Loan Documents, including, without limitation,
the right to approve any amendment or waiver of any provision of the Credit
Agreement or any other Loan Document, and agrees that the Designee shall be
bound by all such votes, approvals, amendments and waivers and all other
agreements of the Designator pursuant to or in connection with the Credit
Agreement or any other Loan Document, all subject to Section 9.02(b)(viii) of
the Credit Agreement.
 
 
H-1

--------------------------------------------------------------------------------

 
 
4.           The Designee confirms that it has received a copy of the Credit
Agreement and each other Loan Document, together with copies of the most recent
financial statements referred to in Article 3 or delivered pursuant to Article 5
of the Credit Agreement and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Designation Agreement, and agrees that it will, independently and without
reliance upon the Administrative Agent, the Designator or any other Agent or
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
any action it may be permitted to take under the Credit Agreement or any other
Loan Document.
 
5.           Following the execution of this Designation Agreement by the
Designator and the Designee and the consent hereto by the Borrower, it will be
delivered to the Administrative Agent for its consent. This Designation
Agreement shall become effective when the Administrative Agent consents hereto
or on any later date specified on the signature page hereof.
 
6.           Upon the effectiveness hereof, the Designee shall have the right to
make Loans or portions thereof as a Lender pursuant to Section 2.01 of the
Credit Agreement and the rights of a Lender related thereto and the making of
any such Loans or portions thereof by the Designee shall satisfy the obligations
of the Designator under the Credit Agreement to the same extent, and as if, such
Loans or portions thereof were made by the Designator.
 
7.           This Designation Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.
 
 
H-2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Designation Agreement to be
executed by their respective officers hereunto duly authorized, as of the date
first above written.
 
Effective Date1:______ , ____


[NAME OF DESIGNATOR]
   
By:
       
Name:
   
Title:
 

 
[NAME OF DESIGNEE]
   
By:
   
Name:
   
Title:
 

 
The undersigned consent to the foregoing designation.

 
UNITED STATES STEEL
CORPORATION
   
By:
   
Name:
   
Title:
 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent
   
By:
   
Name:
   
Title:
 

 

--------------------------------------------------------------------------------

1 This date should be no earlier than the date of the Administrative Agent’s
consent hereto.
 
 
H-3

--------------------------------------------------------------------------------

 
 
EXHIBIT I
 
FORM OF SECURITY AGREEMENT AMENDMENT


AMENDMENT No. 1 dated as of July 20, 2011 to the Security Agreement dated as of
June 12, 2009 (the “Security Agreement”) between United States Steel Corporation
and JPMorgan Chase Bank, N.A., as Collateral Agent.
 
The parties hereto agree as follows:
 
Section 1.  Defined Terms; References.  Unless otherwise specifically defined
herein, each term used herein that is defined in the Security Agreement has the
meaning assigned to such term in the Security Agreement. Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Security Agreement shall, after this Amendment becomes
effective, refer to the Security Agreement as amended hereby.
 
Section 2.  Amendments.  The Security Agreement is hereby amended as follows:
 
(a)      The following defined terms are added to Section 1(c) in appropriate
alphabetical order:
 
“Cash Management Obligation” means the liability of the Borrower owing to any
Person which is a Lender or Lender Affiliate as of the date of designation of
such Cash Management Obligation as a Secured Cash Management Obligation pursuant
to Section 20 arising out of (a) the execution or processing of electronic
transfers of funds by automatic clearing house transfer, wire transfer or
otherwise to or from the deposit accounts of the Borrower now or hereafter
maintained with such Lender or Lender Affiliate, (b) the acceptance for deposit
or the honoring for payment of any check, draft or other item with respect to
any such deposit accounts and (c) any other deposit, disbursement, and cash
management services afforded to the Borrower by such Lender or Lender Affiliate.
 
“Secured Cash Management Obligation” means the Cash Management Obligations that
are designated by the Borrower as “Secured Cash Management Obligations” pursuant
to Section 20.
 
(b)      The definition of “Credit Agreement” is amended and restated in its
entirety as follows:
 
 
I-1

--------------------------------------------------------------------------------

 
 
“Credit Agreement” means the Second Amended and Restated Credit Agreement dated
as of June 12, 2009 and amended and restated as of July 20, 2011 among the
Borrower, the Lenders party thereto, the LC Issuing Banks party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral Agent.
 
(c)      The definition of “Earn Out Condition” is amended and restated in its
entirety as follows:
 
“Earn Out Condition” means the following condition for terminating a Sweep
Period:  Facility Availability shall have been greater than the greater of
(x) the amount that is 12.5% of the aggregate amount of the Commitments and
(y) $110,000,000 for 60 consecutive days.
 
(d)      The definition of “Sweep Period” is amended and restated in its
entirety as follows:
 
“Sweep Period” means (i) the period that begins on the first date on which
Facility Availability is less than or equal to the greater of (x) the amount
that is 12.5% of the aggregate amount of the Commitments and (y) $110,000,000,
and ends on the first date when all Release Conditions are satisfied, or, solely
with respect to the initial Sweep Period, any earlier date on which the Earn Out
Condition shall have been satisfied; and (ii) each period that begins upon the
occurrence of (x) an Event of Default described in Section 7(a), Section 7(i),
Section 7(j) or Section 7(k) of the Credit Agreement, or (y) an Event of Default
caused by the Borrower’s failure to perform the covenant contained in Section
6.03 of the Credit Agreement, and ends when no Event of Default is continuing;
provided that, except in the case of a Sweep Period that begins upon the
occurrence of any Event of Default described in Section 7(a), Section 7(i),
Section 7(j) or Section 7(k) of the Credit Agreement with respect to the
Borrower (which Sweep Period shall commence automatically upon the occurrence of
such Event of Default), no Sweep Period shall be deemed to have commenced unless
and until the Collateral Agent shall have so determined and shall have so
notified the Borrower.
 
(e)      The definition of “Secured Obligations” is amended and restated in its
entirety as follows:
 
“Secured Obligations” means the Secured Loan Obligations, the Secured Derivative
Obligations and the Secured Cash Management Obligations.”
 
(f)      Section 7(a) is amended and restated in its entirety as follows:
 
(a) If an Event of Default shall have occurred and be continuing, the Collateral
Agent may apply (i) any cash held in the Cash Collateral Account and (ii) the
proceeds of any sale or other disposition of all or any part of the Collateral,
in the following order of priorities:
 
 
I-2

--------------------------------------------------------------------------------

 
 
first,  to pay the expenses of such sale or other disposition, including
reasonable compensation to agents of and counsel for the Collateral Agent, and
all expenses, liabilities and advances incurred or made by the Collateral Agent
in connection with the Security Documents, and any other amounts then due and
payable to the Collateral Agent pursuant to Section 8 or to any Agent pursuant
to the Credit Agreement;
 
second, to pay unpaid principal of the Secured Obligations (other than the
Secured Cash Management Obligations and the Second Secured Derivative
Obligations) ratably (or to provide payment therefor pursuant to Section 7(b))
until payment in full of the principal of all such Secured Obligations (other
than the Secured Cash Management Obligations and Second Secured Derivative
Obligations) shall have been made (or so provided for);
 
third, to pay ratably all interest (including Post-Petition Interest) on the
Secured Obligations (other than the Secured Cash Management Obligations and the
Secured Derivative Obligations) and all commitment and other fees payable under
the Related Documents until payment in full of all such interest and fees shall
have been made;
 
fourth, to pay all other Secured Obligations (other than the Secured Cash
Management Obligations and the Secured Derivative Obligations) ratably (or to
provide payment therefor pursuant to Section 7(b)) until payment in full of all
such other Secured Obligations (other than the Secured Cash Management
Obligations and the Secured Derivative Obligations) shall have been made (or so
provided for);
 
fifth, to pay ratably the unpaid principal amount of the Secured Cash Management
Obligations and the Second Secured Derivative Obligations (or to provide payment
therefor pursuant to Section 7(b)) until payment in full of the principal of all
Secured Cash Management Obligations and Second Secured Derivative Obligations
shall have been made (or so provided for);
 
sixth, to pay ratably all interest (including Post-Petition Interest) on the
Secured Cash Management Obligations and the Secured Derivative Obligations,
until payment in full of all such interest has been made; and
 
finally,  to pay to the Lien Grantor, or as a court of competent jurisdiction
may direct, any surplus then remaining from the proceeds of the Collateral owned
by it.
 
 
I-3

--------------------------------------------------------------------------------

 
 
The Collateral Agent may make such distributions hereunder in cash or in kind
or, on a ratable basis, in any combination thereof.
 
Notwithstanding anything to the contrary herein, the parties hereto agree that
the unpaid principal (i.e., the Mark-to-Market Value) of the First Secured
Derivative Obligations shall be paid, ratably with the unpaid principal of other
Secured Obligations (other than Second Secured Derivative Obligations and
Secured Cash Management Obligations), pursuant to clause second above; provided
that if on the date of any application of cash or proceeds in accordance with
this Section 7(a), the aggregate Mark-to-Market Value of First Secured
Derivative Obligations exceeds an amount equal to the difference of $100,000,000
less the aggregate Mark-to-Market Value of First Secured Derivative Obligations
previously paid pursuant to this Section 7(a) (such difference, the “Available
Derivative Amount” at such date), then: (x) the Secured Obligations payable
pursuant to clause second above shall be the Mark-to-Market Value of First
Secured Derivative Obligations in an aggregate amount equal to the Available
Derivative Amount at such date (which Available Derivative Amount shall
represent and be comprised of a ratable portion (the “Permitted Ratable
Portion”) of the Mark-to-Market Value of each First Secured Derivative
Obligation), and (y) the portion of the Mark-to-Market Value of each First
Secured Derivative Obligation that is in excess of the Permitted Ratable Portion
referred to in clause (x) above (and is therefore not paid ratably with the
unpaid principal of Secured Obligations pursuant to clause second above) shall,
for all purposes of this Section 7(a), be treated as and deemed to be unpaid
principal of a Second Secured Derivative Obligation, and shall be paid, ratably
with the unpaid principal of all other Second Secured Derivative Obligations and
Secured Cash Management Obligations, pursuant to clause fifth above.
 
(g)      Section 20(a) and (b) are hereby amended and restated in their entirety
as follows:
 
(a)  Subject to the requirements set forth in clauses (b) and (c) of this
Section 20, the Borrower from time to time may designate any Derivative
Obligation as a “Secured Derivative Obligation” or any Cash Management
Obligation as a “Secured Cash Management Obligation” for purposes hereof by
delivering to the Collateral Agent a certificate signed by a Financial Officer
(an “Additional Secured Obligation Certificate”) that (i) identifies such
Derivative Obligation and the related Derivative Contract (including the name
and address of the counterparty thereto, the notional principal amount thereof
and the expiration date thereof) or identifies such Cash Management Obligation
(including the name and address of the provider of the related cash management
services), as applicable, (ii) if with respect to a Derivative Obligation,
states that such Derivative Obligation has been entered into in the course of
the ordinary business practice of the Borrower and not for speculative purposes,
(iii) if with respect to a Derivative Obligation, specifies, as of the date such
Derivative Obligation is entered into (and after giving effect to its
designation as a First Secured Derivative Obligation or Second Secured
Derivative Obligation hereunder, as the case may be), the aggregate
Mark-to-Market Value of all Secured Derivative Obligations then currently
designated as “First Secured Derivative Obligations” pursuant to this Section 20
and (iv) if with respect to a Derivative Obligation, specifies (subject to the
requirements of clause (c) below) whether such Derivative Obligation will be
designated as a First Secured Derivative Obligation or a Second Secured
Derivative Obligation.
 
 
I-4

--------------------------------------------------------------------------------

 
 
(b)           Notwithstanding anything to the contrary herein, no Derivative
Obligation shall be designated as a “Secured Derivative Obligation” or Cash
Management Obligation” shall be designated as a “Secured Cash Management
Obligation” hereunder, unless (and the Borrower shall certify in the relevant
Additional Secured Obligation Certificate that): (i) at or prior to the time the
relevant Derivative Contract was executed or the relevant Cash Management
Obligation was entered into, the Borrower and the Lender or Lender Affiliate
party thereto expressly agreed in writing that such Derivative Obligation would
constitute a “Secured Derivative Obligation” or such Cash Management Obligation
would constitute a “Secured Cash Management Obligation”, in each case, entitled
to the benefits of the Security Documents and (ii) the Lender or Lender
Affiliate party thereto shall have delivered a notice to the Collateral Agent
(or, in the case of a Lender Affiliate, an instrument in form and substance
reasonably satisfactory to the Collateral Agent) to the effect set forth in
subclause (i) of this clause (b), and acknowledging and agreeing to be bound by
the terms of this Agreement with respect to such Derivative Obligation or Cash
Management Obligation, as applicable.
 
(h)      The dollar amount “$75,000,000” appearing in Section 20(c) is changed
to “$100,000,000.”
 
Section 3.  Governing Law.  This Amendment shall be construed in accordance with
and governed by the laws of the State of New York.
 
Section 4.  Counterparts.  This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
 
 
I-5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
 
UNITED STATES STEEL CORPORATION
   
By:
   
Name:
   
Title:
 

 
JPMORGAN CHASE BANK, N.A., as
Collateral Agent
   
By:
   
Name:
   
Title:
 

 
 
I-6

--------------------------------------------------------------------------------

 
 